Exhibit 10.3

CREDIT AGREEMENT

among

PEABODY ENERGY CORPORATION,

as Borrower,

GOLDMAN SACHS BANK USA,

as Administrative Agent,

and

The Other Lenders Party Hereto

Dated as of April 3, 2017

 

 

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

GOLDMAN SACHS BANK USA,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

CREDIT SUISSE AG,

and

MACQUARIE CAPITAL (USA) INC.,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     45  

1.03

 

Accounting Terms

     46  

1.04

 

Times of Day

     47  

1.05

 

Negative Covenant Compliance

     47  

ARTICLE II. THE COMMITMENTS AND BORROWINGS

     47  

2.01

 

The Loans

     47  

2.02

 

Borrowings, Conversions and Continuations of the Loans

     48  

2.03

 

[Reserved]

     49  

2.04

 

[Reserved]

     49  

2.05

 

Prepayments

     49  

2.06

 

[Reserved]

     54  

2.07

 

Repayment of Loans

     54  

2.08

 

Interest

     55  

2.09

 

Fees

     55  

2.10

 

Computation of Interest and Fees

     56  

2.11

 

Evidence of Debt

     56  

2.12

 

Payments Generally; Administrative Agent’s Clawback

     57  

2.13

 

Pro Rata; Sharing of Payments by Lenders

     58  

2.14

 

[Reserved]

     59  

2.15

 

Incremental Debt

     59  

2.16

 

Refinancing Debt

     61  

2.17

 

[Reserved]

     63  

2.18

 

Defaulting Lenders

     63  

2.19

 

Dutch Auction Repurchases

     64  

2.20

 

Open Market Repurchases

     65  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     66  

3.01

 

Taxes

     66  

3.02

 

Illegality

     69  

3.03

 

Inability to Determine Rates

     70  

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     70  

3.05

 

Compensation for Losses

     72  

3.06

 

Mitigation Obligations; Replacement of Lenders

     73  

3.07

 

Survival

     73  

ARTICLE IV. CONDITIONS PRECEDENT

     74  

4.01

 

Closing Date

     74  

4.02

 

Conditions to all Borrowings (Including on the Closing Date)

     79  



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     80  

5.01

 

Existence, Qualification and Power

     80  

5.02

 

Authorization; No Contravention

     80  

5.03

 

Governmental Authorization

     80  

5.04

 

Binding Effect

     81  

5.05

 

Financial Statements; No Material Adverse Effect

     81  

5.06

 

Litigation

     81  

5.07

 

No Default

     82  

5.08

 

Ownership and Identification of Property

     82  

5.09

 

Environmental Compliance

     82  

5.10

 

Insurance

     83  

5.11

 

Taxes

     84  

5.12

 

ERISA Compliance

     84  

5.13

 

Subsidiaries

     84  

5.14

 

Margin Regulations; Investment Company Act

     84  

5.15

 

Disclosure

     84  

5.16

 

Compliance with Laws

     85  

5.17

 

Anti-Corruption; Sanctions; Terrorism Laws

     85  

5.18

 

Intellectual Property; Licenses, Etc.

     86  

5.19

 

Security Documents

     86  

5.20

 

Mines

     86  

5.21

 

Solvency

     87  

5.22

 

Labor Relations

     87  

ARTICLE VI. AFFIRMATIVE COVENANTS

     87  

6.01

 

Financial Statements

     87  

6.02

 

Certificates; Other Information

     88  

6.03

 

Notices

     89  

6.04

 

Payment of Tax Obligations

     90  

6.05

 

Preservation of Existence

     90  

6.06

 

Maintenance of Properties

     90  

6.07

 

Maintenance of Insurance

     90  

6.08

 

Compliance with Laws

     91  

6.09

 

Books and Records

     91  

6.10

 

Inspection Rights

     91  

6.11

 

Use of Proceeds

     91  

6.12

 

Additional Guarantors

     92  

6.13

 

Unrestricted Subsidiaries

     92  

6.14

 

Preparation of Environmental Reports

     92  

6.15

 

Certain Long Term Liabilities and Environmental Reserves

     92  

6.16

 

Covenant to Give Security

     93  

6.17

 

Maintenance of Ratings

     96  

6.18

 

Post Closing Covenants

     96  

6.19

 

ERISA

     96  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

     96  

7.01

 

Liens

     96  

7.02

 

Investments

     99  

7.03

 

Indebtedness

     101  

7.04

 

Fundamental Changes

     105  

7.05

 

Dispositions

     106  

7.06

 

Restricted Payments

     108  

7.07

 

Change in Nature of Business

     109  

7.08

 

Transactions with Affiliates

     110  

7.09

 

[Reserved]

     111  

7.10

 

Use of Proceeds

     111  

7.11

 

[Reserved]

     111  

7.12

 

Burdensome Agreements

     111  

7.13

 

Restrictions on Specified Subsidiaries

     112  

7.14

 

Maximum Capital Expenditures

     113  

7.15

 

Fiscal Year

     113  

7.16

 

Sale and Lease-Backs

     113  

7.17

 

Amendments or Waivers of Organizational Documents

     114  

7.18

 

Restructuring Transactions

     114  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     114  

8.01

 

Events of Default

     114  

8.02

 

Remedies Upon Event of Default

     116  

8.03

 

Exclusion of Immaterial Subsidiaries

     117  

8.04

 

Application of Funds

     117  

ARTICLE IX. ADMINISTRATIVE AGENT

     117  

9.01

 

Appointment and Authority

     117  

9.02

 

Rights as a Lender

     118  

9.03

 

Exculpatory Provisions

     118  

9.04

 

Reliance by Administrative Agent

     119  

9.05

 

Delegation of Duties

     120  

9.06

 

Resignation of Administrative Agent

     120  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     121  

9.08

 

No Other Duties, Etc.

     122  

9.09

 

Administrative Agent May File Proofs of Claim

     122  

9.10

 

Guaranty and Collateral Matters

     123  

9.11

 

Withholding Tax

     124  

9.12

 

Intercreditor Agreements, Collateral Matters and Specified Amendments

     124  

ARTICLE X. MISCELLANEOUS

     125  

10.01

 

Amendments, Etc.

     125  

10.02

 

Notices; Effectiveness; Electronic Communication

     128  

10.03

 

No Waiver; Cumulative Remedies

     131  

10.04

 

Expenses; Indemnity; Damage Waiver

     131  

10.05

 

Marshalling; Payments Set Aside

     133  

 

iii



--------------------------------------------------------------------------------

10.06

 

Successors and Assigns

     134  

10.07

 

Treatment of Certain Information; Confidentiality

     138  

10.08

 

Right of Setoff

     139  

10.09

 

Usury Savings Clause

     140  

10.10

 

Counterparts; Integration; Effectiveness

     140  

10.11

 

Survival of Representations, Warranties

     141  

10.12

 

Severability

     141  

10.13

 

Replacement of Lenders

     141  

10.14

 

Governing Law; Jurisdiction; Etc.

     142  

10.15

 

Waiver of Jury Trial

     143  

10.16

 

USA PATRIOT Act Notice

     144  

10.17

 

Time of the Essence

     144  

10.18

 

[Reserved]

     144  

10.19

 

No Advisory or Fiduciary Responsibility

     144  

10.20

 

[Reserved]

     145  

10.21

 

Release of Liens and Release from Guaranty

     145  

10.22

 

Independence of Covenants

     146  

10.23

 

Independent Nature of Lenders’ Rights

     146  

10.24

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     146  

10.25

 

Original Issue Discount

     147  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01(a)

 

Guarantors

1.01(b)

 

Unrestricted Subsidiaries

1.01(c)

 

Excluded Equity Interests

1.01(d)

 

Real Property Marketed for Sale

1.01(e)

 

Reserve Areas

2.01

 

Commitments

5.08(b)

 

Fee Owned Material Real Property

5.08(c)

 

Leased Material Real Property

5.08(d)

 

Material Real Property for Title Opinions

5.09

 

Environmental Matters

5.13

 

Subsidiaries

5.18

 

Intellectual Property

5.20

 

Mines

6.18

 

Post Closing Covenants

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

7.05

 

Specified Dispositions

7.08

 

Transactions with Affiliates

7.12

 

Burdensome Agreements

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

10.06

 

Processing and Recordation Fees

EXHIBITS

Form of:

A

 

Borrowing Notice

B

 

[Reserved]

C

 

Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Guaranty

G

 

Security Agreement

H-1

 

Opinion of Jones Day

H-2

 

Opinion of Triay Stagnetto Neish

H-3

 

Opinion of Bingham Greenebaum Doll LLP

I-1

 

Collateral Trust Agreement

J

 

Mortgage

K

 

Solvency Certificate

L

 

Auction Procedures

M-1

 

U.S. Tax Compliance Certificate

M-2

 

U.S. Tax Compliance Certificate

M-3

 

U.S. Tax Compliance Certificate

M-4

 

U.S. Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, restated, extended, supplemented or otherwise
modified, the “Agreement”) is entered into as of April 3, 2017, among PEABODY
ENERGY CORPORATION, a Delaware corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”), GOLDMAN SACHS BANK USA, as Administrative Agent, GOLDMAN SACHS BANK
USA, J.P. MORGAN CHASE BANK, N.A. and CREDIT SUISSE SECURITIES (USA) LLC, as
joint lead arrangers and joint bookrunners, GOLDMAN SACHS BANK USA, as
syndication agent (in such capacity, the “Syndication Agent”), and JPMORGAN
CHASE BANK, N.A., CREDIT SUISSE AG AND MACQUARIE CAPITAL (USA) INC., as
co-documentation agents (in such capacities, the “Documentation Agents”).

PRELIMINARY STATEMENTS

The Borrower, together with certain of its wholly-owned Domestic Subsidiaries
and one subsidiary organized under the laws of Gibraltar (collectively, the
“Debtors”), each filed a voluntary petition for relief under Chapter 11 of Title
11 of the United States Code on April 13, 2016.

Pursuant to the Confirmation Order, entered on March 17, 2017, the Bankruptcy
Court confirmed the Debtors’ Plan of Reorganization, and the Debtors will emerge
from the Bankruptcy Cases pursuant thereto (the “Exit”) on the Closing Date.

The Borrower has requested that on the Closing Date, the Lenders make Term Loans
to the Borrower to finance a portion of the Transactions and to pay fees and
expenses in connection with the Transactions (the “Transaction Costs”) and the
Lenders have agreed to provide such Term Loans on the terms and subject to the
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Agent(s)” means each administrative agent, collateral agent, collateral
trustee or other representative of the holders of ABL Obligations with respect
to any ABL Facility.

“ABL Credit Documents” means the instruments or agreements executed in
connection with any ABL Facility (including all security agreements, collateral
assignments, mortgages, control agreements or other grants or transfers for
security in favor of any ABL Agent, for the benefit of the holders of ABL
Obligations) and any instrument or agreement executed in connection with any
refinancings and replacements thereof to the extent permitted under the ABL
Intercreditor Agreement, as each such instrument or agreement may be amended,
restated, supplemented, replaced or otherwise modified from time to time in
accordance with the ABL Intercreditor Agreement.

 

1



--------------------------------------------------------------------------------

“ABL Facility” means one or more asset based lending facilities; provided that
the aggregate principal amount outstanding of all ABL Facilities, together with
the aggregate principal amount (or similar amount) outstanding under any
Permitted Securitization Program, shall not exceed the greater of $250,000,000
and 3.5% of Consolidated Net Tangible Assets.

“ABL Intercreditor Agreement” means an intercreditor agreement to be entered
into between the ABL Agent, the Collateral Trustee and the Junior Collateral
Trustee that sets forth the relative priority of the Priority Liens and the
Junior Liens (as each term is defined in the Collateral Trust Agreement), on the
one hand, compared to the ABL Liens (as defined in the Collateral Trust
Agreement), on the other hand, on substantially the terms described in
Section 7.25 of the Collateral Trust Agreement and otherwise in accordance with
Section 7.25 of the Collateral Trust Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“ABL Obligations” means all debts, liabilities and obligations incurred by the
Borrower or any Subsidiary under the ABL Credit Documents.

“ABL Priority Collateral” has the meaning assigned to “ABL Priority Collateral”
in the Collateral Trust Agreement.

“Accepting Lenders” has the meaning specified in Section 10.01(g).

“Accounting Change” means changes in accounting principles after the Closing
Date required by the promulgation of any rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board or, if applicable, the SEC.

“Acquisition Agreement” means, with respect to any Permitted Acquisition, the
definitive documentation for such Permitted Acquisition.

“Acquisition Agreement Representations” means, with respect to any Acquisition
Agreement, the representations and warranties made by or with respect to the
Person to be acquired or selling its assets pursuant to such Acquisition
Agreement that are material to the interests of the Lenders, but only to the
extent that (a) the accuracy of any such representation or warranty is a
condition to the Borrower’s or its Restricted Subsidiary’s obligations to close
under the Acquisition Agreement or (b) the Borrower or Restricted Subsidiary has
the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations and warranties.

“Additional Extensions of Credit” has the meaning specified in Section 10.01.

“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“Anti-Corruption Laws” has the meaning specified in Section 5.17.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the tenth decimal place) of the Term Loan Facility
represented by (i) until the Closing Date, such Lender’s respective Term Loan
Commitments and (ii) thereafter, the aggregate principal amount of such Lender’s
Term Loans then outstanding. The initial Applicable Percentage of each Lender in
respect of the Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means a percentage per annum equal to (i) 4.50% for
Eurocurrency Rate Loans and (ii) 3.50% for Base Rate Loans.

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Eurocurrency Rate or any other interest rate of a Loan
is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurocurrency Rate Loans. A Eurocurrency Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurocurrency Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and Credit
Suisse Securities (USA) LLC, each in its capacity as joint lead arranger and
joint bookrunner.

“Asset Sale” means any Disposition or series of related Dispositions of property
by the Borrower or any of its Restricted Subsidiaries to any Person; provided
that “Asset Sale” shall exclude any Disposition or series of related
Dispositions with a fair market value (as reasonably determined by the Borrower
in good faith) of less than $10,000,000; provided, further, that “Asset Sale”
shall exclude the sale or discount of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof.

“Asset Sale Sweep Provision” has the meaning specified in Section 2.05(e).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent) in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent, in accordance with Section 10.06(b).

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction” has the meaning specified in Section 2.19(a).

“Auction Manager” has the meaning specified in Section 2.19(a).

“Auction Procedures” means the procedures for conducting any Auction set forth
on Exhibit L, subject to modification as mutually determined by the Borrower and
the Auction Manager and consented to by the Administrative Agent (such consent
not to be unreasonably withheld or delayed).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for each of the fiscal years ended
December 31, 2016, December 31, 2015 and December 31, 2014 and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Authorization Order” means that certain Order (I) Authorizing the Debtors to
(A) Enter into Exit Financing Commitment Letter and Related Agreements and
(B) Incur and Pay Certain Related Fees and/or Premiums, Indemnities, Costs and
Expenses; and (II) Granting Related Relief, as entered in the Bankruptcy Court
on January 27, 2017, Docket No. 2225.

 

4



--------------------------------------------------------------------------------

“Backstop Commitment Agreement” means that certain Backstop Commitment
Agreement, dated as of December 22, 2016, by and among the Borrower and each
Commitment Party (as defined therein).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Cases” means the cases of Borrower and certain of its direct and
indirect wholly-owned Domestic Subsidiaries and one subsidiary organized under
the laws of Gibraltar in the United States Bankruptcy Court for the Eastern
District of Missouri under Chapter 11 of Title 11 of the United States Code
consolidated under Case No. 16-42529.

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Missouri and, to the extent of the withdrawal of any reference under
28 U.S.C. § 157, the United States District Court for the Eastern District of
Missouri.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Eurocurrency Rate (after
giving effect to any Eurocurrency Rate “floor”) that would be payable on such
day for a Eurocurrency Rate Loan with a one month Interest Period plus 1%, and
(c) the Prime Rate in effect on such day. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively. In no event, with respect to the Term Loans issued on the Closing
Date, notwithstanding the rate determined pursuant to the foregoing, shall the
Base Rate be less than 2.00%.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Borrowing Notice” means a notice of (a) a Borrowing, (b) a conversion of Term
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, in each case, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

5



--------------------------------------------------------------------------------

“Building” means a Building as defined in 12 CFR Chapter III, Section 339.2.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurocurrency Rate
or any Eurocurrency Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Expenditure” means any expenditure that, in accordance with GAAP, is or
should be included in “purchase of property and equipment” or similar items, or
which should otherwise be capitalized, reflected in the consolidated statement
of cash flows of the Borrower and its Restricted Subsidiaries; provided that
Capital Expenditure shall not include any expenditure (i) for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with Net Insurance/Condemnation Proceeds invested pursuant to Section 2.05(h) or
with Net Proceeds invested pursuant to Section 2.05(e) or (ii) which constitute
a Permitted Acquisition.

“Capital Lease Obligations” means of any Person as of the date of determination,
the aggregate liability of such Person under Financing Leases reflected on a
balance sheet of such Person under GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing, but excluding any
securities convertible into or exchangeable for shares of Capital Stock.

“Cash Equivalents” means

 

  (a) U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding two years
from the date of acquisition,

 

  (b) (i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of two years or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding two years from the date of
acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
state thereof (including any branch of a foreign bank licensed under any such
laws) having capital, surplus and undivided profits in excess of $250,000,000
(or the foreign currency equivalent thereof) whose short-term debt is rated A-2
or higher by S&P or P-2 or higher by Moody’s,

 

6



--------------------------------------------------------------------------------

  (c) commercial paper maturing within 364 days from the date of acquisition
thereof and having, at such date of acquisition, ratings of at least A-1 by S&P
or P-1 by Moody’s,

 

  (d) readily marketable direct obligations issued by any state, commonwealth or
territory of the U.S. or any political subdivision thereof, in each case rated
at least A-1 by S&P or P-1 by Moody’s with maturities not exceeding one year
from the date of acquisition,

 

  (e) bonds, debentures, notes or other obligations with maturities not
exceeding two years from the date of acquisition issued by any corporation,
partnership, limited liability company or similar entity whose long-term
unsecured debt has a credit rate of A2 or better by Moody’s and A or better by
S&P;

 

  (f) investment funds at least 95% of the assets of which consist of
investments of the type described in clauses (a) through (e) above (determined
without regard to the maturity and duration limits for such investments set
forth in such clauses, provided that the weighted average maturity of all
investments held by any such fund is two years or less),

 

  (g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above and

 

  (h) in the case of a Restricted Subsidiary that is a Foreign Subsidiary,
substantially similar investments, of comparable credit quality, denominated in
the currency of any jurisdiction in which such Person conducts business.

“Cash Management Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of the Borrower and/or any
Restricted Subsidiary, (b) the acceptance for deposit or the honoring for
payment of any check, draft or other item with respect to any such deposit
accounts, (c) any other treasury, deposit, disbursement, overdraft, and cash
management services afforded to the Borrower or any Restricted Subsidiary, and
(d) stored value card, commercial credit card and merchant card services.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender. For purposes of this definition, (x) the Dodd-Frank
Act and any rules, regulations, orders, requests, guidelines and directives
adopted, promulgated or implemented in connection therewith, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted, issued, promulgated or

 

7



--------------------------------------------------------------------------------

implemented after the Closing Date, but shall be included as a Change in Law
only to the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy and other requirements similar to those
described in Sections 3.04(a) and (b) generally on other similarly situated
borrowers of loans under United States credit facilities.

“Change of Control” means:

(a)    an event or series of events by which any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 35% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis; or

(b)    a “Change of Control” as defined in the Priority Lien Notes Indenture or
the ABL Credit Documents, in each case, as amended, restated, modified,
replaced, or refinanced from time to time.

“Closing Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01 and the
Term Loans are made, which occurred on April 3, 2017.

“Closing Date Material Adverse Effect” means any circumstance or condition that
individually or in the aggregate, would reasonably be expected to materially
adversely affect (a) the business, assets, results of operations, properties or
financial condition of the Borrower and its Restricted Subsidiaries taken as a
whole, (b) the ability of the Borrower and the Guarantors, taken as a whole, to
perform their payment obligations under this Agreement or the Guaranty or
(c) the rights and remedies of the Administrative Agent, the Collateral Trustee
and the Lenders under this Agreement or the other Loan Documents, in each case,
except to the extent such event results from, arises out of, or is attributable
to, the following (either alone or in combination): (i) any change after such
date in global, national or regional political conditions (including
hostilities, acts of war, sabotage, terrorism or military actions, or any
escalation or material worsening of any such hostilities, acts of war, sabotage,
terrorism or military actions existing or underway) or in the general business,
market, financial or economic conditions affecting the industries, regions and
markets in which the Loan Parties operate, including any change in the United
States or applicable foreign economies or securities, commodities or financial
markets, or force majeure events or “acts of God”; (ii) any changes after such
date in applicable law or GAAP, or in the interpretation or enforcement thereof;
(iii) the execution, announcement or performance of the transactions
contemplated by the Plan of Reorganization (including any act or omission of the
Loan Parties expressly required or prohibited, as applicable, by the Plan of
Reorganization or consented to or required by the Requisite Members of the
Noteholder Steering Committee (each as defined in the Plan of Reorganization) in
writing); (iv) changes in the market price or trading volume of the claims or
equity or debt securities of the Loan Parties (but not the underlying facts
giving rise to such changes unless such facts are otherwise excluded pursuant to
the clauses contained in this definition); (v) the departure of officers or
directors of any of the

 

8



--------------------------------------------------------------------------------

Loan Parties not in contravention of the terms and conditions of the Plan
Support Agreement or the Plan of Reorganization (but not the underlying facts
giving rise to such departure unless such facts are otherwise excluded pursuant
to the clauses contained in this definition); (vi) the filing or pendency of the
Bankruptcy Cases (including events resulting from any filing made in such
Bankruptcy Cases); or (vii) declarations of national emergencies in the United
States or natural disasters in the United States; provided, that the exceptions
set forth in clauses (i), (ii) and (vii) shall not apply to the extent that such
event is materially and disproportionately adverse to the Loan Parties, taken as
a whole, as compared to other companies in the industries in which the Loan
Parties operate.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as indicated otherwise).

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for all or any part of the Obligations
(subject to exceptions contained in the Security Documents), in each case
excluding any Excluded Assets.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Administrative Agent that provides information with respect to the personal
or mixed property of each Loan Party.

“Collateral Trust Agreement” means a collateral trust agreement substantially in
the form of Exhibit I-1, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Collateral Trustee” means Wilmington Trust, National Association and its
successors and assigns as Collateral Trustee pursuant to the Collateral Trust
Agreement.

“Commitment” means a Term Loan Commitment or corresponding commitment under
another Facility, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confirmation Order” means an order confirming the Plan of Reorganization, which
confirmation order shall be, to the extent material to the Arrangers and the
Lenders, in form and substance reasonably acceptable to each Arranger and
Lender.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
Capital Expenditures of the Borrower and its Restricted Subsidiaries during such
period determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period plus, without duplication, for such period
(i) consolidated interest expense, determined in accordance with GAAP; (ii) to
the extent deducted in computing such

 

9



--------------------------------------------------------------------------------

Consolidated Net Income, the sum of all income, franchise or similar taxes;
(iii) depreciation, depletion, amortization (including, without limitation,
amortization of intangibles, deferred financing fees and any amortization
included in pension or other employee benefit expenses) and all other non-cash
items reducing Consolidated Net Income (including, without limitation,
write-downs and impairment of property, plant, equipment and intangibles and
other long-lived assets and the impact of purchase accounting) but excluding, in
each case, non-cash charges in a period which reflect cash expenses paid or to
be paid in another period); (iv) non-recurring restructuring costs, expenses and
charges, including, without limitation, all business optimization costs and
expenses, facility opening, pre-opening and closing and consolidation costs and
expenses, advisory and professional fees and stay and retention bonuses; (v) any
expenses, costs or charges related to any equity offering, Investment permitted
under Section 7.02, acquisition, disposition, recapitalization or Indebtedness
permitted to be incurred by the indenture (whether or not successful); (vi) all
non-recurring or unusual losses, charges and expenses (and less all
non-recurring or unusual gains); (vii) all non-cash charges and expenses;
(viii) any debt extinguishment costs; (ix) any amount of asset retirement
obligations expenses; (x) transaction costs, fees and expenses incurred during
such period in connection with any acquisition or disposition not prohibited
hereunder or any issuance of debt or equity securities by the Borrower or any of
its Restricted Subsidiaries, in each case, for such expenses; (xi) net after-tax
losses attributable to asset sales, and net after-tax extraordinary losses;
(xii) (a) mark-to-market gains (and less any mark-to-market losses) relating to
any Hedging Agreements permitted hereunder and (b) any mark-to-market losses
attributed to short positions in any actual or synthetic forward sales contracts
relating to coal or any other similar device or instrument or other instrument
classified as a “derivative” pursuant to FASB ASC Topic No. 815, Derivatives and
Hedging and (xiii) commissions, premiums, discounts, fees or other charges
relating to performance bonds, bid bonds, appeal bonds, surety bonds,
reclamation and completion guarantees and other similar obligations; provided
that, with respect to any Restricted Subsidiary, such items will be added only
to the extent and in the same proportion that the relevant Restricted
Subsidiary’s net income was included in calculating Consolidated Net Income.

“Consolidated Net Income” means, for any period, the net income (or loss)
attributable to the Borrower and its Restricted Subsidiaries for that period,
determined in accordance with GAAP, excluding, without duplication, (a) noncash
compensation expenses related to common stock and other equity securities issued
to employees, (b) extraordinary or non-recurring gains and losses, (c) income or
losses from discontinued operations or disposal of discontinued operations or
costs and expenses associated with the closure of any mines (including any
reclamation or disposal obligations), (d) any non-cash impairment charges or
asset write-off resulting from the application of ASC 320 Investments-Debt and
Equity Securities, ASC 323 Investments-Equity Method and Joint Ventures, ASC 350
Intangibles—Goodwill and Other and ASC 360 Property, Plant and Equipment and any
future or similar ASC standards relating to impairment, (e) net unrealized gains
or losses resulting in such period from non-cash foreign currency remeasurement
gains or losses, (f) net unrealized gains or losses resulting in such period
from the application ASC 815 Derivatives and Hedging, in each case, for such
period, (g) non-cash charges including non-cash charges due to cumulative
effects of changes in accounting principles, and (h) any net income (or loss) of
the Borrower or a Restricted Subsidiary for such period that is accounted for by
the equity method of accounting to the extent included therein; plus, without
duplication, any cash dividends and/or distributions actually received by the
Borrower or a Restricted Subsidiary from any Unrestricted Subsidiary and/or
Joint Venture during such period to the extent not already included therein.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet
prepared in accordance with GAAP of the Borrower and the Restricted Subsidiaries
as of the end of the last fiscal quarter for which financial information is
available (less applicable reserves and other properly deductible items) after
deducting from such amount (i) all current liabilities, including current
maturities of long-term debt and current maturities of obligations under capital
leases (other than any portion thereof maturing after, or renewable or
extendable at the option of the Borrower or the relevant Restricted Subsidiary
beyond, twelve months from the date of determination); and (ii) the total of the
net book values of all assets of the Borrower and its Restricted Subsidiaries
properly classified as intangible assets under GAAP (including goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other like
intangible assets).

“Consolidated Net Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness described in clauses
(a), (b), (c), (f) and (g) (with respect to Indebtedness described in clauses
(a), (b), (c) and (f)) of the definition of the term “Indebtedness” of Borrower
and its Restricted Subsidiaries (for the avoidance of doubt, for this purpose,
letters of credit will be deemed to have a principal amount equal to the amount
drawn and not reimbursed thereunder, if any) determined on a consolidated basis
in accordance with GAAP, minus (b) the aggregate amount of Unrestricted Cash
included in the consolidated balance sheet of Borrower and its Restricted
Subsidiaries as of such date (other than the proceeds of Incremental Debt to be
incurred on such date of determination).

“Contract” has the meaning specified in the definition of Excluded Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Subsidiary” means, with respect to any consent, waiver or right to
terminate or accelerate the obligations under a Contract, any Subsidiary that
the Borrower directly or indirectly Controls for purposes of the provision of
such consent, waiver or exercise of such right to terminate or accelerate the
obligations under such Contract.

“Convertible Securities” means the preferred stock of the Borrower issued
pursuant to the Plan of Reorganization on the Closing Date which shall be
convertible into common stock of the Borrower, in an aggregate amount of at
least $750,000,000.

“Copyright Security Agreement” means the Copyright Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Administrative Agent and the Borrower, by certain
Loan Parties in favor of the Collateral Trustee, for the benefit of the Secured
Parties.

 

11



--------------------------------------------------------------------------------

“Cumulative Amount” means at any time (the “Cumulative Amount Reference Time”),
an amount (which shall not be less than zero) equal to, without duplication:

(i) (x) the cumulative amount of Excess Cash Flow of the Borrower and its
Restricted Subsidiaries for all fiscal years completed after the Closing Date
(commencing with the portion of fiscal year 2017) and prior to the Cumulative
Amount Reference Time, minus (y) the portion of such Excess Cash Flow that has
been (or is required to be) applied after the Closing Date and prior to the
Cumulative Amount Reference Time to the prepayment of Term Loans in accordance
with Section 2.05(g) or any other pari passu Indebtedness (including the
Priority Lien Notes) in accordance with the terms thereof (but excluding for
purposes of this clause (y) any portion of such Excess Cash Flow with respect to
which such prepayment has been waived by the Lender or other holder of such
Indebtedness entitled thereto); plus

(ii) the amount of any Declined Proceeds; minus

(iii) the aggregate amount of any Restricted Payment made pursuant to Section
7.06(e)(ii), any Investments made pursuant to Section 7.02(m)(ii) and any
Capital Expenditures made pursuant to Section 7.14(b) during the period
commencing on the Closing Date and ending on or prior to the Cumulative Amount
Reference Time (and, for purposes of this clause (iii), without taking account
of the intended usage of the Cumulative Amount at such Cumulative Amount
Reference Time).

“Cumulative Amount Reference Time” has the meaning specified in the definition
of “Cumulative Amount”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debtors” has the meaning specified in the preliminary statements to this
Agreement.

“Declined Proceeds” has the meaning specified in Section 2.05(n).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to (i) the Eurocurrency Rate otherwise applicable to
such Eurocurrency Rate Loan plus (ii) the Applicable Rate applicable to
Eurocurrency Rate Loans plus (iii) 2% per annum.

 

12



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (d) has become the subject of a Bail-In
Action. A Lender that has become a Defaulting Lender because of an event
referenced in this definition may cure such status and shall no longer
constitute a Defaulting Lender as provided in the last paragraph of
Section 2.18.

“Designated Letters of Credit” means letters of credit issued with respect to
Mine reclamation, workers’ compensation and other employee benefit liabilities.

“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or any of its Restricted Subsidiaries in connection with a
Disposition that is so designated as “Designated Non-Cash Consideration” minus
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of such Designated Non-Cash Consideration.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interest” means Equity Interests that by their terms (or by
the terms of any security into which such Equity Interests are convertible, or
for which such Equity Interests are exchangeable, in each case at the option of
the holder thereof) or upon the happening of any event (i) mature or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are required to be redeemed or redeemable at the option of the holder for
consideration other than Qualified Equity Interests, or (ii) are convertible at
the option of the holder into Disqualified Equity Interests or exchangeable for
Indebtedness, in each case of clauses (i) and (ii) prior to the date that is
91 days after the final Maturity Date hereunder, except, in the case of clauses
(i) and (ii), if as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Obligations.

“Disqualified Institution” means (i) any financial institutions and entities
identified by the Borrower to the Arrangers by name in writing on or prior to
January 11, 2017 or as the Borrower

 

13



--------------------------------------------------------------------------------

and the Arrangers (or, after the Closing Date, the Borrower and the
Administrative Agent) shall mutually agree after such date, (ii) any competitors
of the Borrower or any of its Subsidiaries identified by the Borrower to the
Administrative Agent and Lenders by name in writing from time to time and
(iii) affiliates of the foregoing that are readily identifiable solely on the
basis of similarity of their names; provided that (x) “Disqualified
Institutions” shall not include any bona fide diversified debt fund or a
diversified investment vehicle that is engaged in the making, purchasing,
holding or otherwise investing in, acquiring or trading commercial loans, bonds
and similar extensions of credit in the ordinary course; (y) neither
Administrative Agent nor Arranger shall have any responsibility for monitoring
compliance with any provisions of this Agreement with respect to Disqualified
Institutions and (z) updates to the Disqualified Lender schedule shall not
retroactively invalidate or otherwise affect any (A) assignments or
participations made to, (B) any trades entered into with or (C) information
provided to any Person before it was designated as a Disqualified Institution.
It is acknowledged and agreed by the Borrower that the identity of Disqualified
Institutions will be made available to the Lenders.

“Documentation Agents” has the meaning specified in the preamble hereto.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any State thereof or the District of Columbia; provided,
that in no event shall any such Subsidiary that is a Subsidiary of a Foreign
Subsidiary be considered a “Domestic Subsidiary” for purposes of the Loan
Documents.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by (A) the Administrative Agent and (B) unless an Event of Default under
Sections 8.01(a), (f) and (g) has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided, however, in
each case, unless an Event of Default has occurred and is continuing, an

 

14



--------------------------------------------------------------------------------

Eligible Assignee shall include only a Lender, an Affiliate of a Lender or
another Person, which, through its Lending Offices, is capable of lending to the
Borrower, without the imposition of any additional Indemnified Taxes and
assignment to such Person would not, at the time of such assignment, result in
the Borrower becoming liable to pay any additional amount to such Person or any
Governmental Authority pursuant to Section 3.01 or Section 3.04; provided
further that no Defaulting Lender or Disqualified Institution shall be an
Eligible Assignee.

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions or common law causes of action
relating to (a) protection of the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface, water, ground water, or land, (b) human health
as affected by Hazardous Materials, and (c) mining operations and activities to
the extent relating to environmental protection or reclamation, including the
Surface Mining Control and Reclamation Act, provided that “Environmental Laws”
do not include any laws relating to worker or retiree benefits, including
benefits arising out of occupational diseases.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination (but excluding any debt
security that is convertible into, or exchangeable for, Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, the regulations promulgated thereunder and any
successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

15



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure to meet the minimum funding standards of Sections 412 or 430 of
the Code or Sections 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code or Section
302(c) of ERISA) or the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (c) a determination
that any Pension Plan is, or is expected to be, in “at risk” status (as defined
in Section 430 of the Code or Section 303 of ERISA); (d) a determination that
any Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (e) a withdrawal
by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (f) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (g) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(h) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (i) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; (j) receipt
from the IRS of notice of the failure of any Pension Plan (or any other Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; (k) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or a violation of Section 436 of the Code with respect
to any Pension Plan; or (l) the occurrence of any Foreign Plan Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurocurrency Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the London interbank offered rate administered by the
ICE Benchmark Administration (or any other person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars displayed on the ICE
LIBOR USD page of the Reuters Screen (or any replacement Reuters page which
displays that rate) or on the appropriate page of such other information service
which publishes that rate from time to time in place of Reuters, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) is not available, the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by Credit Suisse for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Term Loan of Administrative Agent, in its capacity as a Lender, for which the
Eurocurrency Rate is then being determined with maturities comparable to such
period as of

 

16



--------------------------------------------------------------------------------

approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement. In no event, with respect to the Term Loans issued on the
Closing Date, notwithstanding the rate determined pursuant to the foregoing,
shall the Eurocurrency Rate be less than 1.00%.

“Eurocurrency Rate Loan” means a Term Loan that bears interest at a rate based
on the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount (if positive) equal to,
without duplication, the amount for such period, as reflected in the Borrower’s
and its Restricted Subsidiaries’ consolidated cash flow statement for the
relevant period, of net cash provided by/used in operating activities (as
determined in accordance with GAAP);

minus

the sum, without duplication, of the amounts for such period paid from
Internally Generated Cash (except to the extent made using the Cumulative
Amount) of:

 

  (1) scheduled repayments of Indebtedness for borrowed money (excluding
repayments of revolving loans except to the extent the applicable revolving
commitments are permanently reduced in connection with such repayments) and
scheduled repayments of Capital Lease Obligations (excluding any interest
expense portion thereof), provided that, for the avoidance of doubt, any
borrowing under the ABL Facility or repayment thereof (without a corresponding
reduction in the commitments thereunder) shall not increase or decrease Excess
Cash Flow,

 

  (2) Consolidated Capital Expenditures,

 

  (3) Permitted Acquisitions and other Investments permitted pursuant to
Section 7.02 (other than clauses (a) and (k) of Section 7.02),

 

  (4) pre-funding of royalty payments in the ordinary course of business,

 

  (5) distributions to non-controlling interests,

 

  (6) federal coal lease expenditures, and

 

  (7) net cash generated from proceeds of any Permitted Securitization Programs
or loan proceeds from the ABL Facility (excluding interest costs).

As used in clause (1) above, “scheduled repayments of Indebtedness” does not
include (x) repurchases of Term Loans pursuant to Sections 2.19 or 2.20 and
(y) repayments of Loans made with the cash proceeds of any Permitted Refinancing
Indebtedness.

 

17



--------------------------------------------------------------------------------

“Excess Proceeds” has the meaning specified in Section 2.05(e).

“Excluded Assets” means

(a) motor vehicles and other assets subject to certificates of title where the
net book value of any such motor vehicle or other such asset individually is
less than $1,000,000,

(b) commercial tort claims where the amount of the net proceeds claimed is less
than $10,000,000,

(c) (i) any lease, license or other written agreement or written obligation
(each, a “Contract”) and any leased or licensed asset under a Contract or asset
financed pursuant to a purchase money financing Contract or Capital Lease
Obligation, in each case that is the direct subject of such Contract (so long as
such Contract is not entered into for purposes of circumventing or avoiding the
collateral requirements of this Agreement), in each case only for so long as the
granting of a security interest therein (x) would be prohibited by, cause a
default under or result in a breach of such Contract (unless the Borrower or any
Controlled Subsidiary may unilaterally waive it) or would give another Person
(other than the Borrower or any Controlled Subsidiary) a right to terminate or
accelerate the obligations under such Contract or to obtain a Lien to secure
obligations owing to such Person (other than the Borrower or any Controlled
Subsidiary) under such Contract (in each case, except to the extent any such
prohibition is unenforceable after giving effect to applicable anti-assignment
provisions of the UCC) or (y) would require obtaining the consent of any Person
(other than the Borrower or any Controlled Subsidiary) or applicable
Governmental Authority, except to the extent that such consent has already been
obtained or (ii) any asset the granting of a security interest therein in favor
of the Secured Parties would be prohibited by any applicable Requirement of Law
(other than any Organizational Document) (except to the extent such prohibition
is unenforceable after giving effect to applicable anti-assignment provisions of
the UCC, other than proceeds thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibitions),

(d) those assets with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the costs of obtaining or perfecting such
a security interest are excessive in relation to the benefits to be obtained by
the Secured Parties therefrom or would result in materially adverse tax
consequences to the Borrower or its Subsidiaries as reasonably determined by the
Borrower in consultation with the Administrative Agent,

(e) any Letter of Credit Rights (as defined in the UCC) (other than to the
extent a Lien thereon can be perfected by filing a customary financing
statement),

(f) any right, title or interest in Receivables Assets sold, pledged or financed
pursuant to a Permitted Securitization Program, and all of a Subsidiary’s and
any Loan Party’s rights, interests and claims under a Permitted Securitization
Program,

(g) any real property and leasehold rights and interests in real property other
than Material Real Property,

 

18



--------------------------------------------------------------------------------

(h) any “intent-to-use” application for registration of a Trademark (as defined
in the Security Agreement) filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing and acceptance of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, and

(i) (i) any Equity Interests set forth on Schedule 1.01(c), (ii) any Equity
Interest that is Voting Stock of a first-tier Foreign Subsidiary or FSHCO in
excess of 65% of the Voting Stock of such Subsidiary, (iii) any Equity Interests
in Gibraltar Holdings, Peabody International Investments, Inc., Peabody
International Holdings, LLC and each other Subsidiary, whether now owned or
hereafter acquired, substantially all of the assets of which consist of Equity
Interests in Gibraltar Holdings and any successor to any of the foregoing,
(iv) any Equity Interests of captive insurance subsidiaries and not-for-profit
subsidiaries, (v) any Equity Interests in, or assets of, any Special Purpose
Receivables Subsidiary (to the extent a pledge of the Equity Interests in such
Special Purpose Receivables Subsidiary is prohibited under any Permitted
Securitization Program entered into by such Special Purpose Receivables
Subsidiary), (vi) margin stock and (vii) any Equity Interests in any Subsidiary
that is not wholly-owned by the Borrower or any Restricted Subsidiary or in a
Joint Venture, if the granting of a security interest therein (A) would be
prohibited by, cause a default under or result in a breach of, or would give
another Person (other than the Borrower or any Controlled Subsidiary) a right to
terminate, under any Organizational Document, shareholders, joint venture or
similar agreement applicable to such Subsidiary or Joint Venture or (B) would
require obtaining the consent of any Person (other than the Borrower or any
Controlled Subsidiary); provided that 65% of the voting Equity Interests and
100% of the non-voting Equity Interests in Peabody Investments (Gibraltar)
Limited (or any successor thereto) shall not constitute Excluded Assets;

provided that the Collateral shall include the replacements, substitutions and
proceeds of any of the foregoing unless such replacements, substitutions or
proceeds also constitute Excluded Assets.

“Excluded Hedging Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the Guarantee of such Guarantor of Hedging
Obligations, any Hedging Obligation if, and to the extent that, such Hedging
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor becomes
effective with respect to such Hedging Obligation or (b) as it relates to all or
a portion of the grant by such Guarantor of a security interest to secure any
Hedging Obligation (or secure any Guarantee in respect thereof), any Hedging
Obligation if, and to the extent that, the grant by such Guarantor of a security
interest to secure such Hedging Obligation (or secure any Guarantee in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the grant of

 

19



--------------------------------------------------------------------------------

such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal. As used in this definition, “Hedging
Obligation” shall mean, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) branch profits taxes or taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), in each case imposed (i) as a
result of the Administrative Agent or such Lender (or such other recipient)
being organized under the laws of, or having its principal office in or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) other than in the case of an assignee pursuant to a
request by the Borrower under Section 10.13, any United States federal
withholding tax that is imposed on amounts payable to a Lender under the law
applicable at the time such Lender acquires an interest in a Loan or Commitment
(or designates a new Lending Office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of the designation of a new
Lending Office (or assignment) to receive additional amounts from the applicable
Loan Party with respect to such withholding tax pursuant to Section 3.01(a), (c)
Taxes attributable to such Lender’s failure or inability to comply with Section
3.01(e) and (d) any taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated
September 24, 2013, by and among the Borrower, Citibank, N.A., as administrative
agent, and the lenders party thereto (as amended by that certain Omnibus
Amendment, dated as of February 5, 2015 and as otherwise amended, restated,
supplemented or otherwise modified).

“Existing Securitization Facility” means the accounts receivable securitization
financing of P&L Receivables Company LLC existing as of the Closing Date, and
any replacements, refinancings, amendments, restatements, renewals or extensions
thereof, subject in each case to the restrictions set forth in the definition of
Permitted Securitization Programs.

“Exit” has the meaning specified in the preliminary statements to this
Agreement.

“Facility” means the Term Loan Facility, any Incremental Facility and/or any
Refinancing Facility, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any laws implementing an
intergovernmental agreement with respect to the foregoing.

 

20



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means, collectively, (a) that certain Fee Letter, dated
January 11, 2017, among the Borrower, Goldman Sachs Bank USA, JPMorgan Chase
Bank, N.A., Credit Suisse Securities (USA) LLC, Credit Suisse AG, Cayman Islands
Branch, Macquarie Capital (USA) Inc. and Macquarie Capital Funding LLC and
(b) that certain Structuring Fee Letter, dated January 11, 2017, among the
Borrower and Goldman Sachs Bank USA.

“Finance Parties” has the meaning specified in Section 4.01(l).

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that, any operating lease
that is required to be treated as a capital lease in accordance with GAAP as a
result of any Accounting Change shall not be deemed a Financing Lease for
purposes of this Agreement.

“Financing Transactions” means, collectively, (a) the Refinancing, (b) the
incurrence of the Loans under the Loan Documents, (c) the issuance of the
Priority Lien Notes (and the assumption by the Borrower of the obligations
thereunder), (d) the incurrence of any Permitted Securitization Program and
(e) the payment of the fees and expenses incurred in connection with any of the
foregoing clauses (a)-(d) hereof.

“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Net Total Debt (other than any portion of Consolidated Net
Total Debt that is unsecured or is secured solely by a Lien that is junior to
the Liens securing the Obligations) as of the date of the financial statements
most recently delivered by the Borrower pursuant to Section 6.01(a) or (b), as
applicable, to (ii) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending as of the date of such financial statements.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien ranks first in
priority to all other Liens, other than Liens permitted under clauses (b), (c),
(d), (e), (f)(i), (f)(ii), (g), (p), (s), (t) (solely to the extent such Lien is
pari passu with the Liens securing the Obligations and is subject to the
Collateral Trust Agreement), (w) (solely to the extent such Lien is pari passu
with the Liens securing the Obligations and is subject to the Collateral Trust
Agreement) and (z) (solely with respect to any ABL Priority Collateral) of
Section 7.01.

 

21



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States and paid through a non-United States payroll.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, in each case, which could reasonably be
expected to have a Material Adverse Effect, or (e) the occurrence of any
transaction with respect to a Foreign Plan that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by any Loan Party, or the imposition on any Loan Party of any
fine, excise tax or penalty with respect to a Foreign Plan resulting from any
noncompliance with any applicable law, in each case which could reasonably be
expected to have a Material Adverse Effect.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia and any Subsidiary thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Domestic Subsidiary formed or acquired on or after the Closing
Date substantially all of the assets of which consist of the Equity Interests of
one or more Foreign Subsidiaries.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination. The sources of accounting
principles and the framework for selecting the principles used in the
preparation of financial statements of nongovernmental entities that are
presented in conformity with GAAP in the United States, are set forth in the
Financial Accounting Standards Board’s Accounting Standards Codification.

 

22



--------------------------------------------------------------------------------

“Gibraltar Holdings” means Peabody Holdings (Gibraltar) Limited, or any
successor entity that directly holds the Capital Stock of Peabody Investments
(Gibraltar) Limited.

“Gibraltar Pledge Agreement” means the Share Charge, dated as of the Closing
Date, between Gibraltar Holdings, Peabody Investments (Gibraltar) Limited and
the Collateral Trustee.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee obligation shall not include (i) indemnification or reimbursement
obligations under or in respect of Surety Bonds or Designated Letters of Credit,
(ii) ordinary course performance guarantees by any Loan Party of the obligations
(other than for the payment of borrowed money) of any other Loan Party and
(iii) endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means any Restricted Subsidiary that is a Domestic Subsidiary
(other than those entities to be merged, dissolved or consolidated in connection
with the Permitted Restructuring Transactions within thirty (30) days following
the Closing Date) and each other Subsidiary, whether now owned or hereafter
formed or acquired, that directly holds Equity

 

23



--------------------------------------------------------------------------------

Interests in Gibraltar Holdings at any time; provided, that such term shall not
include (a) any Subsidiary not wholly-owned, directly or indirectly, by the
Borrower to the extent (but only so long as) it is prohibited by the terms of
any Contractual Obligation (including pursuant to any Organizational Documents
of such Subsidiary) from guaranteeing the Secured Obligations or any other
obligations or liabilities guaranteed pursuant to the terms of the Guaranty (it
being understood that, for purposes of this definition, the terms of any
Contractual Obligation shall be deemed to prohibit such Guarantee if it would
constitute a breach or default under or result in the termination of or require
the consent of any Person (other than the Borrower or any Controlled Subsidiary,
or the Administrative Agent or the Lenders in their respective capacities as
such) under the security, agreement, instrument or other undertaking giving rise
to such Contractual Obligation); provided further, that such Contractual
Obligation is not and was not created in contemplation of this definition,
(b) any FSHCO, (c) any Domestic Subsidiary that is a Subsidiary of any Foreign
Subsidiary; provided, however, that clauses (b) and (c) shall not apply to any
Subsidiary, whether now owned or hereafter formed or acquired, that directly
holds Equity Interests in Gibraltar Holdings or (d) any Special Purpose
Receivables Subsidiaries and captive insurance entities. The Guarantors as of
the Closing Date are the Subsidiaries of the Borrower listed on Schedule
1.01(a). For the avoidance of doubt, no Foreign Subsidiary now owned or
hereafter formed or acquired (including Gibraltar Holdings) shall be a
Guarantor.

“Guaranty” means that certain Guarantee of the Secured Obligations made by the
Guarantors in favor of the Administrative Agent and the Secured Parties,
substantially in the form of Exhibit F, including any supplement, accession,
assumption or joinder thereto.

“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.

“Hedge Bank” has the meaning specified in the definition of “Secured Hedging
Agreement”.

“Hedging Agreement” means (i) any interest rate swap agreement, interest rate
cap agreement, interest rate future agreement, interest rate collar agreement,
interest rate hedge agreement or other similar agreement or arrangement designed
to protect against or mitigate interest rate risk, (ii) any foreign exchange
forward contract, currency swap agreement, futures contract, option contract,
synthetic cap or other agreement or arrangement designed to protect against or
mitigate foreign exchange risk or (iii) any commodity or raw material, including
coal, futures contract, commodity hedge agreement, option agreement, any actual
or synthetic forward sale contract or other similar device or instrument or any
other agreement designed to protect against or mitigate raw material price risk
(which shall for the avoidance of doubt include any forward purchase and sale of
coal for which full or partial payment is required or received).

“Hedging Obligations” means all debts, liabilities and obligations of the
Borrower or any Restricted Subsidiary in respect of any Hedging Agreement.

 

24



--------------------------------------------------------------------------------

“Hedging Termination Value” means, in respect of any one or more Hedging
Agreement, after taking into account the effect of any valid netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender, the
Administrative Agent or any Affiliate of a Lender or the Administrative Agent)
(it being understood that any such termination values and marked-to-market
values shall take into account any assets posted as collateral or security for
the benefit of a party to the Hedging Agreement).

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Incremental Debt” means, at any time, all Incremental Notes and Incremental
Facilities outstanding.

“Incremental Debt Cap” means, as determined with respect to any Incremental Debt
to be incurred, an amount equal to the sum of (a) $300,000,000 and (b) (i) if
such Incremental Debt is (or is intended to be) secured by the Collateral on a
pari passu basis, an additional amount if, after giving effect to the incurrence
of such Incremental Debt and any acquisition consummated in connection
therewith, the First Lien Leverage Ratio is equal to or less than 1.75 to 1.00
on a Pro Forma Basis and (ii) if such Incremental Debt is secured by the
Collateral on a junior-lien basis or unsecured, an additional amount if, after
giving effect to the incurrence of such Incremental Debt and any acquisition
consummated in connection therewith, the Total Leverage Ratio is equal to or
less than 2.50:1.00 on a Pro Forma Basis.

“Incremental Facility” has the meaning specified in Section 2.15(a).

“Incremental Facility Effective Date” has the meaning specified in Section
2.15(c).

“Incremental Facility Request” has the meaning specified in Section 2.15(a).

“Incremental Lender” means any Person who provides an Incremental Facility in
respect of a term loan hereunder.

“Incremental Loan” means, with respect to any Incremental Facility, an advance
made by any Incremental Lender under such Incremental Facility.

“Incremental Notes” has the meaning specified in Section 7.03(m).

 

25



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than any obligations in respect of performance bonds
bid bonds, appeal bonds, surety bonds, reclamation bonds and completion
guarantees, bank guarantees and similar obligations under any Mining Law or
Environmental Law or with respect to worker’s compensation benefits);

(b)    all obligations of such Person arising under letters of credit, bankers’
acceptances or similar instruments issued for the account of such Person (solely
to the extent such letters of credit, bankers’ acceptances or other similar
instruments have been drawn and remain unreimbursed);

(c)    net obligations of such Person under any Hedging Agreement;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued expenses
incurred in the ordinary course of business, (ii) obligations under federal coal
leases, (iii) obligations under coal leases which may be terminated at the
discretion of the lessee and (iv) obligations for take-or-pay arrangements);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    Capital Lease Obligations (other than obligations in connection with the
IRBs); and

(g)    all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person (but excluding any performance and completion
Guarantees of such Person);

provided that in no event shall Indebtedness include (i) asset retirement
obligations or (ii) obligations (other than obligations with respect to
Indebtedness for borrowed money or other Indebtedness evidenced by loan
agreements, bonds, notes or debentures or similar instruments or letters of
credit (solely to the extent such letters of credit or other similar instruments
have been drawn and remain unreimbursed) (or, without duplication, reimbursement
agreements in respect thereof)) related to surface rights under an agreement for
the acquisition of surface rights for the production of coal reserves in the
ordinary course of business in a manner consistent with historical practice of
the Borrower and its Subsidiaries.

The amount of any net obligation under any Hedging Agreement on any date shall
be deemed to be the Hedging Termination Value thereof as of such date. The
amount of any Indebtedness issued with original issue discount shall be deemed
to be the face amount of such Indebtedness less the remaining unamortized
portion of the original issue discount of such Indebtedness. The amount of any
Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The amount of any
indebtedness of a Joint Venture secured by a Lien on property owned or being
purchased by the

 

26



--------------------------------------------------------------------------------

Borrower or its Restricted Subsidiaries as of any date shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the
indebtedness that is secured by such Lien and (b) the maximum amount for which
the Borrower or its Restricted Subsidiaries may be liable (which may be
determined with reference to the fair market value of the property securing such
indebtedness as reasonably determined by the Borrower in good faith) pursuant to
the terms of such indebtedness. Except as set forth in the sentence immediately
above, the amount of indebtedness of any Joint Venture, which is attributable to
the Borrower or any Restricted Subsidiary shall be deemed to equal the amount of
indebtedness that would be attributable to the Borrower or any Restricted
Subsidiary in accordance with GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreements” means each of the (a) Collateral Trust Agreement and
(b) any ABL Intercreditor Agreement.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or, if available to all Lenders making such
Eurocurrency Rate Loan, twelve months thereafter, as selected by the Borrower in
its Borrowing Notice, or, as otherwise contemplated by the first proviso of
Section 2.02(a); provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month; and

(iii)    with respect to each Facility, no Interest Period shall extend beyond
its applicable Maturity Date.

 

27



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internally Generated Cash” means, with respect to any period, any cash of the
Borrower or any Restricted Subsidiary generated during such period, excluding
Net Proceeds, Net Insurance/Condemnation Proceeds and any cash that is generated
from an incurrence of Indebtedness, an issuance of Equity Interests or a capital
contribution.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries) or capital contribution to, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested, as determined immediately prior to the time of each
such Investment, without adjustment for subsequent increases or decreases in the
value of such Investment minus (ii) the amount of dividends or distributions
received in connection with such Investment and any return of capital and any
payment of principal received in respect of such Investment that in each case is
received in cash or Cash Equivalents.

“IP Rights” has the meaning specified in Section 5.18.

“IP Security Agreements” means the Copyright Security Agreement, the Trademark
Security Agreement and the Patent Security Agreement.

“IRBs” means the City of St. Louis, Missouri Taxable Industrial Development
Revenue Bonds (Peabody Energy Corporation Project), Series 2010, in an aggregate
principal amount not to exceed $60,000,000, as evidenced by that certain Trust
Indenture, dated as of March 1, 2011, between the City of St. Louis, Missouri
and U.S. Bank, National Association, St. Louis, Missouri.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person (a) other than a Subsidiary in which the
Borrower or its Subsidiaries hold an ownership interest or (b) which is an
unincorporated joint venture of the Borrower or any Subsidiary; provided,
however, that Middlemount Coal Pty Ltd shall be considered a Joint Venture for
this definition.

“Junior Collateral Trustee” means Wilmington Trust, National Association, in its
capacity as Junior Collateral Trustee pursuant to the Collateral Trust
Agreement, together with its successors and assigns in such capacity.

 

28



--------------------------------------------------------------------------------

“Junior Lien Indebtedness” means any Indebtedness (other than any ABL Facility)
that is secured by a junior Lien to the Lien securing the Secured Obligations
and that was permitted to be incurred and so secured hereunder.

“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

“Lender” has the meaning specified in the introductory paragraph hereto and
includes any (a) Incremental Lender and (b) Refinancing Facility Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Financing Lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, Incremental Loan or Refinancing Loan.

“Loan Documents” means this Agreement, the Collateral Trust Agreement, each
Note, the Fee Letters, the Guaranty, each Security Document and any ABL
Intercreditor Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries taken as a whole, (b) the ability of
the Borrower and the Guarantors, taken as a whole, to perform their payment
obligations under this Agreement or the Guaranty or (c) the validity or
enforceability of this or any of the other Loan Documents or the rights or
remedies of the Agents, the Collateral Trustee, the Arrangers or the Lenders
hereunder or thereunder.

“Material Real Property” means (a) any fee owned real property interest held by
a Loan Party in an active Mine or any leasehold interest in real property of a
Loan Party in an active Mine, (b) any real property owned by a Loan Party or in
which a Loan Party has a leasehold interest located on a Reserve Area on the
Closing Date that has a net book value in excess of $10,000,000, (c) any real
property acquired or otherwise owned by a Loan Party or in which a Loan Party
acquires a leasehold interest after the Closing Date located on a Reserve Area
that has a total net book value in excess of $25,000,000 and (d) any other fee
owned real property interest held by a Loan Party (other than the types of
property described in clauses (a) through (c) above) with a total net book value
in excess of $10,000,000 as of the date of acquisition of

 

29



--------------------------------------------------------------------------------

such real property; provided that Material Real Property shall not include
(x) any real property that is identified on Schedule 1.01(d) or (y) any
leasehold interests of a Loan Party in commercial real property constituting
offices of the Borrower and its Subsidiaries; provided further that, any future
coal reserve or access to a coal reserve (1) that is fee owned by a Loan Party
or in which a Loan Party has a leasehold interest and (2) that is located
adjacent to, contiguous with, or in close proximity to, both geographically and
geologically (according to reasonable standards used in the mining industry) an
active Mine or Reserve Area, may, in the reasonable discretion of the
Administrative Agent (in consultation with the Borrower), be deemed part of an
active Mine or Reserve Area and, as a result, a “Material Real Property” in the
future.

“Maturity Date” means March 31, 2022 (and, with respect to term loans pursuant
to an Incremental Facility or Refinancing Facility, the date on which such term
loans shall become due and payable in full hereunder, as specified in the
applicable joinder agreement or amendment hereto); provided, however, that, if
such date is not a Business Day, the Maturity Date shall be the preceding
Business Day.

“MEPP Claim” means, collectively, the claims of the United Mine Workers of
America 1974 Pension Plan, including (a) proof of claim number 4722 and (b) any
other claim related to any withdrawal liability under U.S.C. § 1392(c).

“Metropolitan Collieries Disposition” means the sale of substantially all of the
assets of (or all of the Equity Interests of) Metropolitan Collieries Pty Ltd to
the extent permitted by Section 7.05.

“Mine” means any excavation or opening into the earth in the United States now
and hereafter made from which coal or other minerals are or can be extracted on
or from any of the real properties in which any Loan Party holds an ownership,
leasehold or other interest.

“Minimum Cash Balance” means at least $600,000,000 in Unrestricted Cash on hand
of the Borrower and its Restricted Subsidiaries on the effective date of the
Plan of Reorganization after giving effect to any distributions paid to certain
holders of claims in accordance with the Plan of Reorganization on the Closing
Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any mortgages, deeds of trust or similar document (including
any fixture filings whether recorded as part of such mortgages or deeds of trust
or as separate instruments to the extent necessary in any particular state),
substantially in the form of Exhibit J or any such other form reasonably
acceptable to the Administrative Agent and the Borrower.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

30



--------------------------------------------------------------------------------

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by the Borrower or any of its Restricted
Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of the Borrower
or any of its Restricted Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by the Borrower or any of its
Restricted Subsidiaries in connection with the adjustment or settlement of any
claims of the Borrower or such Restricted Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.

“Net Proceeds” means, with respect to any Disposition pursuant to Sections
7.05(c), 7.05(k), 7.05(l) and 7.05(q), the sum of (a) cash and Cash Equivalents
actually received by the Borrower or any Restricted Subsidiary in connection
with such Disposition (including any cash received by way of deferred payment
(excluding, for avoidance of doubt, royalty payments customary in the mining
industry) pursuant to, or by monetization of, a note receivable or otherwise,
but only as and when so received) minus (b) solely with respect to Dispositions
of assets not constituting Collateral, the sum of (i) (A) the principal amount,
premium or penalty, if any, interest and other amounts of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such Disposition (other than Indebtedness under the Loan Documents) or (B) any
other required debt payments or required payments of other obligations relating
to the Disposition, in each case, with the proceeds thereof, (ii) the reasonable
or customary out-of-pocket fees and expenses incurred by the Borrower or its
Restricted Subsidiaries in connection with such Disposition (including
attorneys’ fees, accountants’ fees, investment banking fees, real property
related fees and charges and brokerage and consultant fees), (iii) all Taxes
required to be paid or accrued or reasonably estimated to be required to be paid
or accrued as a result thereof, (iv) in the case of any Disposition by a
non-wholly-owned Restricted Subsidiary or non-wholly-owned Unrestricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iv)) attributable to minority or other third party
interests and not available for distribution to or for the account of the
Borrower or a wholly-owned Restricted Subsidiary as a result thereof and (v) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (x) related to any of the
applicable assets and (y) retained by the Borrower or any Subsidiary including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition occurring on the date of such
reduction).

“Non-Recourse Debt” means Indebtedness (a) as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) other than a non-recourse pledge of the Equity Interests of any
Unrestricted Subsidiary to the extent such Equity Interests do not constitute
Collateral, (ii) is directly or indirectly liable (as a guarantor or otherwise)
other than by virtue of a non-recourse pledge of the Equity Interests of any
Unrestricted Subsidiary to the

 

31



--------------------------------------------------------------------------------

extent such Equity Interests do not constitute Collateral, or (iii) constitutes
the lender; (b) no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against any Unrestricted
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Indebtedness (other than the Obligations) of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and (c) as to which the lenders thereunder will not have any recourse to the
Capital Stock or assets of the Borrower or any of its Restricted Subsidiaries
(other than solely the Equity Interests of any Unrestricted Subsidiary to the
extent such Equity Interests do not constitute Collateral).

“Note” means a promissory note made by the Borrower in favor of a Lender and its
registered assigns evidencing Term Loans made by such Lender, substantially in
the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities and obligations
(other than, for the avoidance of doubt, Hedging Obligations) of, any Loan Party
arising under any Loan Document or otherwise with respect to any Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Open Market Purchase” has the meaning specified in Section 2.20(a).

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such party and the jurisdiction imposing such Tax
(other than connections arising solely from the Administrative Agent or such
Lender or such other recipient having executed, delivered, become a party to, or
performed its obligations or received a payment under, or enforced, received or
perfected a security interest under, or engaged in any other transaction
pursuant to this Agreement, any Note or any other Loan Document, or sold or
assigned an interest in any Loan or Loan Document).

 

32



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court, intangible, recording,
filing, or documentary taxes or any other similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment pursuant to
Section 10.13).

“Outstanding Amount” means with respect to Term Loans, Incremental Loans and
Refinancing Loans, as the context may require, on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans, Incremental Loans or Refinancing
Loans, as applicable, occurring on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
in the case of any amount denominated in Dollars and (b) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patent Security Agreement” means the Patent Security Agreement, substantially
in the form attached to the Security Agreement or such other form reasonably
acceptable to the Administrative Agent and the Borrower, by certain Loan Parties
in favor of the Collateral Trustee, for the benefit of the Secured Parties.

“PATRIOT Act” has the meaning specified in Section 5.17.

“Payment in Full” means, the time at which no Lender shall have any Commitments,
any Loan or other Obligations unpaid, unsatisfied or outstanding (other than in
respect of contingent obligations, indemnities and expenses related thereto that
are not then payable or in existence).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or all of the Equity Interests in, or merger, consolidation or
amalgamation with, a Person or division or line of business of a Person, solely
to the extent permitted as an Investment under Section 7.02.

“Permitted Amendments” means, with respect to any Facility, an extension of the
maturity date of any Loan and/or any Commitments in respect of such Facility by
the Accepting

 

33



--------------------------------------------------------------------------------

Lenders and, in connection therewith, (a) any change in the Applicable Rate with
respect to the applicable Loans and/or Commitments of the Accepting Lenders
and/or the payment of additional fees (including rate floor, OID, upfront fees
or other fees) to the Accepting Lenders (such change and/or payments to be in
the form of cash, Equity Interests or other property as agreed by the Borrower
and the Accepting Lenders to the extent not prohibited by this Agreement,
excluding Section 2.13), (b) the repayment in full on the maturity date of such
Facility of the non-extended Loans thereunder and other amounts owing to each of
the Lenders who are not Accepting Lenders, (c) any change in the amortization
schedule and any prepayment premiums with respect to the applicable Loans of the
Accepting Lenders, so long as a weighted average life of the extended Loans is
no shorter than that of the Term Loans under such Facility prior to such
extension, (d) no repayment of any extended Loans shall be permitted unless such
repayment is accompanied by an at least pro rata repayment of all earlier
maturing Loans (including previously extended Loans) (or all earlier maturing
Loans shall otherwise be or have been terminated and repaid in full) and (e) any
other change in terms from the Facility so long as (i) they apply after the
non-extended maturity date of such Facility or (ii) the non-Accepting Lenders
receive the benefit of any such terms that are more restrictive to the Borrower
and its Restricted Subsidiaries (it being understood that the benefit of such
more restrictive terms may be provided to the non-Accepting Lenders without
their consent) as certified by a Responsible Officer of the Borrower in good
faith.

“Permitted Asset Swap” means the substantially concurrent purchase and sale,
trade-in or exchange of equipment, real property or any other property of a
nature or type that is used or useful in a Similar Business or a combination of
such equipment, real property or any other property and cash or Cash Equivalents
between the Borrower or any of its Restricted Subsidiaries and another Person;
provided that the fair market value of the equipment, real property or any other
property received is at least as great as the fair market value of the
equipment, real property or other property being traded-in or exchanged as
determined by the Borrower reasonably and in good faith; provided that any
shortfall may be treated as an Investment and shall constitute an Investment for
purposes of calculating compliance with Section 7.02.

“Permitted Real Estate Encumbrances” means the following encumbrances which do
not, in any case, individually or in the aggregate, materially detract from the
value of any Mine subject thereto or interfere with the ordinary conduct of the
business or operations of any Loan Party as presently conducted on, at or with
respect to such Mine and as to be conducted following the Closing Date:
(a) encumbrances customarily found upon real property used for mining purposes
in the applicable jurisdiction in which the applicable real property is located
to the extent such encumbrances would be permitted or granted by a prudent
operator of mining property similar in use and configuration to such real
property (e.g., surface rights agreements, wheelage agreements and reconveyance
agreements); (b) rights and easements of (i) owners of undivided interests in
any of the real property where the applicable Loan Party or Subsidiary owns less
than 100% of the fee interest, (ii) owners of interests in the surface of any
real property where the applicable Loan Party or Subsidiary does not own or
lease such surface interest, (iii) lessees, if any, of coal or other minerals
(including oil, gas and coal bed methane) where the applicable Loan Party or
Subsidiary does not own such coal or other minerals, and (iv) lessees of other
coal seams and other minerals (including oil, gas and coal bed methane) not
owned or

 

34



--------------------------------------------------------------------------------

leased by such Loan Party or Subsidiary; (c) with respect to any real property
in which the Borrower or any Restricted Subsidiary holds a leasehold interest,
terms, agreements, provisions, conditions, and limitations (other than royalty
and other payment obligations which are otherwise permitted hereunder) contained
in the leases granting such leasehold interest and the rights of lessors
thereunder (and their heirs, executors, administrators, successors, and
assigns), subject to any amendments or modifications set forth in any landlord
consent delivered in connection with a Mortgage; (d) farm, grazing, hunting,
recreational and residential leases with respect to which the Borrower or any
Restricted Subsidiary is the lessor encumbering portions of the real properties
to the extent such leases would be granted or permitted by, and contain terms
and provisions that would be acceptable to, a prudent operator of mining
properties similar in use and configuration to such real properties; (e) royalty
and other payment obligations to sellers or transferors of fee coal or lease
properties to the extent such obligations constitute a lien not yet delinquent;
(f) rights of others to subjacent or lateral support and absence of subsidence
rights or to the maintenance of barrier pillars or restrictions on mining within
certain areas as provided by any mining lease, unless in each case waived by
such other person; and (g) rights of repurchase or reversion when mining and
reclamation are completed.

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
Refinancing, (b) any unpaid accrued interest on the Indebtedness being
Refinanced, and (c) any existing commitments unutilized under the Indebtedness
being Refinanced.

“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced) and, to the extent applicable, the Borrower shall
have satisfied the requirements of Section 3.8 of the Collateral Trust Agreement
with respect to such Permitted Refinancing Indebtedness, (c) the maturity date
is later than or equal to, and the weighted average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to, that of the
Indebtedness being Refinanced, (d) if the Indebtedness so Refinanced is
subordinated in right of payment to the Obligations, then such Permitted
Refinancing Indebtedness, by its terms or by the terms of any agreement or
instrument pursuant to which it is outstanding, is expressly made subordinate in
right of payment to the Obligations at least to the extent that the Indebtedness
so Refinanced is subordinated to the Obligations and (e) the terms and
conditions of any Permitted Refinancing Indebtedness, taken as a whole, are not
materially less favorable to the Loan Parties than the terms and conditions of
the Indebtedness that is being Refinanced.

 

35



--------------------------------------------------------------------------------

“Permitted Restructuring Transaction” means the mergers, distributions and other
transactions described in Section IV.F.1 and Exhibit IV.F.1 of the Plan of
Reorganization undertaken substantially concurrently with, or within the
three-month period following, the Closing Date; provided that in connection with
any transfers of assets (including Equity Interests) to any Loan Party, such
Loan Party shall comply with Section 6.16 with respect to such assets; provided,
further, that (i) no such transaction shall result in a change in the ownership
of Peabody Investments (Gibraltar) Limited by Gibraltar Holdings, (ii) no such
transaction shall result in any material asset becoming an Excluded Asset (other
than to the extent such asset is excluded under clause (i)(iii) of the
definition of Excluded Asset) and (iii) no such transaction shall involve a
transfer of assets (including Equity Interests) or other distribution from a
Loan Party to a non-Loan Party or a merger or dissolution of a Loan Party into a
non-Loan Party (other than those transactions occurring substantially
concurrently with the Closing Date).

“Permitted Securitization Programs” means (a) the Existing Securitization
Facility and (b) any receivables securitization program pursuant to which the
Borrower or any of its Subsidiaries sells receivables and interests in
Receivables Assets, which are non-recourse (except for representations,
warranties, covenants, repurchase obligations and indemnities, in each case,
that are reasonably customary for a seller or servicer of assets transferred in
connection with such a facility) to the Borrower and the Restricted Subsidiaries
providing for the sale, conveyance or contribution to capital of Receivables
Assets to Special Purpose Receivables Subsidiary; provided, that the aggregate
principal amount outstanding of any Permitted Securitization Program, together
with the maximum principal amount outstanding of any ABL Facility, shall not
exceed the greater of $250,000,000 and 3.5% of Consolidated Net Tangible Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIC Intercompany Loan Agreement” means that certain Loan Agreement, dated as of
April 11, 2012, among Peabody Investments Corp., as lender, and Peabody Energy
Australia Pty Ltd, as borrower, with respect to advances made from time to time
thereunder.

“PIC Intercompany Note” means that certain Promissory Note, dated as of the
Closing Date, evidencing the advances made pursuant to the PIC Intercompany Loan
Agreement.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
ERISA Affiliate.

“Plan Documents” has the meaning specified in Section 4.01(l).

“Plan of Reorganization” means the Second Amended Joint Plan of Reorganization
of Debtors and Debtors in Possession, dated January 27, 2017, relating to the
Borrower and its debtor Subsidiaries, and filed with the Bankruptcy Court under
Docket No. 2229, including all exhibits thereto, as the same may be amended,
supplemented, modified or waived from time to time in a manner that does not
result in a failure of the condition precedent set forth in Section 4.01(l).

 

36



--------------------------------------------------------------------------------

“Plan Support Agreement” means that certain Plan Support Agreement, dated as of
December 22, 2016, among (A) the Debtors (as defined therein), (B) the First
Lien Lender Co-Proponents, the Ad Hoc Secured Committee Members and the Ad Hoc
Unsecured Noteholders Group (each as defined therein), (C) any Additional
Supporting Parties (as defined therein) that subsequently enters into the Plan
Support Agreement and (D) each other person that becomes a party in accordance
with Section 8(b) thereof, as the same may be amended, supplemented, modified or
waived from time to time in a manner that does not result in a failure of the
condition precedent set forth in Section 4.01(l).

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.

“Priority Lien Notes” means each of (a) the senior secured first lien notes due
March 31, 2022 and (b) the senior secured first lien notes due 2025, in each
case, issued from time to time pursuant to the Priority Lien Notes Indenture.

“Priority Lien Notes Indenture” means the Indenture, dated as of February 15,
2017, between Peabody Securities Finance Corporation, a Delaware corporation
(the “Escrow Issuer”), and the Priority Lien Notes Trustee, as modified by a
Supplemental Indenture dated as of April 3, 2017, among the Escrow Issuer, the
Borrower, the Guarantors (as defined therein) party thereto and the Priority
Lien Notes Trustee, as the same may be further amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time in accordance with
the Collateral Trust Agreement.

“Priority Lien Notes Documents” means the Priority Lien Notes Indenture, the
Priority Lien Notes and each other instrument or agreement executed in
connection with the Priority Lien Notes and any instrument or agreement executed
in connection with any refinancings and replacements thereof to the extent
permitted under the Collateral Trust Agreement, as each such material instrument
or agreement may be amended, restated, supplemented, replaced or otherwise
modified from time to time in accordance with the Collateral Trust Agreement.

“Priority Lien Notes Indebtedness” means the Indebtedness of Borrower and the
other Loan Parties incurred pursuant to or evidenced by the Priority Lien Notes
Documents.

“Priority Lien Notes Trustee” means Wilmington Trust, National Association,
together with its successors and assigns in such capacity.

“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.

 

37



--------------------------------------------------------------------------------

“Pro Forma Basis” means, for purposes of calculating Consolidated Net Tangible
Assets, the Total Leverage Ratio under the definition of “Incremental Debt Cap”,
in Section 6.13, Section 7.03(j), Section 7.06(e) and Section 7.06(m), the First
Lien Leverage Ratio under the definition of “Incremental Debt Cap”, or any other
test that is based on satisfying a financial ratio or metric, that with respect
to any acquisition or disposition (in each case, that would be included in a Pro
Forma Basis calculation pursuant to Section 1.03(c)), such acquisition or
disposition shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such acquisition or
disposition for which the Borrower has delivered financial statements pursuant
to Section 6.01. In connection with the foregoing, (a) with respect to any such
acquisition, income statement items attributable to the Person or property or
assets acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (i) such items are not otherwise
included in such income statement items for the Borrower and its Restricted
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01, (ii) such items are supported by financial statements or
other information reasonably satisfactory to the Administrative Agent and
(iii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person, property or assets acquired) in connection with such
acquisition and any Indebtedness of the Person, property or assets acquired
which is not retired in connection with such acquisition (A) shall be deemed to
have been incurred as of the first day of the most recent four fiscal quarter
period preceding the date for such acquisition and (B) if such Indebtedness has
a floating or formula rate, shall have an implied rate of interest for the most
recent four fiscal quarter period preceding the date of such acquisition for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination; and (b) with respect to any such disposition, income statement
items attributable to the Person or property or assets being disposed of shall
be excluded to the extent relating to any period applicable in such calculations
in accordance with the foregoing principles applicable to acquisitions, mutatis
mutandis.

“Properties” has the meaning specified in Section 5.09(a).

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

“Receivables Assets” means any receivable (whether constituting an account,
chattel, paper, instrument or general intangible) from time to time originated,
acquired or otherwise owned by the Borrower or any Subsidiary, including, with
respect to any receivable:

(a)    all of a Subsidiary’s and any Loan Party’s interest in any goods
(including returned goods) to the extent related to such receivable, and
documentation of title evidencing the shipment or storage of any such goods
(including any such returned goods),

(b)    all instruments and chattel paper that may evidence such receivable (and
to the extent they do not evidence any asset that is not a receivable),

(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such receivable, whether pursuant
to the contract related to such receivable or otherwise, together with all UCC
financing statements or similar filings related thereto,

 

38



--------------------------------------------------------------------------------

(d)    solely to the extent applicable to such receivable, the rights, interests
and claims under the contracts and all guarantees, indemnities, insurance and
other agreements (including the related contract) or arrangements of whatever
character from time to time supporting or securing payment of such receivable or
otherwise relating to such receivable whether pursuant to the contract related
to such receivable or otherwise,

(e)    all funds that are received or deemed received by a Loan Party or a
Subsidiary in payment of any amounts owed in respect of such receivable
(including, without limitation, purchase price, finance charges, fees, interest
and all other charges) or are applied to amounts owed in respect of such
receivable (including, without limitation, insurance payments and net proceeds
of sale or other disposition of repossessed goods or other collateral or
property of the related obligor or any other person directly or indirectly
liable for the payment of any such receivable and available to be applied
thereon),

(f)    the lock-box accounts designated solely as the accounts to receive the
proceeds of such receivables and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such lock-box
accounts and amounts on deposit therein,

(g)    all monies due or to become due with respect to any of the foregoing,

(h)    all collections, proceeds and products of any of the foregoing, as
defined in the UCC, that are received or are receivable by a Loan Party or a
Subsidiary, and

(i)    all books and records to the extent related to any of the foregoing
Receivables Assets.

For the avoidance of doubt, Receivables Assets shall exclude any intercompany
receivables, including, without limitation, amounts owing under the PIC Loan
Agreement and the PIC Intercompany Note.

“Refinance” has the meaning specified in the definition of Permitted Refinancing
Indebtedness.

“Refinancing” means the refinancing of certain of Borrower’s and its
Subsidiaries’ existing Indebtedness, substantially on the terms set forth in the
Plan of Reorganization.

“Refinancing Facility” has the meaning specified in Section 2.16(a).

“Refinancing Facility Effective Date” has the meaning specified in Section
2.16(a).

“Refinancing Facility Lender” means any Person who provides a Refinancing
Facility.

“Refinancing Loan” means, with respect to any Refinancing Facility, an advance
made by any Refinancing Facility Lender under such Refinancing Facility.

 

39



--------------------------------------------------------------------------------

“Refinancing Notes” has the meaning specified in Section 7.03(n).

“Register” has the meaning specified in Section 10.06(c).

“Related Agreements” means, collectively, the Priority Lien Notes Documents, the
Rights Offering Documents, the documents evidencing the Existing Securitization
Facility, the documents governing the Convertible Securities and executed in
connection therewith and all other documents executed in connection with the
effectiveness of the Plan of Reorganization.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys and advisors
of such Person and of such Person’s Affiliates.

“Related Party Transaction” has the meaning specified in Section 7.08.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders under such Facility holding more than 50% of the Total
Outstandings with respect to such Facility.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Total Outstandings; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded from both the numerator and the
denominator for purposes of making a determination of Required Lenders.

“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserve Area” means (a) the real property owned in fee by any Loan Party or in
which a Loan Party has a leasehold interest that is part of the areas listed on
Schedule 1.01(e) and (b) any real property constituting coal reserves or access
to coal reserves owned in fee by any Loan Party or in which a Loan Party has a
leasehold interest, acquired after the Closing Date, that is not an active Mine.

“Responsible Officer” means the chief executive officer, president or any vice
president of the Borrower or any applicable Subsidiary and, in addition, any
Person holding a similar position or acting as a director or managing director
with respect to any other Foreign Subsidiary of the Borrower or, with respect to
financial matters, the chief financial officer, treasurer or assistant treasurer
of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by the Borrower or any Restricted Subsidiary
with respect to its Capital Stock, or any payment (whether in cash, securities
or other property) by the Borrower or

 

40



--------------------------------------------------------------------------------

any Restricted Subsidiary, including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any of its Capital Stock, or on account of any return of capital
to its stockholders, partners or members (or the equivalent Person thereof) and
(b) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any unsecured
Indebtedness, Subordinated Indebtedness or Junior Lien Indebtedness.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Rights Offering Documents” means the documents evidencing the rights offering
of Equity Interests in the Borrower to eligible holders of the Borrower’s
pre-petition unsecured and second lien creditors under the Plan of
Reorganization in an aggregate amount equal to at least $750,000,000.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctions” has the meaning specified in Section 5.17.

“Sanctions Laws” has the meaning specified in Section 5.17.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedging Agreement” means any Hedging Agreement between the Borrower or
a Restricted Subsidiary, on the one hand, and any Lender, an Agent, an Arranger
or an Affiliate of any of the foregoing (or with any Person that was a Lender,
an Agent, an Arranger or an Affiliate of the foregoing when such Hedging
Agreement was entered into) (any such counterparty, a “Hedge Bank”).

“Secured Hedging Obligations” means all debts, liabilities and obligations of
the Borrower or any Restricted Subsidiary in respect of any Secured Hedging
Agreement.

“Secured Obligations” means the Obligations and the Secured Hedging Obligations.
Notwithstanding anything to the contrary herein, the “Secured Obligations” shall
not include any Excluded Hedging Obligations.

“Secured Parties” means, collectively, the Agents, the Collateral Trustee, the
Arrangers, the Lenders and, with respect to any Secured Hedging Agreement, any
Hedge Bank.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the Closing Date, substantially in the form of Exhibit G or such other form
reasonably acceptable to the Administrative Agent, the Collateral Trustee and
the Borrower, among the Borrower, the Restricted Subsidiaries from time to time
party thereto and the Collateral Trustee, for the benefit of the Secured
Parties.

 

41



--------------------------------------------------------------------------------

“Security Documents” means, collectively, the Security Agreement, the Gibraltar
Pledge Agreement, the IP Security Agreements, the Mortgages, the Collateral
Trust Agreement, each of the pledge agreements and supplements thereto, security
agreements and supplements thereto, and other similar agreements delivered to
Administrative Agent and Lenders pursuant to Section 6.16, and any other
documents, agreements or instruments that grant or purport to grant a Lien on
any assets of the Borrower or any other Loan Party in favor of the Collateral
Trustee to secure the Secured Obligations.

“Similar Business” means any of the following, whether domestic or foreign: the
mining, production, marketing, sale, trading and transportation (including,
without limitation, any business related to terminals) of natural resources
including coal, ancillary natural resources and mineral products, exploration of
natural resources, any acquired business activity so long as a material portion
of such acquired business was otherwise a Permitted Business, and any business
that is ancillary or complementary to the foregoing.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
projections delivered pursuant to Section 4.01(a)(xii) or with respect to any
transaction contemplated to be undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
the Bankruptcy Code and other applicable laws relating to fraudulent transfers
and conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

“Special Purpose Receivables Subsidiary” means P&L Receivables Company LLC and
any other direct or indirect Subsidiary of the Borrower established in
connection with a Permitted Securitization Program for the acquisition of
Receivables Assets or interests therein that is organized in a manner intended
to reduce the likelihood that it would be substantively consolidated with the
Borrower or any of the Restricted Subsidiaries in the event the Borrower or any
such Restricted Subsidiary becomes subject to a proceeding under any Debtor
Relief Law.

“Specified Representations” means, with respect to any Permitted Acquisition,
the representations and warranties contained in Sections 5.01(a)(i),
5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii), 5.04, 5.14, 5.17, 5.19 and 5.21;
provided, that for purposes of this definition, (a) the defined term “Loan
Parties” as used in such representations and warranties shall mean the Borrower
and each Guarantor in existence immediately prior to the consummation of the
Permitted Acquisition, (b) clause (a) of the defined term “Material Adverse
Effect” as used in Section 5.02 shall relate to the Borrower and its Restricted
Subsidiaries immediately prior to the Closing Date and (c) the representation
and warranty contained in Section 5.14(b) shall apply only to the Borrower and
the Loan Parties (as such term is used in clause (a) of this proviso).

 

42



--------------------------------------------------------------------------------

“Specified Subsidiary” means each of Gibraltar Holdings, Peabody International
Investments, Inc., Peabody International Holdings, LLC, each other Subsidiary,
whether now owned or hereafter formed or acquired, that directly holds Equity
Interests in Gibraltar Holdings at any time, and any successor to any of the
foregoing; provided that in no event shall any Guarantor be designated as a
Specific Subsidiary so long as (i) any Equity Interests owned by such Guarantor
constitute Collateral and (ii) the Equity Interests of such Guarantor
constitutes Collateral.

“Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Restricted Subsidiaries that is contractually subordinated to the Indebtedness
under the Loan Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Surety Bonds” means surety bonds obtained by the Borrower or any Restricted
Subsidiary consistent with market practice and the indemnification or
reimbursement obligations of the Borrower or such Restricted Subsidiary in
connection therewith.

“Syndication Agent” has the meaning specified in the preamble hereto.

“Tangible Assets” means at any date, with respect to any Person, (a) the sum of
all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means an advance made by any Lender under the Term Loan Facility.

“Term Loan Commitment” means, as to each Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of
Term Loan Commitments as of the Closing Date is $950,000,000.

 

43



--------------------------------------------------------------------------------

“Term Loan Facility” means, at any time, the aggregate principal amount of the
Term Loans of all Lenders outstanding at such time.

“Threshold Amount” means $75,000,000.

“Ticking Fee” has the meaning assigned in Section 2.09(b).

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Net Total Debt as of the date of the financial statements most
recently delivered by the Borrower pursuant to Section 6.01(a) or (b), as
applicable, to (ii) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending as of the date of such financial statements.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Trademark Security Agreement” means the Trademark Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Administrative Agent, by certain Loan Parties in
favor of the Collateral Trustee, for the benefit of the Secured Parties.

“Transactions” means, collectively, (a) the Exit, (b) the Refinancing, (c) the
incurrence of the Loans under the Loan Documents, (d) the transactions
contemplated by the Rights Offering Documents, (e) the issuance of the
Convertible Securities and the assumption by the Borrower of the obligations
under the Priority Lien Notes, (f) the incurrence of any Permitted
Securitization Program, (g) the availability of the Minimum Cash Balance and
(h) the payment of the fees and expenses incurred in connection with any of the
foregoing clauses (a)-(g) hereof.

“Transaction Costs” has the meaning specified in the preliminary statements to
this Agreement.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

“United States” and “US” mean the United States of America.

“Unrestricted Cash” means the aggregate amount of cash and Cash Equivalents held
in accounts on the consolidated balance sheet of Borrower and its Restricted
Subsidiaries to the extent that the use of such cash for application to payment
of the Obligations or other Indebtedness is not prohibited by law or any
contract or other agreement and such cash is and Cash Equivalents are free and
clear of all Liens (other than Liens in favor of the Collateral Trustee) and
Liens permitted pursuant to Section 7.01(p)(i) hereof.

 

44



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that becomes
an Unrestricted Subsidiary in accordance with Section 6.13, (b) any Special
Purpose Receivables Subsidiary; provided that any Special Purpose Receivables
Subsidiary shall, upon termination of such Permitted Securitization Program
(other than as a result of an event of default thereunder unless and until the
obligations thereunder are repaid in full), cease to be an Unrestricted
Subsidiary, or (c) any Subsidiary listed on Schedule 1.01(b); provided that in
no event shall any of Peabody Investments Corp., Peabody IC Funding Corp.,
Gibraltar Holdings, Peabody Investments (Gibraltar) Limited, Peabody Global
Funding, LLC, Peabody International Investments, Inc. (and any successor
thereto), Peabody International Holdings, LLC, and any other Subsidiary, whether
now owned or hereafter formed or acquired, that directly holds Equity Interests
in Gibraltar Holdings at any time be or be designated as an Unrestricted
Subsidiary.

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agency or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.

“Voting Stock” means, with respect to any Person, such Person’s Equity Interest
having the right to vote for the election of directors of such Person under
ordinary circumstances.

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereto” and “hereunder,” and words of similar import when used in any

 

45



--------------------------------------------------------------------------------

Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) all references to “wholly-owned”
when referring to a Subsidiary of the Borrower shall mean a Subsidiary of which
all of the shares of securities or other interests having ordinary voting power
for the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly or indirectly by the Borrower or
another wholly-owned Subsidiary of the Borrower, (vi) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only, shall not constitute a part hereof, shall not be
given any substantive effect and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

(b)    Changes in GAAP. If at any time any Accounting Change would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change as if such Accounting Change has not been made
(subject to the approval of the Required Lenders); provided that, until so
amended, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred.

(c)    Pro Forma Basis Calculation. Notwithstanding anything herein to the
contrary, the parties hereto acknowledge and agree that all calculations of
(i) the Total Leverage Ratio and the First Lien Leverage Ratio for purposes of
determining compliance with the Incremental Debt Cap, Section 6.13, Section
7.03(j), Section 7.06(e) and Section 7.06(m), (ii) Consolidated Net

 

46



--------------------------------------------------------------------------------

Tangible Assets or (iii) any other test that is based on satisfying a financial
ratio or metric, shall be made on a Pro Forma Basis (A) with respect to any
acquisition by the Borrower or its Restricted Subsidiaries of any Person,
property or assets, if the Consolidated EBITDA for the acquired Person or
business for the most recent four fiscal quarter period for which financial
statements are available is equal to or greater than 5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for such period and
(B) with respect to any disposition by the Borrower or its Restricted
Subsidiaries of any Person, property or assets, if the Consolidated EBITDA for
the Person or business being disposed of for the most recent four fiscal quarter
period for which financial statements are available was equal to or exceeded 5%
of the Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
such period. With respect to the above Pro Forma Basis calculations, in the
event that the relevant entity or property, which is being acquired or disposed,
reports its financial results on a semi-annual basis, the Administrative Agent
and the Borrower may utilize the two most recent semi-annual financial results
for purposes of making such calculation and such above determination in a manner
similar to the above that is mutually agreeable.

1.04    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).

1.05    Negative Covenant Compliance. For purposes of determining whether the
Borrower and its Restricted Subsidiaries comply with any exception to the
negative covenants contained in Section 7.01, Section 7.02 and 7.03 where
compliance with any such exception is based on a financial ratio or metric being
satisfied, it is understood that (a) compliance shall be measured at the time
when the relevant event is undertaken, as such financial ratios and metrics are
intended to be “incurrence” tests and not “maintenance” tests and
(b) correspondingly, any such ratio and metric shall only prohibit the Borrower
and its Restricted Subsidiaries from creating, incurring, assuming, suffering to
exist or making, as the case may be, any new Liens, Indebtedness or Investments,
but shall not result in any previously permitted Liens, Indebtedness or
Investments ceasing to be permitted hereunder.

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a loan (a “Term Loan”) to the Borrower in
Dollars, on the Closing Date in an aggregate principal amount not to exceed such
Lender’s Applicable Percentage of the Term Loan Facility; provided, however,
that after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Term Loan Facility and (ii) the aggregate Outstanding Amount of the
Term Loans of any Lender shall not exceed such Lender’s Term Loan Commitment.
Each Borrowing shall consist of Term Loans made simultaneously by the Lenders in
accordance with their respective Applicable Percentage of the Term Loan
Facility. Amounts borrowed under this Section 2.01 and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. Term Loan Commitments in effect on the Closing Date and
not drawn on the Closing Date shall expire immediately after such date.

 

47



--------------------------------------------------------------------------------

2.02    Borrowings, Conversions and Continuations of the Loans.

(a)    Each Borrowing, each conversion of Term Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 p.m., New York City time (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and (ii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three, or
six months or, to the extent available to all Lenders making such Eurocurrency
Rate Loans, twelve months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 12:00 p.m. New York City time four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans. Not later than 12:00 p.m. New York City time three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the applicable requested
Interest Period referenced in the above proviso has been consented to by all the
Lenders. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Borrowing Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of Term
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans are to be converted and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Borrowing Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation of Eurocurrency Rate
Loans, then the applicable Term Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b)    Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans as described in the preceding subsection. Each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 2:00 p.m., New York City time
on the

 

48



--------------------------------------------------------------------------------

Business Day specified in the applicable Borrowing Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans if the
Required Lenders or the Administrative Agent so notify the Borrower.

(d)    As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurocurrency Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each Lender. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect hereunder.

2.03    [Reserved].

2.04    [Reserved].

2.05    Prepayments and Commitment Reductions.

(a)    Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part, subject to Section 2.05(i), without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m., New York City time (or such other later time
which is acceptable to the Administrative Agent), (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans, and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof;; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, the entire amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of

 

49



--------------------------------------------------------------------------------

the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that any
such notice may be contingent upon the consummation of a refinancing and such
notice may otherwise be extended or revoked, in each case, with the requirements
of Section 3.05 to apply to any failure of the contingency to occur and any such
extension or revocation. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
scheduled installment payments thereof as the Borrower shall direct, and each
prepayment of Loans shall be paid to the Lenders in accordance with their
respective Applicable Percentages.

(b)    [Reserved].

(c)    [Reserved].

(d)    [Reserved].

(e)    Asset Sales. No later than ten Business Days following the consummation
of any Asset Sale by the Borrower or a Restricted Subsidiary pursuant to
Sections 7.05(c), 7.05(k), 7.05(l) and 7.05(q) that results in the amount of Net
Proceeds (as of the date of such receipt) exceeding $10,000,000 (such excess
amount, the “Excess Proceeds”), the Borrower shall make (or cause to be made) a
prepayment of the Term Loans as specified in Section 2.05(e)(iii) below in an
amount equal to the lesser of (x) 100% of such Excess Proceeds and (y) the
aggregate principal amount of the Term Loans then outstanding (the “Asset Sale
Sweep Provision”), if any, in each case subject to the following:

(i)    If prior to the date of any such required prepayment, the Borrower
notifies the Administrative Agent in writing of the Borrower’s and/or its
Restricted Subsidiary’s intention to reinvest the Excess Proceeds of any Asset
Sale in assets that are, in the reasonable business judgment of the Borrower,
useful in the business of the Borrower or some or all of its Restricted
Subsidiaries (including by way of any Permitted Acquisition) and certifies in
such notice that no Event of Default then exists, then the Borrower shall not be
required to make a prepayment to the extent (x) the Excess Proceeds are so
reinvested within 365 days following receipt thereof by the Borrower and/or such
Restricted Subsidiary, or (y) if the Borrower and/or such Restricted Subsidiary,
as applicable, has committed in writing to so reinvest such Excess Proceeds
during such 365-day period, such Excess Proceeds are so reinvested within 180
days after the expiration of such 365-day period; provided that, to the extent
such Excess Proceeds have not been so reinvested prior to the expiration of the
applicable period, the Borrower shall promptly prepay the outstanding Term Loans
after the expiration of such period in an amount equal to the amount required by
the Asset Sale Sweep Provision where, subject to Section 2.05(e)(v), the amount
of Excess Proceeds for such purposes shall be the amount of Excess Proceeds not
reinvested as set forth above; provided, further that, if such Asset Sale
includes a Disposition of any Collateral, the assets in which the portion of
Excess Proceeds derived from such Collateral are so reinvested as set forth
above shall be reinvested in assets of one or more Loan Parties and the
applicable Loan Party shall comply with Section 6.16 with respect to such assets
as if such assets were acquired on the date of such reinvestment.

 

50



--------------------------------------------------------------------------------

(ii)    Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

(iii)    Each prepayment of the outstanding Term Loans pursuant to this Section
2.05(e) shall be applied to the scheduled installment repayments thereof in
direct order of maturity and shall be paid to the Lenders in accordance with
their respective Applicable Percentages.

(iv)    Notwithstanding anything to the contrary herein, with respect to the
Metropolitan Collieries Disposition, the Borrower’s obligation to repay the Term
Loans pursuant to this Section 2.05(e) shall be limited to the lesser of (x) the
Excess Proceeds as a result of the Metropolitan Collieries Disposition and
(y) the amount by which the amount of Unrestricted Cash of the Borrower and its
Restricted Subsidiaries immediately after giving effect to such Metropolitan
Collieries Disposition and the receipt of the proceeds of such Disposition
exceeds $800,000,000.

(v)    The amount of repayments required to be made pursuant to this Section
2.05(e) shall be reduced by an amount equal to the sum of the amount of any
voluntary repayments of the Term Loans made with such Net Proceeds from the
relevant Asset Sale.

(f)    Issuance of Debt. On the first Business Day following receipt by Borrower
or any of its Restricted Subsidiaries of any cash proceeds from the incurrence
of any Indebtedness of Borrower or any of its Restricted Subsidiaries (other
than with respect to Indebtedness permitted to be incurred pursuant to
Section 7.03 but including Permitted Refinancing Indebtedness in respect of the
Term Loans), Borrower shall prepay the Term Loans in an aggregate amount equal
to 100% of such proceeds, net of underwriting discounts and commissions and
other reasonable costs and expenses associated therewith, including reasonable
legal fees and expenses.

(g)    Excess Cash Flow. In the event that there shall be Excess Cash Flow for
any fiscal year (commencing with the fiscal year ending December 31, 2017 for
the portion of such fiscal year occurring after the Closing Date), Borrower
shall, no later than one hundred days after the end of such fiscal year, prepay
the Term Loans in an aggregate amount equal to (i) 75% of such Excess Cash Flow
minus (ii) voluntary repayments of the Loans made with Internally Generated Cash
(excluding, for the avoidance of doubt, (x) repurchases of Term Loans pursuant
to Sections 2.19 and 2.20 and (y) repayments of Loans made with the Cash
proceeds of any Permitted Refinancing Indebtedness); provided, that if, as of
the last day of the most recently ended fiscal year (commencing with the payment
due one hundred days after December 31, 2018), the Total Leverage Ratio
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 6.02(b) calculating the Total Leverage Ratio as of
the last day of such fiscal year) shall be (1) less than or equal to 2.00:1.00
and greater than 1.50:1.00, Borrower shall only be required to make the
prepayments otherwise required hereby in an amount equal to (i) 50% of such
Excess Cash Flow minus (ii) voluntary repayments of the Loans made with
Internally Generated Cash (excluding, for the avoidance of doubt,
(x) repurchases of

 

51



--------------------------------------------------------------------------------

Term Loans pursuant to Sections 2.19 and 2.20 and (y) repayments of Loans made
with the Cash proceeds of any Permitted Refinancing Indebtedness); (2) less than
or equal to 1.50:1.00 and greater than 1.00:1.00, Borrower shall only be
required to make the prepayments otherwise required hereby in an amount equal to
(i) 25% of such Excess Cash Flow minus (ii) voluntary repayments of the Loans
made with Internally Generated Cash (excluding, for the avoidance of doubt,
(x) repurchases of Term Loans pursuant to Sections 2.19 and 2.20 and
(y) repayments of Loans made with the Cash proceeds of any Permitted Refinancing
Indebtedness); and (3) less than or equal to 1.00:1.00, Borrower shall not be
required to make the prepayments otherwise required hereby.

(h)    Insurance/Condemnation Proceeds. No later than ten Business Days
following the date of receipt by Borrower or any of its Restricted Subsidiaries,
or Administrative Agent or Collateral Trustee as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Term Loans in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided, if
prior to the date of any such required prepayment, the Borrower notifies the
Administrative Agent in writing of the Borrower’s and/or its Restricted
Subsidiary’s intention to reinvest the Net Insurance/Condemnation Proceeds in
assets that are, in the reasonable business judgment of the Borrower, useful in
the business of the Borrower or some or all of its Restricted Subsidiaries
(including by way of any Permitted Acquisition) (or used to replace damaged or
destroyed assets) and certifies in such notice that no Event of Default then
exists, then the Borrower shall not be required to make a prepayment to the
extent (x) the Net Insurance/Condemnation Proceeds are so reinvested within 365
days following receipt thereof by the Borrower and/or such Restricted
Subsidiary, or (y) if the Borrower and/or such Restricted Subsidiary, as
applicable, has committed in writing to so reinvest such Net
Insurance/Condemnation Proceeds during such 365-day period, such Net
Insurance/Condemnation Proceeds are so reinvested within 180 days after the
expiration of such 365-day period; provided that, to the extent such Net
Insurance/Condemnation Proceeds have not been so reinvested prior to the
expiration of the applicable period, the Borrower shall promptly prepay the
outstanding Term Loans after the expiration of such period in an amount equal to
such Net Insurance/Condemnation Proceeds less any amount so reinvested;
provided, further that, if such casualty or taking includes any Collateral, the
assets in which the portion of Net Insurance/Condemnation Proceeds derived from
such Collateral are so reinvested as set forth above shall be reinvested in
assets of one or more Loan Parties and the applicable Loan Party shall comply
with Section 6.16 with respect to such assets as if such assets were acquired on
the date of such reinvestment.

(i)    Call Protection. In the event all or any portion of the Term Loans
incurred on the Closing Date is repaid (or repriced or effectively refinanced
through any amendment, including, without limitation, through a Refinancing
Facility) for any reason (other than voluntary prepayments with Internally
Generated Cash, mandatory prepayments required pursuant to Sections 2.05(g) and
2.05(h) and repayments made pursuant to Section 2.07) prior to the first
anniversary of the Closing Date, such repayments, repricing or effective
refinancings will be made at 101.0% of the principal amount repaid, repriced or
effectively refinanced if such repayment, repricing or refinancing occurs on or
prior to the first anniversary of the Closing Date.

 

52



--------------------------------------------------------------------------------

(j)    Repatriation. Notwithstanding the foregoing, if the Borrower reasonably
determines in good faith that any amounts attributable to Foreign Subsidiaries
that are required to be prepaid pursuant to Sections 2.05(e) and 2.05(h) would
result in material adverse tax consequences or violate any applicable local law
in respect of upstreaming proceeds (including financial assistance and corporate
benefit restrictions and statutory duties of the relevant directors), in each
case as set forth in a certificate delivered by a Responsible Officer of the
Borrower to the Administrative Agent, then such Borrower and its Restricted
Subsidiaries shall not be required to prepay such amounts as required under
Sections 2.05(e) and 2.05(h) the repatriation of which would result in such tax
consequence or violation until such material tax consequences or local law
violation no longer exist; provided that, for a period of one year following the
date on which such payment was originally required, the Borrower and its
Restricted Subsidiaries shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments in order to effect such
prepayments without violating local law or incurring such material adverse tax
consequences.

(k)    Application of Mandatory Prepayments. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05 shall be applied pro rata to the
remaining scheduled installment payments thereof, and each prepayment of Loans
shall be paid to the Lenders in accordance with their respective Applicable
Percentages.

(l)    Additional Limitations. Notwithstanding anything to the contrary herein,
the Borrower may apply amounts otherwise required to make prepayments pursuant
to Sections 2.05(e), (g) and (h) to repay (x) with respect to Sections 2.05(e)
and (h), any Indebtedness that was secured by any assets not constituting
Collateral sold in such Asset Sale or the loss of which resulted in Net
Insurance/Condemnation Proceeds, as applicable, to the extent such repayment is
required by such Indebtedness as a result of such Asset Sale or loss and (y) a
ratable portion of Indebtedness permitted to be incurred pursuant to
Section 7.03 and secured by liens on a pari passu basis pursuant to Section 7.01
(including, for the avoidance of doubt, the Priority Lien Notes Indebtedness,
Incremental Debt and Permitted Refinancing Indebtedness of the foregoing), in
the case of this clause (y), in respect of which a prepayment (or offer of
prepayment) is required to be made with respect to such pari passu Indebtedness
with such Excess Proceeds, Net Insurance/Condemnation Proceeds or Excess Cash
Flow (determined on the basis of the aggregate outstanding principal amount of
the Terms Loans and such other Indebtedness outstanding at such time).

(m)    ABL Facility. Notwithstanding anything to the contrary in Sections
2.05(e) and 2.05(h), if any Indebtedness under any ABL Facility is outstanding,
to the extent a prepayment or cash collateralization of letters of credit is
required under such ABL Facility due to any Net Proceeds or Net
Insurance/Condemnation Proceeds constituting the proceeds of ABL Priority
Collateral, no prepayment shall be required under Sections 2.05(e) and 2.05(h)
to the extent of such required payment under such ABL Facility.

(n)    Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event the Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) not less than five Business Days
prior to the date (the “Required Prepayment Date”) on which the Borrower is
required to make such Waivable Mandatory Prepayment, the Borrower shall notify
the Administrative Agent of the amount of

 

53



--------------------------------------------------------------------------------

such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender of the amount of such Lender’s Applicable Percentage of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Borrower and the Administrative Agent of its election to do so on or before the
third Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify the Borrower and the Administrative Agent
of its election to exercise such option on or before the third Business Day
prior to the Required Prepayment Date shall be deemed to have elected, as of
such date, not to exercise such option). On the Required Prepayment Date,
(i) the Borrower shall pay to the Administrative Agent an amount equal to that
portion of the Waivable Mandatory Prepayment that is payable to those Lenders
that have elected not to exercise such option, to prepay the Term Loans of such
Lenders (which prepayment shall be applied in accordance with the terms of this
Section 2.05), and (ii) the portion of the Waivable Mandatory Prepayment
otherwise payable to Lenders that have elected to exercise such option
(“Declined Proceeds”) may be retained by the Borrower to be used for any purpose
not prohibited hereunder.

2.06    [Reserved].

2.07    Repayment of Loans. The Borrower shall repay to the Lenders on each date
set forth below (or, if any such date is not a Business Day, the immediately
preceding Business Day) the principal amount of Term Loans set forth opposite
such date below:

 

Date

   Amount  

June 30, 2017

   $ 2,375,000  

September 30, 2017

   $ 2,375,000  

December 31, 2017

   $ 2,375,000  

March 31, 2018

   $ 2,375,000  

June 30, 2018

   $ 2,375,000  

September 30, 2018

   $ 2,375,000  

December 31, 2018

   $ 2,375,000  

March 31, 2019

   $ 2,375,000  

June 30, 2019

   $ 2,375,000  

September 30, 2019

   $ 2,375,000  

December 31, 2019

   $ 2,375,000  

March 31, 2020

   $ 2,375,000  

June 30, 2020

   $ 2,375,000  

September 30, 2020

   $ 2,375,000  

December 31, 2020

   $ 2,375,000  

March 31, 2021

   $ 2,375,000  

June 30, 2021

   $ 2,375,000  

September 30, 2021

   $ 2,375,000  

December 31, 2021

   $ 2,375,000  

Maturity Date

   $ 904,875,000  

 

54



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.

2.08    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)    If any amount of principal or interest of any Loan (or any other
Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.

(a)    The Borrower shall pay to the Arrangers and the Agents for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in each of the Fee Letters. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(b)    If the Closing Date has not occurred on or prior to the date that is 31
days following the final allocation of the Term Loan Facility (such date, the
“Start Date”), the Borrower agrees to pay (or cause to be paid) to the Arrangers
(for the benefit of each Lender that has been allocated a portion of the Term
Loan Facility) a fee (the “Ticking Fee”) in an amount equal to the sum of
(a) for the period, if any, commencing on the Start Date and continuing through
the earliest of (x) the date that is 61 days following the final allocation of
the Term Loan Facility (such date, the “Step-Up Date”), (y) the Closing Date and
(z) May 1, 2017 (or if the

 

55



--------------------------------------------------------------------------------

Borrower has elected to extend the date set forth in Section 4.01(n), such date
as so extended but in any event no later than August 1, 2017) (the “Termination
Date”), an amount equal to the product of (i) the aggregate principal amount of
the commitments in respect of the Term Loan Facility that were so allocated
multiplied by (ii) a per annum rate equal to 50.0% of the interest rate margin
applicable to Eurocurrency Rate Loans, plus (b) for the period, if any, after
the Step-Up Date through and including the earlier of (x) the date that is 121
days following allocation of the Term Loan Facility (the “Second Step-Up Date”),
(y) the Closing Date and (z) the Termination Date, an amount equal to the
product of (i) the aggregate principal amount of the commitments in respect of
the Term Loan Facility that were so allocated multiplied by (ii) 100% of the
interest rate margin applicable to Eurocurrency Rate Loans, plus (c) for the
period, if any, after the Second Step-Up Date through and including the earlier
of (x) the Closing Date and (y) the Termination Date, an amount equal to the
product of (i) the aggregate principal amount of the commitments in respect of
the Term Loan Facility that were so allocated multiplied by (ii) 100% of the
interest rate (including the interest rate margin) applicable to Eurocurrency
Rate Loans (including the LIBOR “floor”). The Ticking Fee shall be allocated
among the Lenders that have been allocated a portion of the Term Loan Facility
pro rata in accordance with their respective shares of the then-outstanding
aggregate commitments in respect of the Term Loan Facility. The Ticking Fee
shall be payable on the earlier of (a) the Closing Date and (b) the Termination
Date.

2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans, where the rate of interest is calculated on the basis of the prime
rate, shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11    Evidence of Debt. The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

56



--------------------------------------------------------------------------------

2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m., New York City time, on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 3:00 p.m., New
York City time shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m., New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has

 

57



--------------------------------------------------------------------------------

not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Term Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Pro Rata; Sharing of Payments by Lenders. Except as otherwise expressly
provided in this Agreement, each payment (including each prepayment) by the
Borrower on account of principal of and interest on any Term Loans shall be
allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Loans then held by the respective Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the applicable Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

58



--------------------------------------------------------------------------------

(b)    the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14    [Reserved].

2.15    Incremental Debt.

(a)    Request for Incremental Facility. Upon notice (an “Incremental Facility
Request”) to and approval (not to be unreasonably withheld or delayed) of the
Administrative Agent (who shall promptly notify the existing Lenders), the
Borrower may, without the consent of any Lender, request to add one or more new
incremental term loan facilities (each an “Incremental Facility”) in aggregate
principal amount, which when added to the aggregate principal amount of the
other Incremental Debt outstanding does not exceed the Incremental Debt Cap;
provided that (i) any such request for an Incremental Facility shall be in a
minimum amount equal to the lesser of (x) $25,000,000 and (y) the entire amount
that remains available for request under this Section 2.15 and (ii) the Borrower
may make a maximum of five such requests.

(b)    Incremental Facility Request. Each Incremental Facility Request from the
Borrower shall set forth (i) the requested principal amount of the Incremental
Facility and (ii) the proposed terms of the Incremental Facility (including its
interest rate, amortization and any prepayment premiums). An Incremental
Facility may be provided by (A) an existing Lender (but no Lender shall be
obligated to provide a commitment in respect of an Incremental Facility, nor
shall the Borrower have any obligation to approach any existing Lenders to
provide a commitment in respect of an Incremental Facility) or (B) any other
Incremental Lender so long as any such Person is approved by the Administrative
Agent and any other Person who would have consent rights pursuant to Section
10.06(b) if such Incremental Lender was becoming a Lender. Subject to any such
consents being received and if not already a party hereto, any such Incremental
Lender may become a party to this Agreement by entering into a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent.

(c)    Closing Date and Allocations. In connection with any Incremental
Facility, the Administrative Agent and the Borrower shall determine the
effective date (the “Incremental Facility Effective Date”). The Administrative
Agent shall promptly notify the Borrower and the Lenders of the principal amount
of the Incremental Facility and the Incremental Facility Effective Date.

 

59



--------------------------------------------------------------------------------

(d)    Conditions to Effectiveness of Incremental Facility. The effectiveness of
each Incremental Facility shall be subject to the following conditions:

(i)    as of the Incremental Facility Effective Date, (A) the representations
and warranties contained in Article V (or, in the case of any Incremental
Facility being requested in connection with a Permitted Acquisition, the
Specified Representations and Acquisition Agreement Representations in the
Acquisition Agreement for such Permitted Acquisition) are true and correct in
all material respects on and as of the Incremental Facility Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (ii) (A) if such Incremental Facility is
being requested in connection with a Permitted Acquisition, no Event of Default
under Sections 8.01(a), (f), or (g) has occurred or is continuing or would
immediately result therefrom, unless such conditions would not be permitted by
applicable Law (e.g., in an Australian acquisition context), in which case the
satisfaction of such conditions shall not be required, and (B) otherwise, no
Default or Event of Default has occurred or is continuing or would immediately
result therefrom;

(ii)    such Incremental Facility shall have the same guarantees as, and be
secured on a pari passu basis with, the Secured Obligations; provided that, if
agreed by the Borrower and the relevant Incremental Lenders, the Incremental
Facility may be subject to lesser guarantees or be unsecured or less secured, or
the Liens securing the Incremental Facility may rank junior to the Liens
securing the Term Loan Facility;

(iii)    such Incremental Facility shall (A) have a final maturity no earlier
than the Maturity Date, (B) have a weighted average life no shorter than that of
the Term Loan Facility and any other Incremental Facilities outstanding and
(C) not have any terms which require it to be voluntarily or mandatorily prepaid
prior to the repayment in full of the Term Loans (including any other
Incremental Facilities), unless accompanied by at least a ratable payment of the
Term Loans;

(iv)    [reserved]; and

(v)    to the extent such terms and documentation for the Incremental Facility
are not substantially consistent with the applicable Loan Documents, they shall
be reasonably satisfactory to the Administrative Agent, unless such terms
(A) are more favorable to the Borrower, taken as a whole, than the Loan
Documents in respect of the Term Loan Facility (or the Lenders under the Term
Loan Facility receive the benefit of the more restrictive terms, which, for
avoidance of doubt, may be provided to them without their consent), in each
case, as certified by a Responsible Officer of the Borrower in good faith,
(B) concern pricing (including interest rates, rate floors, fees, OID or other
fees), the amortization schedule, commitment reductions, prepayments and any
prepayment premiums applicable to such Incremental Facility or (C) apply after
the applicable Maturity Date (it being understood to the extent that any
financial maintenance covenant is added for the benefit of any such Incremental
Facility, no consent shall be required from the Administrative Agent to the
extent that such financial maintenance covenant is also added for the benefit of
the existing Term Loan facility and any existing Incremental facility existing
at the time such subsequent Incremental Facility is incurred).

(e)    Most Favored Nations. If any Incremental Facility is incurred after the
Closing Date, in the event that the Weighted Average Yield for any Incremental
Facility exceeds the

 

60



--------------------------------------------------------------------------------

Weighted Average Yield for the Term Loan Facility by more than 50 basis points
(the “Excess”), then the interest rate margins for the Term Loan shall be
increased to the extent necessary to eliminate such Excess; provided that, in
determining the Weighted Average Yield applicable to the Incremental Facility
and the Term Loan Facility, (i) customary arrangement, structuring or commitment
fees payable to the Arrangers or any bookrunner (or their respective affiliates)
in connection with the Term Loan or to one or more arrangers or bookrunners (or
their respective affiliates) of any Incremental Facility shall be excluded,
(ii) OID and upfront fees paid to the lenders thereunder shall be included (with
OID being equated to interest based on an assumed four-year life to maturity or,
if shorter, the actual weighted average life to maturity) and (iii) if the
Incremental Facility includes an interest rate floor greater than the applicable
interest rate floor under the existing Term Loan Facility, such differential
between interest rate floors shall be equated to the applicable interest rate
margin for purposes of determining whether an increase to the interest rate
margin under the existing Term Loan Facility shall be required, but only to the
extent an increase in the interest rate floor in the existing Term Loan Facility
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the interest rate margin) applicable
to the existing Term Loan Facility may be increased to the extent necessary in
respect of such differential between interest rate floors; provided that each
basis point increase to the interest rate floor of the Term Loans shall count as
one basis point of increase in the interest rate margin to the Term Loans for
purposes of eliminating the Excess.

(f)    Amendment. With the consent of the Lenders providing an Incremental
Facility, the Borrower and the Administrative Agent (and without the consent of
the other Lenders), this Agreement shall be amended in a writing (which may be
executed and delivered by the Borrower and the Administrative Agent) to reflect
any changes necessary to give effect to such Incremental Facility in accordance
with its terms (including, without limitation, to give such Incremental Facility
the benefits of Section 2.05, as applicable).

(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.

2.16    Refinancing Debt.

(a)    Refinancing Facility. The Borrower may, without the consent of any
Lender, extend, refinance, renew or replace, in whole or in part, the Loans
under any Facility with one or more term loan facilities (each, a “Refinancing
Facility”); provided that any such request for an Refinancing Facility shall be
in a minimum amount equal to the lesser of (i) $25,000,000 and (ii) the entire
amount of any Facility which is being extended, refinanced, renewed or replaced
under this Section 2.16.

(b)    Refinancing Facility Lender. A Refinancing Facility may be provided by
(i) an existing Lender (but no Lender shall be obligated to provide a commitment
in respect of a Refinancing Facility, nor shall the Borrower have any obligation
to approach any existing Lenders to provide a commitment in respect of a
Refinancing Facility) or (ii) any other Refinancing Facility Lender so long as
any such Person is approved by the Administrative Agent and any other Person who
would have consent rights pursuant to Section 10.06(b) if such Refinancing
Facility Lender was becoming a Lender. Subject to any such consents being

 

61



--------------------------------------------------------------------------------

received and if not already a party hereto, any such Refinancing Facility Lender
may become a party to this Agreement by entering into a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent.

(c)    Effective Date. In connection with any Refinancing Facility, the
Administrative Agent and the Borrower shall determine the effective date (the
“Refinancing Facility Effective Date”). The Administrative Agent shall promptly
notify the Borrower and the Lenders of the principal amount of the Refinancing
Facility and the Refinancing Facility Effective Date.

(d)    Conditions to Effectiveness of Refinancing Facility. The effectiveness of
each Refinancing Facility shall be subject to the following conditions:

(i)    the aggregate principal amount (or accreted value, if applicable) of any
Refinancing Facility will not exceed the outstanding aggregate principal amount
(or accreted value, if applicable) of any Facility which it is extending,
refinancing, renewing or replacing plus any Permitted Refinancing Increase,
unless such additional principal amount would otherwise be permitted pursuant to
(and any such additional amount shall be deemed to have been incurred under)
Section 7.03 and, if applicable, Section 7.01;

(ii)    such Refinancing Facility shall have the same guarantees as, and be
secured on a pari passu basis with, the Secured Obligations; provided that, if
agreed by the Borrower and the relevant Refinancing Facility Lenders, the
Refinancing Facility may be subject to lesser guarantees or be unsecured or less
secured, or the Liens securing the Refinancing Facility may rank junior to the
Liens securing the Term Loan Facility;

(iii)    such Refinancing Facility (A) shall have (1) a final maturity no
earlier than the Maturity Date and (2) a weighted average life no shorter than
that of the Term Loan Facility and (B) shall not have any terms which require it
to be voluntarily or mandatorily prepaid prior to the repayment in full of the
Term Loans, unless accompanied by at least a ratable payment of the Term Loans;

(iv)    [reserved]; and

(v)    to the extent such terms and documentation for the Refinancing Facility
are not substantially consistent with the applicable Loan Documents, they shall
be reasonably satisfactory to the Administrative Agent, unless such terms
(A) are more favorable to the Borrower, taken as a whole, than the Loan
Documents in respect of the Term Loan Facility (or the Lenders under the Term
Loan Facility receive the benefit of the more restrictive terms, which, for
avoidance of doubt, may be provided to them without their consent), in each
case, as certified by a Responsible Officer of the Borrower in good faith,
(B) concern pricing (including interest rates, rate floors, fees, OID or other
fees), the amortization schedule, commitment reductions, prepayments and any
prepayment premiums applicable to such Refinancing Facility or (C) apply after
the Maturity Date.

(e)    Amendment. With the consent of the Lenders providing a Refinancing
Facility, the Borrower and the Administrative Agent (and without the consent of
the other Lenders), this Agreement shall be amended in a writing (which may be
executed and delivered by the Borrower

 

62



--------------------------------------------------------------------------------

and the Administrative Agent) to reflect any changes necessary to give effect to
such Refinancing Facility in accordance with its terms (including, without
limitation, to give such Refinancing Facility the benefits of Section 2.05, as
applicable).

(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.

2.17    [Reserved].

2.18    Defaulting Lenders. Notwithstanding anything contained in this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a)    Reallocation of Loan Payments. Any payment or prepayment (i) of any
portion of the principal amount of Loans of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise)
shall be applied, first, to the then outstanding amounts (including interest
thereon) owed under the terms hereof by such Defaulting Lender to the
Administrative Agent or (to the extent the Administrative Agent has received
notice thereof) to any other Lender, ratably to the Persons entitled thereto,
and second, the balance, if any, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, and (ii) of any other amounts
thereafter received by the Administrative Agent for the account of such
Defaulting Lender (including amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.08) to have been paid to such
Defaulting Lender and applied on behalf of such Defaulting Lender, first, to the
liabilities above referred to in item first of clause (i) above, and second, the
balance, if any, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction. Any of such amounts as are reallocated pursuant to
this Section 2.18(a) that are payable or paid (including pursuant to
Section 10.08) to such Defaulting Lender shall be deemed paid to such Defaulting
Lender and applied by the Administrative Agent on behalf of such Defaulting
Lender, and each Lender hereby irrevocably consents thereto.

(b)    [Reserved].

(c)    [Reserved].

A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans or
other amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided in this Agreement), (ii) the
Administrative Agent and each of the Borrower shall have received a
certification by such Defaulting Lender of its ability and intent to comply with
the provisions of this Agreement going forward, and (iii) each of the
Administrative Agent, any other Lender as to which a delinquent obligation was
owed and the Borrower, shall have determined (and notified the Administrative
Agent) that they are satisfied, in their sole discretion, that such Defaulting
Lender intends to continue to perform its obligations

 

63



--------------------------------------------------------------------------------

as a Lender hereunder and has all approvals required to enable it, to continue
to perform its obligations as a Lender hereunder. No reference in this
subsection to an event being “cured” shall by itself preclude any claim by any
Person against any Lender that becomes a Defaulting Lender for such damages as
may otherwise be available to such Person arising from any failure to fund or
pay any amount when due hereunder or from any other event that gave rise to such
Lender’s status as a Defaulting Lender.

2.19    Dutch Auction Repurchases.

(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower and its Subsidiaries may at any time and from time to time purchase
Term Loans, Incremental Term Loans and Refinancing Term Loans by conducting
modified Dutch auctions (each, an “Auction”) (each Auction to be managed
exclusively by the Administrative Agent or another investment bank of recognized
standing elected by the Borrower following consultation with the Administrative
Agent in accordance with the Auction Procedures (in such capacity, the “Auction
Manager”)), so long as the following conditions are satisfied:

(i)    no Default or Event of Default shall have occurred and be continuing at
the time of the purchase of any Term Loans, Incremental Term Loans and
Refinancing Term Loans in connection with any Auction;

(ii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans, Incremental Term Loans and Refinancing Term Loans that the
Borrower purchases in any such Auction shall be no less than $1,000,000 and
whole increments of $500,000 in excess thereof (unless another amount is agreed
to by the Administrative Agent and Auction Manager);

(iii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans, Incremental Term Loans and Refinancing Term Loans so
purchased by the Borrower or its Subsidiaries shall immediately and
automatically be cancelled and retired by them on the settlement date of the
relevant purchase (and may not be resold);

(iv)    the Borrower will promptly advise the Administrative Agent of the total
amount of all Term Loans, Incremental Term Loans and Refinancing Term Loans so
purchased by the Borrower or its Subsidiaries and the Administrative Agent is
authorized to make appropriate entries in the Register to reflect such
cancellation and retirement; and

(v)    no more than one Auction may be ongoing at any one time.

(b)    The Borrower shall have no liability to any Lender for any termination of
the respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans, Incremental Term
Loans or Refinancing Term Loans pursuant to the respective Auction, and any such
failure shall not result in any Default hereunder. With respect to all purchases
of Term Loans, Incremental Term Loans and Refinancing Term Loans made by the
Borrower pursuant to this Section 2.19, (i) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the

 

64



--------------------------------------------------------------------------------

relevant offering documents), if any, on the purchased Term Loans, Incremental
Term Loans and Refinancing Term Loans up to the settlement date of such purchase
and (ii) such purchases (and the payments made by the Borrower or its
Subsidiaries and the cancellation of the purchased Term Loans, Incremental Term
Loans or Refinancing Loans, in each case, in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 2.05 or 2.07.

(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05, 2.07, 2.12, 2.13 and 10.06, it being understood and
acknowledged that purchases of the Term Loans, Incremental Term Loans and
Refinancing Term Loans by the Borrower or its Subsidiaries contemplated by this
Section 2.19 shall not constitute Investments by the Borrower) that may
otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.19. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article IX and Section 10.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.

2.20    Open Market Repurchases.

(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower and its Subsidiaries may at any time and from time to time make open
market purchases of Term Loans, Incremental Term Loans and Refinancing Term
Loans (each, an “Open Market Purchase”), so long as no Default or Event of
Default shall have occurred and be continuing on the time of such Open Market
Purchase.

(b)    The aggregate principal amount (calculated on the face amount thereof) of
all Term Loans, Incremental Term Loans and Refinancing Term Loans so purchased
by the Borrower or its Subsidiaries shall immediately and automatically be
cancelled and retired by them on the settlement date of the relevant purchase
(and may not be resold).

(c)    The Borrower will promptly advise the Administrative Agent of the total
amount of all Term Loans, Incremental Term Loans and Refinancing Term Loans so
purchased by the Borrower or its Subsidiaries and the Administrative Agent is
authorized to make appropriate entries in the Register to reflect such
cancellation and retirement.

(d)    With respect to all purchases of Term Loans, Incremental Term Loans and
Refinancing Term Loans made by the Borrower pursuant to this Section 2.20,
(i) the Borrower or its Subsidiaries shall pay on the settlement date of each
such purchase all accrued and unpaid interest, if any, on the purchased Term
Loans, Incremental Term Loans and Refinancing Term Loans up to the settlement
date of such purchase (except to the extent otherwise set forth in the relevant
purchase document as agreed by the respective selling Lender) and (ii) such
purchases (after the payments made by the Borrower or its Subsidiaries and the
cancellation of the purchased Term Loans, Incremental Term Loans and Refinancing
Term Loans, in each case in connection therewith) shall not constitute voluntary
or mandatory payments or prepayments for purposes of Sections 2.05 or 2.07.

 

65



--------------------------------------------------------------------------------

(e)    The Administrative Agent and the Lenders hereby consent to the Open
Market Purchases contemplated by this Section 2.20 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.07, 2.12, 2.13 and 10.06, it being understood and acknowledged
that purchases of the Term Loans, Incremental Term Loans and Refinancing Term
Loans by the Borrower or its Subsidiaries contemplated by this Section 2.20
shall not constitute Investments by the Borrower or its Subsidiaries) that may
otherwise prohibit any Open Market Purchase by this Section 2.20.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on behalf of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith of the
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.01(a)) the Administrative Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b)    Payment of Other Taxes by the Borrower. Without duplication of any
obligation set forth in subsection (a) above, the Loan Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes.

(c)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify the Administrative Agent and each Lender within 10 days
after demand therefor for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by, or required to be withheld or deducted
from a payment to, the Administrative Agent or such Lender, as the case may be,
on or with respect to any payment made by or on account of any obligation of the
Loan Parties under any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

66



--------------------------------------------------------------------------------

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and
from time to time when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Each Lender that is not a Foreign Lender shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the reasonable request of the Borrower or Administrative
Agent), two duly completed and executed copies of IRS Form W-9.

Without limiting the generality of the foregoing, each Foreign Lender holding
any Loan to the Borrower shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), two copies of whichever of the following is applicable or
any subsequent version thereof or successor thereto:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed copies of IRS Form
W-8BEN or IRS W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,

(ii)    duly completed and executed copies of IRS Form W-8ECI,

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the

 

67



--------------------------------------------------------------------------------

meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed copies of IRS Form
W-8BEN or W-8BEN-E, as applicable,

(iv)    to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit M-2 or Exhibit M-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit M-4 on behalf of
each such direct and indirect partner, and

(v)    duly completed and executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed and executed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or Administrative Agent to determine the withholding or deduction
required to be made; provided, that notwithstanding anything to the contrary in
this Section 3.01(e), the completion, execution and submission of the
documentation described in this clause (v) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times as reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

Notwithstanding the foregoing, no Lender nor any Participant shall be required
to deliver any form or other document under this Section 3.01(e) that it is not
legally entitled to deliver.

 

68



--------------------------------------------------------------------------------

(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
receives a refund with respect to Taxes to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), which in the reasonable discretion and good
faith judgment of such Administrative Agent or Lender is allocable to such
payment, it shall promptly pay such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such
Administrative Agent or Lender incurred in obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that the Borrower agrees to
promptly return such amount, net of any incremental additional costs (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority), to the applicable Administrative Agent or Lender, as the case may
be, if it receives notice from the applicable Administrative Agent or Lender
that such Administrative Agent or Lender is required to repay such refund to the
relevant Governmental Authority. Notwithstanding anything to the contrary in
this paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or any Lender in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02    Illegality. If any Lender determines that as a result of any Change in
Law it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loan to Eurocurrency Rate Loans, shall be suspended and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate, in each case, until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on Base Rate

 

69



--------------------------------------------------------------------------------

Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender, which it shall do as promptly as possible, that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan, or (b) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (i) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended and (ii) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case, until the Administrative Agent (upon the instruction of the Required
Lenders, who agree to so instruct the Administrative Agent once the
circumstances giving rise to the inability ability to determine rates no longer
exist) revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate
contemplated by Section 3.04(e));

(ii)    subject to any Lender or the Administrative Agent to any Taxes (other
than Indemnified Taxes or Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

70



--------------------------------------------------------------------------------

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender,
or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or any other amount) then, upon written request
of such Lender setting forth in reasonable detail such increased costs, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered;
provided that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be materially disadvantageous
to it, in its reasonable discretion, in any legal, economic or regulatory
manner) to designate a different Eurocurrency lending office if the making of
such designation would allow the Lender or its Eurocurrency lending office to
continue to perform its obligation to make Eurocurrency Rate Loans or to
continue to fund or maintain Eurocurrency Rate Loans and avoid the need for, or
reduce the amount of, such increased cost.

(b)    Capital Requirements. If any Lender reasonably determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time, after submission to the Borrower (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the change and the calculation of such reduced rate of return, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section, describing the basis therefor and showing the calculation thereof in
reasonable detail, and delivered to the Borrower shall be conclusive, absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

71



--------------------------------------------------------------------------------

(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive, absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
describing the basis therefor and showing the calculation thereof, in each case,
in reasonable detail. If a Lender fails to give notice 10 Business Days prior to
the relevant Interest Payment Date, such additional interest or costs shall be
due and payable within 30 days from receipt of such notice.

(f)    Certain Rules Relating to the Payment of Additional Amounts. If any
Lender requests compensation pursuant to this Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, such Lender shall either
(A) forego payment of such additional amount from the Borrower or (B) reasonably
afford the Borrower the opportunity to contest, and reasonably cooperate with
the Borrower in contesting, the imposition of any Indemnified Taxes or other
amounts giving rise to such payment; provided that the Borrower shall reimburse
such Lender for its reasonable and documented out-of-pocket costs, including
reasonable and documented attorneys’ and accountants’ fees and disbursements
incurred in so cooperating with the Borrower in contesting the imposition of
such Indemnified Taxes or other amounts.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

72



--------------------------------------------------------------------------------

(c)    [reserved]; or

(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (i) use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (B) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender and (ii) promptly inform the
Borrower and Administrative Agent when the circumstances giving rise to the
applicability of such Sections no longer exists. The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrower may replace such
Lender in accordance with Section 10.13.

3.07    Survival. The parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

73



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT

4.01    Closing Date. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be (w) originals, telecopies or electronic copies (followed promptly by
originals), (x) properly executed by a duly authorized officer of the signing
Loan Party, if and as applicable, (y) dated on or before the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and (z) in form and substance reasonably satisfactory to the
Administrative Agent and, in the case of Security Documents, the Collateral
Trustee:

(i)    executed counterparts of (a) this Agreement from the parties hereto,
(b) the Guaranty from each of the Loan Parties, and (c) the Collateral Trust
Agreement from the Borrower, each of the Guarantors, the Administrative Agent,
the Priority Lien Notes Trustee, the Collateral Trustee, the Junior Collateral
Trustee and the other parties thereto;

(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii)    the Gibraltar Pledge Agreement, duly executed by each party thereto,
together with:

(1)    to the extent that any Capital Stock pledged pursuant to the Gibraltar
Pledge Agreement is certificated and required to be delivered thereunder, the
original share certificates for such Capital Stock accompanied by undated share
transfer forms or other approved or instruments of transfer executed in blank,

(2)    financing statements in form appropriate for filing in the Office of
Recorder of Deeds in the District of Columbia with respect to the Gibraltar
Pledge Agreement in order to perfect the Liens created under the Gibraltar
Pledge Agreement,

(3)    results of recent lien searches (or their equivalent under the Laws of
Gibraltar) with respect to Gibraltar Holdings in the jurisdiction in which such
Person is organized and the District of Columbia;

(4)    an irrevocable proxy and power of attorney in favor of the Collateral
Trustee and granted pursuant to the Gibraltar Pledge Agreement; and

(5)    any documents that are required to be delivered under the Gibraltar
Pledge Agreement.

(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of duly authorized officers of each Loan
Party and each Restricted Subsidiary party to a Loan Document, in each case, as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each officer of each Loan Party or Restricted
Subsidiary executing the Loan Documents to which each Loan Party or Restricted
Subsidiary is a party;

 

74



--------------------------------------------------------------------------------

(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi)    the executed opinion of Jones Day, counsel to the Borrower and special
New York counsel to the other Loan Parties, addressed to the Administrative
Agent, the Collateral Trustee and each Lender, as to the matters set forth in
Exhibit H-1;

(vii)    [reserved];

(viii)    the executed opinion of Triay Stagnetto Neish, special Gibraltar
counsel to the Loan Parties, addressed to the Administrative Agent, the
Collateral Trustee and each Lender, as to the matters set forth in Exhibit H-2;

(ix)    the executed opinion of Bingham Greenebaum Doll LLP, special Indiana
counsel to the Loan Parties, addressed to the Administrative Agent, the
Collateral Trustee and each Lender, as to the matters set forth in Exhibit H-3;

(x)    [reserved];

(xi)     a certificate of a Responsible Officer either (A) attaching copies of
all material consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect or (B) stating that no
such consents, licenses or approvals are so required;

(xii)    (i) the Audited Financial Statements, (ii) unaudited consolidated
financial statements (each of which shall have undergone a SAS 100 review) for
each of the first three fiscal quarters of the fiscal year ending December 31,
2016 (and the corresponding period of the preceding fiscal year) prepared in
accordance with GAAP, (iii) an unaudited pro forma consolidated balance sheet
and income statement of the Borrower as of December 31, 2016 and for the
four-quarter period then ended, giving effect to the effectiveness of the Plan
of Reorganization and the Transactions (including the adoption of fresh-start
accounting) as if the effectiveness of the Plan of Reorganization and the
Transactions had occurred as of such date (in the case of the balance sheet) or
at the beginning of such period (in the case of the income statements), in the
case of each of clauses (i) through (iii), meeting the requirements of
Regulation S-X under the Securities Act of 1933 (as amended) and (iv) financial
projections (including the assumption on which such projections are based) for
fiscal years 2017 through 2021;

(xiii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.01(d), (j), (l)
(solely with respect to clauses (a) and (e) thereof) and (m) and 4.02(a) and
(b) have been satisfied, and (B) that there has not occurred since December 31,
2016, any Closing Date Material Adverse Effect;

 

75



--------------------------------------------------------------------------------

(xiv)    a solvency certificate from the chief financial officer of the Borrower
in the form of Exhibit K, which demonstrates that the Borrower and its
Restricted Subsidiaries on a consolidated basis, are, and after giving effect to
the Transactions and the other transactions contemplated hereby, will be,
Solvent.

(b)    [Reserved].

(c)    (i) Not less than 15 business days prior to the Closing Date, the
Borrower shall have obtained (a) a public corporate credit rating from Moody’s,
(b) a private indicative corporate credit rating from S&P, (c) a public credit
rating for the Term Loans and the Priority Lien Notes from Moody’s and (d) a
private indicative credit rating for the Term Loans and the Priority Lien Notes
from S&P; and (ii) on or prior to the Closing Date, the Borrower shall have
obtained public corporate credit ratings or public credit ratings, as
applicable, from S&P consistent with the ratings obtained in the foregoing
clause (i).

(d)    The Borrower and its Restricted Subsidiaries shall have complied in all
material respects with all state and federal regulations regarding bonding
requirements.

(e)    The Arrangers shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to any material claim settlement, including
but not limited to, any allowance of or settlement related to the MEPP Claim,
above the amounts held in reserve by the Borrower and its Restricted
Subsidiaries as of January 11, 2017.

(f)    The Bankruptcy Court shall have entered an order approving the Backstop
Commitment Agreement and such order shall not have been stayed and shall be in
full force and effect on the Closing Date, and the Backstop Commitment Agreement
shall remain in full force and effect and shall not have been modified or
amended in any manner that adversely affects the rights and interest of the
Arrangers or the Lenders.

(g)    Administrative Agent shall have received a certificate from the
applicable Loan Party’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 6.07 is in full
force and effect, together with endorsements naming Collateral Trustee, for the
benefit of Secured Parties, as additional insured and loss payee thereunder to
the extent required under Section 6.07.

(h)    In order to create in favor of Collateral Trustee, for the benefit of
Secured Parties, a valid, perfected First Priority security interest in the
Collateral (subject to the limitations set forth in the Security Documents),
each Loan Party shall have delivered to Collateral Trustee:

(i)    executed counterparts of the Security Agreement;

(ii)    except to the extent set forth on Schedule 6.18 or otherwise not
required as of the Closing Date pursuant to the terms of the Security Agreement,
evidence reasonably satisfactory to Administrative Agent of the compliance by
each Loan Party of their obligations under the Security Agreement and the other
Security Documents (including their obligations to execute or authorize, as
applicable, and deliver UCC financing statements (including, without limitation,
as-extracted financing statements), originals of securities, instruments and
chattel paper and any agreements governing deposit and/or securities accounts as
provided therein);

 

76



--------------------------------------------------------------------------------

(iii)    a completed Collateral Questionnaire dated the Closing Date and
executed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby;

(iv)    fully executed IP Security Agreements, in proper form for filing or
recording in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, memorializing and recording the encumbrance of
the Intellectual Property listed in Schedule 6 to the Security Agreement; and

(v)    except to the extent set forth on Schedule 6.18 or otherwise not required
as of the Closing Date pursuant to the terms of the Security Agreement, evidence
that each Loan Party shall have taken or caused to be taken any other action,
executed and delivered or caused to be executed and delivered any other
agreement, document and instrument (including the PIC Intercompany Note and any
other intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 7.03) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by the
Administrative Agent.

(i)    Any fees required to be paid on or before the Closing Date to the Agents,
the Arrangers or the Lenders under this Agreement, the Fee Letters or otherwise
in connection with the Facilities shall have been paid and, unless waived by the
Agents, the Arrangers or the Lenders, as applicable, to the extent invoiced at
least three Business Days prior to the Closing Date, the Borrower shall have
paid all reasonable and documented costs and expenses of the Agents, Arrangers
and the Lenders (including the reasonable and documented fees and expenses of
counsel to the Agents and the Lenders, plus such additional amounts of such
reasonable and documented fees and expenses (including filing fees in respect of
collateral) as shall constitute its reasonable estimate of such fees and
expenses incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Agents)).

(j)    There shall not exist any action, suit, investigation, litigation,
proceeding or hearing, pending or threatened in any court or before any
arbitrator or Governmental Authority that affects the Financing Transactions or
otherwise impairs the ability of the Loan Parties to consummate the Transactions
(other than the Bankruptcy Cases) and no preliminary or permanent injunction or
order by a state or federal court shall have been entered, in each case that
would be material and adverse to the Arrangers, the Agents or the Lenders. All
Governmental Authorities and Persons shall have approved or consented to the
transactions contemplated hereby, to the extent required, and such approvals
shall be in full force and effect.

(k)    The Arrangers and the Agents shall have received at least three business
days prior to the Closing Date all documentation and other information required
by regulatory authorities with respect to the Borrower and the other Loan
Parties under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the PATRIOT Act, that has been
requested by the Arrangers or the Agents at least ten Business Days prior to the
Closing Date.

 

77



--------------------------------------------------------------------------------

(l)    In connection with the Plan of Reorganization or the Plan Support
Agreement and the transactions contemplated thereby: (a) any of the documents
executed in connection with the implementation of the Plan of Reorganization or
the Plan Support Agreement (collectively, the “Plan Documents”), to the extent
they contain provisions differing in any material respect from, or not described
in, the Plan of Reorganization or the Plan Support Agreement, that are material
and adverse to the rights or interests of any or all of the Arrangers, the
Administrative Agent and the Lenders (collectively, the “Finance Parties”) shall
be in form and substance satisfactory to the Arrangers in their good faith
judgment; (b) there shall have been no supplement, modification, waiver or
amendment to the Plan of Reorganization or the Plan Support Agreement that, in
the good faith judgment of the Arrangers, is material and adverse to the rights
or interests of any or all of the Finance Parties or the creditworthiness of the
Borrower unless, in each case, the Arrangers shall have reasonably consented
thereto in writing; (c) unless the Arrangers shall have consented thereto in
writing, the Authorization Order shall not have been vacated, stayed, reversed
or modified or amended in any respect that adversely affects the rights or
interests of any or all of the Finance Parties in any material respect as
determined by the Arrangers in good faith; (d) unless the Arrangers shall have
consented thereto in writing, each of the Confirmation Order and the order of
the Bankruptcy Court approving the Plan Support Agreement shall have been
entered and shall be in full force and effect and shall not have been vacated,
stayed, reversed or modified or amended in any respect that adversely affects
the rights or interests of any or all of the Finance Parties in any material
respect as determined by the Arrangers in good faith; and (e) all conditions
precedent to the effectiveness of the Plan of Reorganization, as it may be
amended, supplemented, modified or waived in accordance with clause (b) above,
other than the closing and funding of the Term Loans and the assumption by the
Borrower of the obligations under the Priority Lien Notes, shall have occurred
(or will occur substantially concurrently with the closing of the Term Loans and
the assumption by the Borrower of the obligations under the Priority Lien Notes)
or been waived (to the extent such waiver is material and adverse to the rights
or interests of any or all of the Finance Parties, with the written consent of
the Arrangers), including, but not limited to, the issuance of the Convertible
Securities, the completion of the transactions contemplated by the Rights
Offering Documents, the substantially simultaneous closing of each Permitted
Securitization Program and the availability of the Minimum Cash Balance.

(m)    Substantially concurrently with the funding of the Term Loans on the
Closing Date, of the Arrangers shall have received reasonably satisfactory
evidence that all Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness permitted under Section 7.03) shall have been extinguished, repaid
or repurchased in full, all commitments relating thereto shall have been
terminated, and all liens or security interests related thereto shall have been
terminated or released, in each case to the extent set forth in or contemplated
by the Plan of Reorganization (as the same may be amended, supplemented,
modified or waived in accordance with Section 4.01(l) above) and the Loan
Documents.

(n)    The Plan of Reorganization shall have become effective and all, or
substantially all, assets of the Debtors shall have vested in the reorganized
Debtors as provided therein, which shall have occurred no later than May 1, 2017
(as such date may be extended at the Borrower’s election, but subject to payment
of the Ticking Fee, to no later than August 1, 2017).

 

78



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 4.01, to the extent any
security interest in any of the intended Collateral is not or cannot be provided
and/or perfected on the Closing Date (other than any collateral the security
interest in which may be perfected by the filing of a UCC financing statement,
the delivery of certificated stock certificates of U.S. Subsidiaries (except as
set forth on Schedule 6.18), or the filing of IP Security Agreements (except as
set forth on Schedule 6.18)) after the Loan Parties’ use of commercially
reasonable efforts to do so, then the provision and/or perfection of a security
interest in such Collateral will not constitute a condition precedent to the
obligation of each Lender to make a Borrowing on the Closing Date but such
security interest(s) will be perfected as required by Section 6.18.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Borrowings (Including on the Closing Date). The
obligation of each Lender to honor any Borrowing Notice (other than a Borrowing
Notice requesting only a conversion of Term Loans to the other Type or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document required to be furnished at any time thereunder, shall be true and
correct in all material respects on and as of the date of such Borrowing, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02 following the Closing Date, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality or by a reference to a Material
Adverse Effect in the text thereof.

(b)    No Default or Event of Default shall exist, or would result immediately,
from such proposed Borrowing or the application of the proceeds thereof.

(c)    The Administrative Agent shall have received a Borrowing Notice in
accordance with the requirements hereof.

It is understood, for avoidance of doubt, that each Borrowing made in connection
with the effectiveness of any Incremental Facility, the proceeds of which are
used to consummate a Permitted Acquisition, will be subject to the conditions
set forth in clauses (a) and (b) only to the extent specified in Section
2.15(d)(i).

 

79



--------------------------------------------------------------------------------

Each Borrowing Notice (other than a Borrowing Notice requesting only a
conversion of Term Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, the Collateral
Trustee and the Lenders that:

5.01    Existence, Qualification and Power. Each of the Borrower and its
Restricted Subsidiaries (a) (i) is duly organized or formed and validly existing
and (ii) is in good standing under the Laws of the jurisdiction of its
incorporation or organization, if such legal concept is applicable in such
jurisdiction, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified, licensed, and in good standing (to the extent good standing is an
applicable legal concept in the relevant jurisdiction), under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (a)(ii), (b)(i) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party and Gibraltar Holdings of each Loan Document to which such
Person is a party, (a) have been duly authorized by all necessary corporate or
other organizational action and (b) do not and will not (i) contravene the terms
of any of such Person’s Organizational Documents; (ii) conflict with or result
in any breach or contravention of, or the creation of, any Lien (except for any
Liens that may arise under the Loan Documents) under, or require any payment to
be made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority to which such Person or its property is subject or (C) any arbitral
award to which such Person or its property is subject; or (iii) violate any Law
binding on such Loan Party, except in each case referred to in clauses (b)(ii)
or (b)(iii) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.03    Governmental Authorization. (a) No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority and (b) no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other
Person, in each case, is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party or Gibraltar
Holdings of this Agreement or any other Loan Document, except for those
approvals, consents, exemptions, authorizations or other actions which have
already been obtained, taken, given or made and are in full force and effect.

 

80



--------------------------------------------------------------------------------

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party and Gibraltar Holdings, as applicable, that is party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party and
Gibraltar Holdings, as applicable, enforceable against each Loan Party and
Gibraltar Holdings, as applicable, that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other Laws relating to or affecting creditors’
rights generally, general principles of equity, regardless of whether considered
in a proceeding in equity or at law and an implied covenant of good faith and
fair dealing.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements of the Borrower and its Subsidiaries
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2016, June 30, 2016 and September 30, 2016 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarters ended on such dates (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of such dates and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end adjustments.

(c)    Since the date of the last Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

(d)    The financial projections delivered pursuant to Section 4.01(a)(xii) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable in light of the conditions existing
at the time of delivery of such forecasts (it being understood that any such
information is subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the future developments addressed in such information can be realized).

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower threatened, at law, in equity, by
or before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement

 

81



--------------------------------------------------------------------------------

or any other Loan Document, or any of the transactions contemplated hereby
(other than the Bankruptcy Cases), or (b) except as specifically disclosed in
public filings prior to the date hereof, as to which there is a reasonable
possibility of an adverse determination and that could reasonably be expected to
have a Material Adverse Effect.

5.07    No Default. None of the Borrower or any of its Restricted Subsidiaries
is in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08    Ownership and Identification of Property.

(a)    The Borrower and its Restricted Subsidiaries have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, with respect to all real property listed
on Schedule 5.08(c): (i) the Borrower and its Restricted Subsidiaries possess
all leasehold interests necessary for the operation of the Mines currently being
operated by each of them and included or purported to be included in the
Collateral pursuant to the Security Documents, except where the failure to
possess such leasehold interests could not reasonably be expected to have a
Material Adverse Effect, (ii) each of their respective rights under the leases,
contracts, rights-of-way and easements necessary for the operation of such Mines
are in full force and effect, except to the extent that failure to maintain such
leases, contracts, rights of way and easements in full force and effect could
not reasonably be expected to have a Material Adverse Effect; and (iii) each of
the Borrower and its Restricted Subsidiaries possesses all licenses, permits or
franchises which are necessary to carry out its business as presently conducted
at any Mine included or purported to be included in the Collateral pursuant to
the Security Documents, except where failure to possess such licenses, permits
or franchises could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.

(b)    Schedule 5.08(b) lists completely and correctly as of the Closing Date
all Material Real Property fee owned by the Borrower and the other Loan Parties.

(c)    Schedule 5.08(c) lists completely and correctly as of the Closing Date
all Material Real Property leased by the Borrower and the other Loan Parties and
the lessors thereof.

5.09    Environmental Compliance. Except as disclosed on Schedule 5.09, or as
otherwise could not reasonably be expected to have a Material Adverse Effect:

(a)    The facilities and properties currently or formerly owned, leased or
operated by the Borrower, or any of its respective Restricted Subsidiaries (the
“Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, or (ii) could reasonably be
expected to give rise to liability under, any applicable Environmental Law.

(b)    None of the Borrower, nor any of its respective Restricted Subsidiaries
has received any notice of violation, alleged violation, non-compliance,
liability or potential liability

 

82



--------------------------------------------------------------------------------

regarding compliance with or liability under Environmental Laws with regard to
any of the Properties or the business operated by the Borrower, or any of its
Restricted Subsidiaries (the “Business”), or any prior business for which the
Borrower has retained liability under any Environmental Law.

(c)    Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, or under any of the Properties in violation of, or in
a manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

(d)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened under any Environmental
Law to which the Borrower, or any of its Restricted Subsidiaries is or, to the
knowledge of the Borrower, will be named as a party or with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other similar
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

(e)    There has been no release or threat of release of Hazardous Materials at
or from the Properties, or arising from or related to the operations of the
Borrower, or any of its Restricted Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under any applicable Environmental Laws.

(f)    The Properties and all operations at the Properties are in compliance
with all applicable Environmental Laws.

(g)    The Borrower, and each of its Restricted Subsidiaries has obtained, and
is in compliance with, all Environmental Permits required for the conduct of its
businesses and operations, and the ownership, occupation, operation and use of
its Property, and all such Environmental Permits are in full force and effect.

5.10    Insurance.

(a)    The properties of the Borrower and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies which may be
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

(b)    As to any Building located on Material Real Property and constituting
Collateral, all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.

 

83



--------------------------------------------------------------------------------

5.11    Taxes. The Borrower and its Restricted Subsidiaries have filed all
applicable US Federal, state, foreign and other material tax returns and reports
required to be filed, and have paid all US Federal, state, foreign and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, (b) where failure to do any of the foregoing
could not reasonably be expected to result in a Material Adverse Effect or
(c) to the extent excused or prohibited by the Bankruptcy Code or the Bankruptcy
Court; no material tax Lien has been filed which would not be permitted under
Section 7.01 and, to the knowledge of the Borrower, no material claim is being
asserted, with respect to any material tax, fee or other charge which could
reasonably be expected to result in a Material Adverse Effect.

5.12    ERISA Compliance. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:

(a)    Each Plan is in material compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower), and each Foreign Plan is in
material compliance in all respects with the applicable provisions of Laws
applicable to such Foreign Plan.

(b)    There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.

(c)    (i) As of the Closing Date, no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability; and
(iii) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

5.13    Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Schedule 5.13.

5.14    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)    None of the Borrower, any Person Controlling the Borrower, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15    Disclosure. No report, financial statement, certificate or other
information furnished in writing by any Loan Party or Gibraltar Holdings to the
Administrative Agent, the Collateral Trustee or any Lender in connection with
the transactions contemplated hereby and

 

84



--------------------------------------------------------------------------------

the negotiation of this Agreement or delivered hereunder or under any other Loan
Document, taken as whole with any other information furnished or publicly
available, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
date when made or delivered; provided that, with respect to any forecast,
projection or other statement regarding future performance, future financial
results or other future developments, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of delivery of such information (it being understood that
any such information is subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, and that no assurance can be
given that the future developments addressed in such information can be
realized).

5.16    Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws (including
any zoning, building, ordinance, code or approval or any building or mining
permits and all orders, writs, injunctions and decrees applicable to it or to
its properties), except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

5.17    Anti-Corruption; Sanctions; Terrorism Laws.

(a)    None of the Borrower, any Restricted Subsidiary nor, to the knowledge of
the Borrower, any director, officer, agent, employee or Affiliate of the
Borrower or any Restricted Subsidiary is (i) a person on the list of “Specially
Designated Nationals and Blocked Persons” or (ii) subject of any active
sanctions administered or enforced by the U.S. Department of State or the U.S.
Department of Treasury (including the Office of Foreign Assets Control) or any
other applicable governmental authority (collectively, “Sanctions”, and the
associated laws, rules, regulations and orders, collectively, “Sanctions Laws”);
and the Borrower will not directly or, to the knowledge of the Borrower,
indirectly use the proceeds of the Loans for the purpose of financing the
activities of any Person that is the subject of, or in any country or territory
that at such time is the subject of, any Sanctions.

(b)    The Borrower and each Restricted Subsidiary is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the USA PATRIOT Act (Title
III of Pub. L. 107-56), as amended (the “PATRIOT Act”), (iii) Sanctions Laws and
(iv) Anti-Corruption Laws.

(c)    No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable anti-bribery or anti-corruption laws, rules, regulations and
orders (collectively, “Anti-Corruption Laws”).

 

85



--------------------------------------------------------------------------------

5.18    Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or possess the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, the use of such IP Rights by the Borrower or any Restricted
Subsidiary does not infringe upon any rights held by any other Person except for
any infringement that could not reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which could reasonably be expected to have a
Material Adverse Effect.

5.19    Security Documents.

(a)    (i) Each Security Document (other than each Mortgage), when executed and
delivered, is effective to create in favor of the Collateral Trustee (for the
benefit of the Secured Parties), a legal, valid and enforceable security
interest in the Collateral described therein and the Collateral Trustee has been
authorized (and is hereby authorized) to make all filings of UCC-1 and
as-extracted collateral financing statements in the appropriate filing office
necessary or desirable to fully perfect the Collateral Trustee’s security
interest in such Collateral described therein which can be perfected by filing a
UCC-1 financing statement in the appropriate filing office, or in the case of
the Gibraltar Pledge Agreement, by registering the Gibraltar Pledge Agreement at
Companies House Gibraltar within 30 days following the Closing Date, and
(ii) with respect to the security interest created in the Collateral pursuant to
each Security Document (other than each Mortgage), upon such filings (or, with
respect to possessory Collateral, upon the taking of possession by the
Collateral Trustee (or by the ABL Agent as bailee for the Collateral Trustee
pursuant to the ABL Intercreditor Agreement, if applicable) of any such
Collateral which may be perfected by possession), such security interests will
constitute perfected First Priority Liens on, and security interests in, all
right, title and interest of the debtor party thereto in the Collateral
described therein that can be perfected by filing a UCC-1 or as-extracted
financing statement, as applicable, in the appropriate filing office or by
delivery, in the case of possessory Collateral.

(b)    Each of the Mortgages, when executed and delivered, will be effective to
create in favor of the Collateral Trustee, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable lien on the Material Real
Property described therein and such security interests will constitute, upon
such Mortgage being and recorded in the appropriate filing offices, First
Priority liens on such Material Real Property.

5.20    Mines. Schedule 5.20 sets forth a complete and accurate list of all
Mines (including addresses and the owner thereof) owned or operated by the
Borrower or any of its Restricted Subsidiaries as of the Closing Date and
included or purported to be included in the Collateral pursuant to the Security
Documents.

 

86



--------------------------------------------------------------------------------

5.21    Solvency. The Borrower and its Restricted Subsidiaries are and, upon the
incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, will be, on a consolidated basis, Solvent.

5.22    Labor Relations. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against the Borrower or any of its Restricted
Subsidiaries, or to the best knowledge of the Borrower, threatened against any
of them before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against the Borrower or any of its Restricted
Subsidiaries or to the best knowledge of the Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving the
Borrower or any of its Restricted Subsidiaries, and (c) to the best knowledge of
the Borrower, no union representation question existing with respect to the
employees of the Borrower or any of its Restricted Subsidiaries and, to the best
knowledge of the Borrower, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until Payment in Full, the Borrower shall, and shall cause each of its
respective Restricted Subsidiaries to:

6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2017) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP; such consolidated statements shall be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than with
respect to or resulting from the upcoming maturity of any Loans under this
Agreement, the Priority Lien Notes Documents, any documents evidencing a
Permitted Securitization Program or the ABL Credit Documents, occurring within
one year from the time such opinion is delivered); and

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 30, 2017), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations,

 

87



--------------------------------------------------------------------------------

changes in shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail; such consolidated statements shall be certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a)    [reserved];

(b)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2017), (i) a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower and
(ii) a reconciliation of such financial statements for the Borrower and its
Restricted Subsidiaries; provided, that, for the avoidance of doubt, any such
reconciliation of the financial statements referred to in Section 6.01(a) shall
not be audited;

(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(e)    not later than 60 days after the end of each fiscal year of the Borrower,
a copy of summary projections by the Borrower of the operating budget and cash
flow budget of the Borrower and its Subsidiaries for the succeeding fiscal year,
such projections to be accompanied by a certificate of a Responsible Officer to
the effect that such projections have been prepared based on assumptions
believed by the Borrower to be reasonable (it being understood that any such
information is subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the future developments addressed in such information can be realized).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; (ii) on which

 

88



--------------------------------------------------------------------------------

such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval system.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (a) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); and (c) all Borrower Materials marked
“PUBLIC” or not marked as containing material non-public information are
permitted to be made available through a portion of the Platform designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark the Borrower Materials “PUBLIC” or as containing
material non-public information. In connection with the foregoing, each party
hereto acknowledges and agrees that the foregoing provisions are not in
derogation of their confidentiality obligations under Section 10.07.

6.03    Notices. Notify the Administrative Agent:

(a)    promptly, of the occurrence of any Default or Event of Default hereunder
or the occurrence of any “Default” or “Event of Default” under the Priority Lien
Notes Documents or the ABL Credit Documents;

(b)    promptly, of any event which could reasonably be expected to have a
Material Adverse Effect;

(c)    of the occurrence of any ERISA Event that, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, as soon
as possible and in any event within 30 days after the Borrower knows or has
obtained notice thereof;

(d)    within 15 days of the Borrower or any Guarantor (or Peabody Investments
(Gibraltar) Limited) changing its legal name, jurisdiction of organization or
the location of its chief executive office or sole place of business;

 

89



--------------------------------------------------------------------------------

(e)    to the extent that there will be a cancellation or material reduction in
amount or material change in coverage for any insurance maintained by the
Borrower or any Guarantor, at least 10 days prior to such cancellation,
reduction or change; and

(f)    promptly, as to any Building located on Material Real Property and
constituting Collateral, any redesignation of any such property on which such
Building is located into or out of a special flood hazard area.

Each notice pursuant to clauses (a)-(c) of this Section shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

6.04    Payment of Tax Obligations. Except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect, with respect to
the Borrower and each of its Restricted Subsidiaries, pay and discharge all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

6.05    Preservation of Existence. Preserve, renew and maintain in full force
and effect its legal existence except in a transaction permitted by
Section 7.04.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and material equipment, including Collateral, necessary in
the operation of its business in good working order and condition (ordinary wear
and tear and damage by fire or other casualty or taking by condemnation
excepted), except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(b)    Keep in full force and effect all of its material leases and other
material contract rights, and all material rights of way, easements and
privileges necessary or appropriate for the proper operation of the Mines being
operated by the Borrower or a Restricted Subsidiary and included or purported to
be included in the Collateral by the Security Documents, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07    Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies which may be Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b)    With respect to any Building located on Material Real Property and
constituting Collateral, the Borrower shall and shall cause each appropriate
Loan Party to (i) maintain fully paid flood hazard insurance on any such
Building that is located in a special flood hazard area,

 

90



--------------------------------------------------------------------------------

on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 and (ii) furnish to the Administrative Agent an insurance
certificate evidencing the renewal (and payment of renewal premiums therefor) of
all such policies prior to the expiration or lapse thereof (or at such other
time acceptable to the Administrative Agent). The Borrower shall cooperate with
the Administrative Agent’s reasonable request for any information reasonably
required by the Administrative Agent to comply with The National Flood Insurance
Reform Act of 1994, as amended.

6.08    Compliance with Laws. Comply in all respects with the requirements of
all Laws (including the PATRIOT Act, Sanctions Laws, the Anti-Corruption Laws
and Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (or, in the case of
compliance with the PATRIOT Act, Sanctions Laws and the Anti-Corruption Laws,
the failure to comply therewith is not material).

6.09    Books and Records. (a) Maintain proper books of record and account, in
which in all material respects full, true and correct entries in conformity with
GAAP shall be made of all material financial transactions and matters involving
the assets and business of the Borrower or such Restricted Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all material requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Restricted Subsidiary, as the
case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (except to the extent (a) any such access
is restricted by a Requirement of Law or (b) any such agreements, contracts or
the like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrower or any of its Subsidiaries from granting such access
to the Administrative Agent or the Lenders; provided that, with respect to such
confidentiality restrictions affecting the Borrower or any of its Restricted
Subsidiaries, a Responsible Officer is made available to such Lender to discuss
such confidential information to the extent permitted), and to discuss the
business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided that the Administrative Agent or such
Lender shall give the Borrower reasonable advance notice prior to any contact
with such accountants and give the Borrower the opportunity to participate in
such discussions, provided further that the costs of one such visit per calendar
year (or an unlimited amount if an Event of Default has occurred and is
continuing) for the Administrative Agent, the Lenders and their representatives
as a group shall be the responsibility of the Borrower.

6.11    Use of Proceeds. Use the proceeds of the Term Loan Facility (a) on the
Closing Date, to refinance indebtedness under the Existing Credit Agreement and
to pay the Transaction Costs, (b) after the Closing Date, for ongoing working
capital, capital expenditures and for other lawful corporate purposes of the
Borrower and its Subsidiaries, including for acquisitions and (c) to make
distributions to certain holders of claims in accordance with the Plan of
Reorganization.

 

91



--------------------------------------------------------------------------------

6.12    Additional Guarantors. As of the date the Compliance Certificate
referred to in Section 6.02 is required to be delivered, notify the
Administrative Agent of any Restricted Subsidiary that is not a Guarantor and,
by virtue of the definition of Guarantor would be required to be a Guarantor.
Within 30 days of such notification, the Borrower shall cause any such
Subsidiary to become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose.

6.13    Unrestricted Subsidiaries. Subject to the exclusions in the proviso in
the definition of “Unrestricted Subsidiary”, any Restricted Subsidiary may be
designated as an Unrestricted Subsidiary and any Unrestricted Subsidiary may be
designated as a Restricted Subsidiary upon delivery to the Administrative Agent
of written notice from the Borrower; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (b) other than for purposes of designating a Restricted
Subsidiary as an Unrestricted Subsidiary in connection with a Permitted
Securitization Program, immediately after giving effect to such designation, on
a Pro Forma Basis, the Total Leverage Ratio shall be equal to or less than
2.50:1.00, (c) no Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for purposes of any of the Priority Lien Notes
Documents, the ABL Credit Documents or any documents evidencing any Permitted
Refinancing Indebtedness or any Subordinated Indebtedness and (d) each
Restricted Subsidiary to be designated as an Unrestricted Subsidiary and its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness other than Non-Recourse Debt.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment under Section 7.02 by the Borrower therein at the date
of designation in an amount equal to the net book value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Restricted Subsidiary existing at such
time.

6.14    Preparation of Environmental Reports. If an Event of Default caused by
reason of a breach under Sections 6.08 or 5.09 with respect to compliance with
Environmental Laws shall have occurred and be continuing, at the reasonable
request of the Required Lenders through the Administrative Agent, provide, in
the case of the Borrower, to the Lenders within 60 days after such request, at
the expense of the Borrower, an environmental or mining site assessment or audit
report for the Properties which are the subject of such default prepared by an
environmental or mining consulting firm reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or remedial action in
connection with such Properties and the estimated cost of curing any violation
or non-compliance of any Environmental Law.

6.15    Certain Long Term Liabilities and Environmental Reserves. To the extent
required by GAAP, maintain adequate reserves for (a) future costs associated
with any lung disease claim alleging pneumoconiosis or silicosis or arising out
of exposure or alleged

 

92



--------------------------------------------------------------------------------

exposure to coal dust or the coal mining environment, (b) future costs
associated with retiree and health care benefits, (c) future costs associated
with reclamation of disturbed acreage, removal of facilities and other closing
costs in connection with closing its mining operations and (d) future costs
associated with other potential environmental liabilities.

6.16    Covenant to Give Security.

(a)    Personal Property including IP of New Guarantors. Concurrently with any
Restricted Subsidiary becoming a Guarantor pursuant to Section 6.12 (or a later
date to which the Administrative Agent agrees), cause any such Restricted
Subsidiary to (i) duly execute and deliver to the Collateral Trustee
counterparts to the Security Agreement or such other document as the
Administrative Agent or the Collateral Trustee shall reasonably deem appropriate
for such purpose, (ii) to the extent that any Capital Stock in, or owned by,
such Restricted Subsidiary is required to be pledged pursuant to the Security
Agreement or the Gibraltar Pledge Agreement, deliver stock certificates, if any,
representing such Capital Stock accompanied by undated stock powers or
instruments of transfer executed in blank, (iii) to the extent that any
Intellectual Property (as defined in the Security Agreement) owned by a Loan
Party is required to be pledged pursuant to the Security Agreement but has not
been pledged, deliver any supplements to the IP Security Agreements reasonably
requested by the Administrative Agent or the Collateral Trustee and (iv) comply
with all other requirements of the Security Agreement with respect to the
Collateral of such Guarantor.

(b)    Real Property of New Guarantors.

(i)    New Real Property Identification. With respect to any Restricted
Subsidiary becoming a Guarantor pursuant to Section 6.12, concurrently with such
Restricted Subsidiary becoming a Guarantor (or a later date to which the
Administrative Agent agrees), furnish to the Administrative Agent a description
of all Material Real Property fee owned or leased by such Restricted Subsidiary.

(ii)    Material Real Property Mortgages and Flood Insurance. With respect to
any Restricted Subsidiary becoming a Guarantor pursuant to Section 6.12, within
the latest of (x) 90 days of such Restricted Subsidiary becoming a Guarantor and
(y) a later date to which the Administrative Agent agrees, cause such Restricted
Subsidiary to deliver (A) executed counterparts of one or more Mortgages on its
Material Real Property in a form appropriate for recording in the applicable
recording office, (B) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Building located
on such Material Real Property and constituting Collateral and, if any such
Building is located in special flood hazard area, (1) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating thereto and (2) evidence of applicable
flood insurance as required by Section 6.07(b)(i) if such Material Real Property
constitutes Collateral, (C) legal opinions from counsel in such jurisdiction as
the Material Real Property is located, each in form and substance reasonably
satisfactory to Administrative Agent or the Collateral Trustee, (D) to the
extent required by the Administrative Agent, evidence of the filing of
as-extracted UCC-1 financing statements in the appropriate jurisdiction and
(E) payment by the Borrower of all mortgage recording taxes and related charges
required for the recording of such Mortgages.

 

93



--------------------------------------------------------------------------------

(iii)    Consents Related to Leaseholds Concerning Material Real Property. With
respect to any leasehold interest of any Restricted Subsidiary becoming a
Guarantor pursuant to Section 6.12 that would constitute Material Real Property
but for the need to obtain the consent of another Person (other than the
Borrower or any Controlled Subsidiary) in order to grant a security interest
therein, use commercially reasonable efforts to obtain such consent for the
later of (x) the 120 day period commencing after such entity becomes a Guarantor
and (y) 225 days after the Closing Date, provided that there shall be no
requirement to pay any sums to the applicable lessor other than customary legal
fees and administrative expenses (it is understood, for avoidance of doubt,
that, without limiting the foregoing obligations of the Borrower set forth in
this Section 6.16(b)(iii), any failure to grant a security interest in any such
leasehold interest as a result of a failure to obtain a consent shall not be a
Default hereunder, and, for avoidance of doubt, the Borrower and its Restricted
Subsidiaries shall no longer be required to use commercially reasonable efforts
to obtain any such consent after such above-mentioned time period to obtain a
consent has elapsed).

(c)    Personal Property (including IP) Acquired by Borrower or Guarantors.
Within the applicable time period set forth in the Security Agreement, shall, in
the case of the Borrower, or cause any such Restricted Subsidiary otherwise,
(i) to the extent that any Capital Stock in, or owned by, a Loan Party or
Gibraltar Holdings is required to be pledged pursuant to the Security Agreement
or the Gibraltar Pledge Agreement but has not been pledged, deliver stock
certificates, if any, representing such Capital Stock accompanied by undated
stock powers or instruments of transfer executed in blank to the Collateral
Trustee and execute and deliver to the Collateral Trustee supplements to the
Security Agreement, the Gibraltar Pledge Agreement or such other document as the
Administrative Agent shall reasonably deem appropriate to pledge any such
Capital Stock, (ii) to the extent that any Intellectual Property (as defined in
the Security Agreement) owned by a Loan Party is required to be pledged pursuant
to the Security Agreement but has not been pledged, deliver any supplements to
the IP Security Agreements reasonably requested by the Administrative Agent and
(iii) to the extent that a Lien on any asset of a Loan Party is required to be
perfected pursuant to the Security Agreement but has not been perfected, take
such additional actions as may be required pursuant to the Security Agreement in
order to perfect the Lien of the Collateral Trustee on such asset.

(d)    Real Property Acquired by Borrower and Guarantors.

(i)     New Real Property Identification. As of the date the Compliance
Certificate referred to in Section 6.02 is required to be delivered (or a later
date to which the Administrative Agent agrees), with respect to each Loan Party,
notify the Administrative Agent the acquisition of any Material Real Property
fee owned or leased by such Loan Party.

(ii)    Material Real Property Mortgages and Supplements. Within the latest of
(x) 90 days of the notification provided pursuant to Section 6.16(d)(i) (or a
later date to which the Administrative Agent agrees), (y) 90 days after the
Closing Date and (z) a later date to which the Administrative Agent agrees,
cause such Loan Party to deliver the materials set forth in Section 6.16(b)(ii)
with respect any such newly acquired Material Real Property, unless, in the
judgment of the Administrative Agent, delivery of such materials is unnecessary
to ensure the Secured Parties benefit from a perfected First Priority security
interest in such Material Real Property in favor of the Collateral Trustee and
such flood insurance (it is understood that in lieu of any new Mortgage,
mortgage supplements or any other security documents may be delivered if
reasonably acceptable to the Administrative Agent).

 

94



--------------------------------------------------------------------------------

(iii)    Consents Related to Leaseholds Concerning Material Real Property. With
respect to the acquisition of any leasehold interest by any Restricted
Subsidiary that would constitute Material Real Property but for the need to
obtain the consent of another Person (other than the Borrower or any Controlled
Subsidiary) in order to grant a security interest therein, use commercially
reasonable efforts to obtain such consent for the later of (x) the 120 day
period commencing on the date of the notification provided pursuant to Section
6.16(d)(i) and (y) 225 days after the Closing Date, provided that there shall be
no requirement to pay any sums to the applicable lessor other than customary
legal fees and administrative expenses (it is understood, for avoidance of
doubt, that, without limiting the foregoing obligations of the Borrower set
forth in this Section 6.16(d)(iii), any failure to grant a security interest in
any such leasehold interest as a result of a failure to obtain a consent shall
not be a Default hereunder, and, for avoidance of doubt, the Borrower and its
Restricted Subsidiaries shall no longer be required to use commercially
reasonable efforts to obtain any such consent after such above-mentioned time
period to obtain a consent has elapsed).

(e)    Further Assurances. Subject to any applicable limitation in any Security
Documents, upon request of the Administrative Agent, at the expense of the
Borrower, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, the Security Documents, including the
filing of financing statements necessary or advisable in the opinion of the
Administrative Agent or the Collateral Trustee to perfect any security interests
created under the Security Documents.

(f)    Collateral Principles. Notwithstanding anything to the contrary in any
Loan Document, (i) except as contemplated by the Gibraltar Pledge Agreement or
with respect to the pledge of intercompany loans (including the PIC Intercompany
Note), no actions in any non-U.S. jurisdiction or required by the Requirement of
Law of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S. (it being
understood that, except for the Gibraltar Pledge Agreement, there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), (ii) the Administrative Agent in its discretion may grant
extensions of time for the creation or perfection of security interests in, and
Mortgages on, or taking other actions with respect to, particular assets where
it reasonably determines in consultation with the Borrower, that the creation or
perfection of security interests and Mortgages on, or taking other actions,
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents and (iii) any Liens required to be granted from time to time pursuant
to Security Documents and this Agreement on assets of the Loan Parties or
Gibraltar Holdings to secure to the Secured Obligations shall exclude the
Excluded Assets.

(g)    Junior Lien Indebtedness Guarantees and Collateral. Without limitation of
(and subject to) any provision in the Collateral Trust Agreement, if the Junior
Collateral Trustee or any holder of Junior Lien Indebtedness receive any
additional guaranty or any additional collateral in connection with the Junior
Lien Indebtedness after the Closing Date, without

 

95



--------------------------------------------------------------------------------

limitation of any Event of Default that may arise as a result thereof, the Loan
Parties shall, concurrently therewith, cause the same to be granted to the
Administrative Agent or the Collateral Trustee, as applicable, for its own
benefit and the benefit of the Secured Parties.

6.17    Maintenance of Ratings. Use commercially reasonable efforts to maintain
(i) a public corporate family rating issued by Moody’s and a public corporate
credit rating issued by S&P and (ii) a public credit rating from each of Moody’s
and S&P with respect to the Term Loans.

6.18    Post Closing Covenants. Cause to be delivered or performed the documents
and other agreements and actions set forth on Schedule 6.18 within the time
frame specified on such Schedule 6.18.

6.19    ERISA. Except, in each case, to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, comply
with the provisions of ERISA, the Code, and other Laws applicable to the Plans.

ARTICLE VII.

NEGATIVE COVENANTS

Until Payment in Full, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the date hereof and (other than any individual Lien
that secures obligations of less than $2,000,000) set forth on Schedule 7.01 and
any renewals, extensions, modifications, restatements or replacements thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except with respect to any
Permitted Refinancing Increase and (iii) any renewal, extension, modification,
restatement or replacement of the obligations secured or benefited thereby is
permitted by Section 7.03;

(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)    landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and employee health and disability benefit legislations and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

 

96



--------------------------------------------------------------------------------

(f)    (i) Liens (including deposits) to secure the performance of bids, trade
contracts and leases (other than Indebtedness), reclamation bonds, insurance
bonds, statutory obligations, surety and appeal bonds, performance bonds, bank
guarantees and letters of credit and other obligations of a like nature incurred
in the ordinary course of business, (ii) Liens on assets to secure obligations
under surety bonds obtained as required in connection with the entering into of
federal coal leases or (iii) Liens created under or by any turnover trust;

(g)    easements, rights-of-way, zoning restrictions, other restrictions and
other similar encumbrances which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h)    Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;

(i)    Liens securing Indebtedness of the Borrower and its Restricted
Subsidiaries permitted by Section 7.03(k); provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness, any other property which may be incorporated with or into that
financed property or any after-acquired title in or on such property and
proceeds of the existing collateral in accordance with the instrument creating
such Lien, including replacement parts, accessories or enhancements that are
affixed to any leased goods and (ii) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed 100% of the original purchase
price of such property at the time it was acquired (it being understood that
Liens of the type described in this subsection (i) incurred by a Restricted
Subsidiary before such time as it became a Restricted Subsidiary are permitted
under this subsection (i));

(j)    Liens on property or assets acquired in a transaction permitted by
Section 7.02 or of a Person which becomes a Restricted Subsidiary after the date
hereof; provided that (i) such Liens existed at the time such property or assets
were acquired or such entity became a Subsidiary and were not created in
anticipation thereof, (ii) such Liens do not extend to any other property or
assets of such Person (other than the proceeds of the property or assets
initially subject to such Lien) or of the Borrower or any Restricted Subsidiary
and (iii) the amount of Indebtedness secured thereby is not increased;

(k)    Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;

(l)    Liens (including those arising from precautionary UCC financing statement
filings and those which are security interests for purposes of the Personal
Property Securities Act of 2009 (Cth)) with respect to bailments, operating
leases or consignment or retention of title arrangements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

97



--------------------------------------------------------------------------------

(m)    Liens securing Indebtedness permitted under Section 7.03(c), to the
extent that the Indebtedness being refinanced was originally secured in
accordance with this Section 7.01, provided that such Lien does not apply to any
additional property or assets of the Borrower or any Restricted Subsidiary
(other than property or assets within the scope of the original granting clause
or the proceeds of the property or assets subject to such Lien);

(n)    Liens securing Indebtedness or other obligations of a non-Guarantor
Restricted Subsidiary to the Borrower or a Guarantor;

(o)    leases, subleases, licenses and rights-of-use granted to others incurred
in the ordinary course of business and that do not materially and adversely
affect the use of the property encumbered thereby for its intended purpose;

(p)    (i) Liens in favor of a banking institution arising by operation of law
or any contract encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and which
are within the general parameters customary in the banking industry or
(ii) contractual rights of setoff to the extent constituting Liens;

(q)    Liens on Capital Stock of any Unrestricted Subsidiary, solely to the
extent such Capital Stock does not constitute Collateral;

(r)    Liens on Receivables Assets pursuant to any Permitted Securitization
Programs or under any other agreement under which such receivables or rights are
transferred in a manner permitted hereunder (to the extent, in each case, that
any such Disposition of receivables is deemed to give rise to a Lien);

(s)    Liens in favor of an escrow agent arising under an escrow arrangement
incurred in connection with the issuance of notes with respect to the proceeds
of such notes and anticipated interest expenses with respect to such notes;

(t)    Liens securing Incremental Notes, Refinancing Notes or Permitted
Refinancing Indebtedness of the foregoing; provided that (i) such Liens rank
junior or pari passu with the Liens securing the Secured Obligations pursuant to
the Security Documents, (ii) the rights of the holders of the Incremental Notes,
Refinancing Notes or such Permitted Refinancing Indebtedness are subject to the
Collateral Trust Agreement with respect to such Liens, (iii) such Liens encumber
only the assets, or a subset of the assets, that secure the Secured Obligations
and (iv) for the avoidance of doubt, Liens shall only be permitted under this
Section 7.01(t) to the extent that the Incremental Notes, Refinancing Notes or
Permitted Refinancing Indebtedness are permitted to be secured under
Section 7.03;

(u)    Permitted Real Estate Encumbrances;

(v)    [reserved];

 

98



--------------------------------------------------------------------------------

(w)    subject to the Collateral Trust Agreement, Liens on the Collateral in
favor of the Collateral Trustee for the benefit of holders of Priority Lien
Notes Indebtedness securing the Priority Lien Notes Indebtedness permitted
pursuant to Section 7.03(o);

(x)    Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries;

(y)    other Liens securing Indebtedness or obligations of the Loan Parties in
an aggregate amount at any time outstanding not to exceed $75,000,000;

(z)    subject to an ABL Intercreditor Agreement, Liens on assets securing any
ABL Facility; and

(aa)    (x) Production Payments, royalties, dedication of reserves under supply
agreements or similar or related rights or interests granted, taken subject to,
or otherwise imposed on properties or (y) cross charges, Liens or security
arrangements entered into in respect of a Joint Venture for the benefit of a
participant, manager or operator of such Joint Venture, in each case, consistent
with normal practices in the mining industry.

7.02    Investments. Make any Investments, except:

(a)    Investments held by the Borrower or such Restricted Subsidiary in the
form of cash or Cash Equivalents;

(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d)    Investments (including debt obligations and Capital Stock) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower and its Restricted Subsidiaries and
in settlement of delinquent obligations of, and other disputes with, such
customers and suppliers arising in the ordinary course of business;

(e)    (i) Investments in the nature of Production Payments, royalties,
dedication of reserves under supply agreements or similar or related rights or
interests granted, taken subject to, or otherwise imposed on properties,
(ii) cross charges, Liens or security arrangements entered into in respect of a
Joint Venture for the benefit of a participant, manager or operator of such
Joint Venture or (iii) payments or other arrangements whereby the Borrower or a
Restricted Subsidiary provides a loan, advance payment or guarantee in return
for future coal deliveries, in each case consistent with normal practices in the
mining industry;

 

99



--------------------------------------------------------------------------------

(f)    Investments in existence on the Closing Date and (other than individual
Investments the amount of which is less than $2,000,000) listed on Schedule 7.02
and extensions, renewals, modifications, restatements or replacements thereof;
provided that no such extension, renewal, modification, restatement or
replacement shall increase the amount of such Investment except, in the case of
a loan, by an amount equal to any Permitted Refinancing Increase;

(g)    (i) promissory notes and other similar non-cash consideration received by
the Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement and (ii) Investments received in compromise or
resolution of (A) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrower and its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, (B) litigation,
arbitration or other disputes or (C) the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;

(h)    Investments in any assets constituting a business unit received by the
Borrower or its Subsidiaries by virtue of a Permitted Asset Swap or acquired as
a Capital Expenditure permitted under Section 7.14;

(i)    Hedging Agreements or Cash Management Obligations permitted under Section
7.03(e);

(j)    Investments consisting of purchases of the Priority Lien Notes to the
extent not prohibited hereunder;

(k)    Investments by the Borrower or any Restricted Subsidiary in Restricted
Subsidiaries, and Investments by any Restricted Subsidiary in the Borrower;
provided that Investments in Restricted Subsidiaries that are not Loan Parties,
when aggregated with Indebtedness made by any Loan Party to a non-Loan Party
pursuant to Section 7.03(f) (other than Indebtedness subject to the second
proviso of such Section) and Disqualified Equity Interests issued by a non-Party
to a Loan Party pursuant to Section 7.03(f) and Investments made pursuant
Section 7.02(n)(iii), shall not in the aggregate exceed the greater of
$100,000,000 and 1.25% of Consolidated Net Tangible Assets;

(l)    Investments by the Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries and Joint Ventures in an aggregate amount not to exceed the greater
of $250,000,000 and 3.5% of Consolidated Net Tangible Assets;

(m)    additional Investments by the Borrower or any Restricted Subsidiary
(i) in an aggregate amount not to exceed the greater of $100,000,000 and 1.25%
of Consolidated Net Tangible Assets plus (ii) so long as no Event of Default is
continuing immediately prior to making such Investment or would result
therefrom, an amount equal to the Cumulative Amount;

(n)    any acquisition of all or substantially all the assets of, or all of the
Equity Interests in, or merger, consolidation or amalgamation with, a Person or
division or line of business of a Person if (i) no Event of Default is
continuing immediately prior to making such Investment or

 

100



--------------------------------------------------------------------------------

would result therefrom, (ii) each applicable Loan Party and any such newly
created or acquired Restricted Subsidiary shall, or will within the times
specified therein, have complied with the applicable requirements of
Section 6.16 and (iii) in respect of an acquisition of targets that will not
become Loan Parties or assets that will not be acquired by Loan Parties, the
aggregate amount of such Investments, when taken together with Indebtedness made
by any Loan Party to a non-Loan Party pursuant to Section 7.03(f) (other than
Indebtedness subject to the second proviso of such Section) and Disqualified
Equity Interests issued by a non-Party to a Loan Party pursuant to Section
7.03(f) and Investments in non-Loan Parties made pursuant to Section 7.02(k),
shall not in the aggregate exceed the greater of $100,000,000 and 1.25% of
Consolidated Net Tangible Assets;

(o)    Investments acquired as a capital contribution to the Borrower, or made
in exchange for, or out of the net cash proceeds of, a substantially concurrent
offering of Qualified Equity Interests of the Borrower;

(p)    [reserved];

(q)    (i) receivables owing to the Borrower or any Restricted Subsidiary if
created or acquired in the ordinary course of business, (ii) endorsements for
collection or deposit in the ordinary course of business and (iii) securities,
instruments or other obligations received in compromise or settlement of debts
created in the ordinary course of business, or by reason of a composition or
readjustment of debts or reorganization of another Person, or in satisfaction of
claims or judgments;

(r)    Investments made pursuant to surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds and related letters of credit or similar
obligations, in each case, to the extent such surety bonds, reclamation bonds,
performance bonds, bid bonds, appeal bonds, related letters of credit and
similar obligations are permitted under this Agreement;

(s)    Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations under any Mining Law or
Environmental Law or with respect to workers’ compensation benefits, in each
case entered into in the ordinary course of business, and pledges or deposits
made in the ordinary course of business in support of obligations under existing
coal sales contracts (and extensions or renewals thereof on similar terms); and

(t)    Investments arising as a result of any Permitted Securitization Program.

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except:

(a)    Indebtedness arising under the Loan Documents (including any Incremental
Facility or Refinancing Facility);

(b)    Indebtedness outstanding on the date hereof and (other than any
individual obligation with respect to such Indebtedness that is less than
$2,000,000) listed on Schedule 7.03;

 

101



--------------------------------------------------------------------------------

(c)    any Permitted Refinancing Indebtedness of Indebtedness permitted under
Section 7.03(b) or of Indebtedness subsequently incurred under this Section
7.03(c);

(d)    Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Restricted
Subsidiary;

(e)    Indebtedness in respect of (i) Cash Management Obligations incurred in
the ordinary course of business and (ii) Hedging Agreements incurred in the
ordinary course of business, consistent with prudent business practice;

(f)    (i) Indebtedness of the Borrower and any Restricted Subsidiary to any
Restricted Subsidiary and of any Restricted Subsidiary to the Borrower and
(ii) Disqualified Equity Interests of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that, (a) any such
Indebtedness extended by any Loan Party or any non-Loan Party to a Loan Party
must be subordinated to the Secured Obligations on customary terms and
(b) Indebtedness made by any Loan Party to a non-Loan Party pursuant to this
Section 7.03(f) and any Disqualified Equity Interests of a non-Loan Party issued
to a Loan Party, together with Investments in non-Loan Parties made pursuant to
Section 7.02(k) and Investments made pursuant Section 7.02(n)(iii), shall not in
the aggregate exceed the greater of $100,000,000 and 1.25% of Consolidated Net
Tangible Assets; provided further, that notwithstanding the foregoing, the
Indebtedness extended pursuant to the PIC Intercompany Loan Agreement and any
other Indebtedness extended by any Loan Party to any non-Loan Party shall be
permitted (and shall not be subject to the cap in the immediately preceding
proviso) so long as such Indebtedness is evidenced by a promissory note, in form
and substance reasonably satisfactory to the Administrative Agent (it being
acknowledged that the PIC Intercompany Note is satisfactory to the
Administrative Agent), and such promissory note shall be pledged to the
Collateral Trustee as Collateral;

(g)    [reserved];

(h)    Guarantees by the Borrower or any Restricted Subsidiary of borrowings by
current or former officers, managers, directors, employees or consultants in
connection with the purchase of Equity Interests of the Borrower by any such
person in an aggregate principal amount not to exceed $2,000,000 at any one time
outstanding;

(i)    Indebtedness incurred in connection with any Permitted Securitization
Program or, subject to the ABL Intercreditor Agreement, any ABL Facility;

(j)    Indebtedness incurred or assumed in connection with Permitted
Acquisitions and other permitted Investments consisting of the purchase of a
business unit, line of business or a division of a Person or all or
substantially all of the assets or all of the Capital Stock of another Person;
provided that, after giving effect to the incurrence thereof on a Pro Forma
Basis, (i) if such Indebtedness is (or is intended to be) secured by the
Collateral on a pari passu basis, the First Lien Leverage Ratio is equal to or
less than 1.75 to 1.00 and (ii) if such Indebtedness is secured by the
Collateral on a junior-lien basis or unsecured, (a) the Total Leverage Ratio is
equal to or less than 2.50 to 1.00 or (b) the Total Leverage Ratio is less than
immediately prior to such incurrence; provided that Indebtedness incurred by any
non-Loan Party pursuant to this Section 7.03(j) shall not in the aggregate
exceed the greater of $100,000,000 and 1.25% of Consolidated Net Tangible
Assets;

 

102



--------------------------------------------------------------------------------

(k)    Indebtedness of the Borrower or any Restricted Subsidiary Incurred to
finance the acquisition, construction or improvement of any assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets before
the acquisition thereof; provided that the aggregate principal amount at any
time outstanding of any Indebtedness incurred pursuant to this clause, including
all Permitted Refinancing Debt Incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause, may not exceed the greater of (a)
$150 million or (b) 2.0% of Consolidated Net Tangible Assets; provided that such
amount may be increased by the then-outstanding principal amount of any
operating lease in existence on the Closing Date that is actually restructured
to a Capital Lease after the Closing Date;

(l)    Indebtedness of non-Loan Party Restricted Subsidiaries in an aggregate
amount not to exceed $75,000,000;

(m)    Indebtedness of Loan Parties constituting (A) unsecured senior or senior
subordinated debt securities, (B) debt securities that are secured by a Lien
ranking junior to the Liens securing the Secured Obligations or (C) debt
securities that are secured by a Lien ranking pari passu with the Liens securing
the Secured Obligations in an aggregate principal amount, which when all amounts
under clauses (A), (B) and (C) above are added to the aggregate principal amount
of all the other Incremental Debt outstanding does not exceed the Incremental
Debt Cap (such Indebtedness, the “Incremental Notes”); provided that (1) with
respect to Indebtedness of Loan Parties incurred under clause (m)(C) hereof,
(x) the final stated maturity of such Indebtedness shall not be sooner than the
Maturity Date, (y) the weighted average life to maturity of such Indebtedness is
greater than or equal to the weighted average life to maturity of the Term Loans
and any other Incremental Facilities and Refinancing Facilities and (z) such
Indebtedness shall not be subject to any mandatory prepayment, repurchase or
redemption provisions, unless the prepayment, repurchase or redemption of such
Indebtedness is accompanied by the prepayment of a pro rata portion of the
outstanding principal of the Term Loans hereunder pursuant to Section 2.05
hereof, (2) with respect to Indebtedness of Loan Parties incurred under clause
(m)(A) or (m)(B) hereof, (x) the final stated maturity of such Indebtedness
shall not be sooner than 180 days after the Maturity Date, (y) the weighted
average life to maturity of such Indebtedness is greater than the weighted
average life to maturity of the Term Loans and any other Incremental Facilities
and Refinancing Facilities and (z) such Indebtedness does not have scheduled
amortization or payments of principal and shall not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
pursuant to customary asset sale, event of loss, excess cash flow (provided that
such excess cash flow sweep does not require the application of any excess cash
flow that would otherwise be required to be applied to the prepayment of the
Term Loans pursuant to Section 2.05(g) hereof), change of control prepayment
provisions and a customary acceleration right after an event of default), in
each case prior to the Maturity Date at the time such Indebtedness is incurred,
(3) no Default or Event of Default shall have occurred or be continuing at the
time of occurrence of such Indebtedness or would result therefrom, (4) to the
extent secured, (x) such Indebtedness shall not be secured by a Lien on any
asset of the Borrower and its Restricted Subsidiaries that

 

103



--------------------------------------------------------------------------------

does not also secure the Term Loan Facility and (y) such Indebtedness shall be
subject to the Collateral Trust Agreement and (5) to the extent guaranteed, such
Indebtedness shall not be guaranteed by a Restricted Subsidiary that is not a
Guarantor of the Secured Obligations;

(n)    (i) Indebtedness of Loan Parties constituting (A) unsecured senior or
senior subordinated debt securities, (B) debt securities that are secured by a
Lien ranking junior to the Liens securing the Secured Obligations or (C) debt
securities that are secured by a Lien ranking pari passu with the Liens securing
the Secured Obligations in an aggregate principal amount, which Refinances some
or all of the Term Loans incurred hereunder and has an aggregate principal
amount which does not exceed the principal amount of the Term Loans hereunder
which are being Refinanced except with respect to any Permitted Refinancing
Increase (such Indebtedness, the “Refinancing Notes”); provided that (1) with
respect to Refinancing Notes incurred under clause (n)(C) hereof, (x) the final
stated maturity of such Refinancing Notes shall not be sooner than the Maturity
Date, (y) the weighted average life to maturity of such Refinancing Notes is
greater than or equal to the weighted average life to maturity of the Term Loans
and any other Incremental Facilities and Refinancing Facilities and (z) such
Refinancing Notes shall not be subject to any mandatory prepayment, repurchase
or redemption provisions, unless the prepayment, repurchase or redemption of
such Indebtedness is accompanied by the prepayment of a pro rata portion of the
outstanding principal of the Term Loans hereunder pursuant to Section 2.05
hereof, (2) with respect to Refinancing Notes incurred under clause (n)(A) or
(n)(B) hereof, (x) the final stated maturity of such Refinancing Notes shall not
be sooner than 180 days after the Maturity Date, (y) the weighted average life
to maturity of such Refinancing Notes is greater than the weighted average life
to maturity of the Term Loans and any other Incremental Facilities and
Refinancing Facilities and (z) such Refinancing Notes do not have scheduled
amortization or payments of principal and shall not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
pursuant to customary asset sale, event of loss, excess cash flow (provided that
such excess cash flow sweep does not require the application of any excess cash
flow that would otherwise be required to be applied to the prepayment of the
Term Loans pursuant to Section 2.05(g) hereof), change of control prepayment
provisions and a customary acceleration right after an event of default), in
each case prior to the Maturity Date at the time such Refinancing Notes are
incurred, (3) no Default or Event of Default shall have occurred or be
continuing at the time of occurrence of such Refinancing Notes or would result
therefrom, (4) to the extent secured, (x) such Indebtedness shall not be secured
by a Lien on any asset of the Borrower and its Restricted Subsidiaries that does
not also secure the Term Loan Facility and (y) such Indebtedness shall be
subject to the Collateral Trust Agreement, and (5) to the extent guaranteed,
such Indebtedness shall not be guaranteed by a Restricted Subsidiary that is not
a Guarantor of the Secured Obligations;

(o)    Priority Lien Notes Indebtedness in an aggregate principal amount,
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this Section 7.03(o), not to exceed $1,000,000,000 (plus any Permitted
Refinancing Increase in respect thereof) at any one time outstanding; provided
that (x) such Indebtedness shall not be secured by a Lien on any asset of the
Borrower and its Restricted Subsidiaries that does not also secure the Term Loan
Facility, (y) such Indebtedness shall be subject to the Collateral Trust
Agreement and (z) such Indebtedness shall not be guaranteed by a Restricted
Subsidiary that is not a Guarantor of the Secured Obligations;

 

104



--------------------------------------------------------------------------------

(p)    [reserved];

(q)    additional Indebtedness of the Loan Parties in an amount not to exceed
the greater of $150,000,000 and 2.0% of Consolidated Net Tangible Assets in the
aggregate at any time outstanding;

(r)    Indebtedness of the Borrower or any Restricted Subsidiary in connection
with one or more standby or trade-related letters of credit, performance bonds,
bid bonds, appeal bonds, bankers acceptances, insurance obligations, reclamation
obligations, bank guarantees, surety bonds, completion guarantees or other
similar bonds and obligations, including self-bonding arrangements, issued by
the Borrower or a Restricted Subsidiary, in each case, in the ordinary course of
business or pursuant to self-insurance obligations and not in connection with
the borrowing of money or the obtaining of advances;

(s)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or any Subsidiary;

(t)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(u)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply or other arrangements; and

(v)    any transaction permitted under Section 7.16.

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Restricted Subsidiaries, taken as a
whole, to or in favor of any Person, except that, if no Default exists or would
immediately result therefrom:

(a)    any Subsidiary may merge or consolidate with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person or (ii) any one or
more other Subsidiaries, provided that (A) when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, (B) when any Restricted Subsidiary is merging
with any other Subsidiary, the continuing or surviving Person (unless such
surviving Person could otherwise be designated an Unrestricted Subsidiary
hereunder) shall be a Restricted Subsidiary, (C) when any Foreign Subsidiary is
merging with any Domestic Subsidiary, the continuing or surviving Person shall
be the Domestic Subsidiary and (D) when any Guarantor is merging with any other
Subsidiary, the continuing or surviving Person shall be a Guarantor (and shall
not be a Specified Subsidiary);

 

105



--------------------------------------------------------------------------------

(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a
Restricted Subsidiary, then the transferee must either be the Borrower or
another Restricted Subsidiary (unless such Disposition would otherwise be
permitted as an Investment in an Unrestricted Subsidiary), (ii) if the
transferor is a Domestic Subsidiary, then the transferee must either be the
Borrower or another Domestic Subsidiary and (iii) if the transferor is a
Guarantor, then the transferee must either be the Borrower or another Guarantor
(and shall not be a Specified Subsidiary);

(c)    the Borrower and any Restricted Subsidiary may merge or consolidate with
any other Person in a transaction in which the Borrower or the Restricted
Subsidiary, as applicable, is the surviving or continuing Person; provided that,
(i) the Borrower may not merge or consolidate with a Restricted Subsidiary
unless the Borrower is the surviving or continuing Person and (ii) such merger
or consolidation is permitted under Section 7.02(n) hereof; and

(d)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and not materially disadvantageous to the Lenders and
the assets, if any, of any Restricted Subsidiary so liquidated or dissolved are
transferred (x) to another Restricted Subsidiary or the Borrower and (y) to a
Guarantor (that is not a Specified Subsidiary) or the Borrower if such
liquidated or dissolved Restricted Subsidiary is a Guarantor.

7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition (other than Dispositions permitted pursuant to Sections 7.01,
7.04(a) - (d) and 7.06), except:

(a)    Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is no longer useful
in its business (but excluding any real property);

(b)    (i) Dispositions of inventory, equipment or accounts receivable in the
ordinary course of business and (ii) Dispositions of accounts receivable in
connection with a factoring facility in an aggregate outstanding principal
amount not to exceed $25,000,000 at any time entered into by a non-Guarantor
Restricted Subsidiary of the Borrower undertaken consistent with past practice
or in the ordinary course of business;

(c)    Dispositions of the assets set forth on Schedule 7.05;

(d)    Dispositions of cash and Cash Equivalents pursuant to transactions
permitted under this Agreement (including pursuant to Section 7.02) or otherwise
in the ordinary course of business;

(e)    Dispositions of Receivables Assets pursuant to Permitted Securitization
Programs;

 

106



--------------------------------------------------------------------------------

(f)    (A) the sale of defaulted receivables in the ordinary course of business
and not as part of a Permitted Securitization Program and (B) Dispositions of
receivables in connection with the compromise, settlement or collection thereof
in the ordinary course of business or in bankruptcy or similar proceeding;

(g)    licensing, sublicensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Restricted
Subsidiary in the ordinary course of business or lapse or abandonment of
intellectual property rights in the ordinary course of business that, in the
reasonable judgment of the Borrower, is no longer useful in its business;

(h)    Permitted Asset Swaps;

(i)    (A) the grant in the ordinary course of business of any non-exclusive
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests and (B) any lease, sublease or license of assets (with a
Loan Party as the lessor, sublessor or licensor) in the ordinary course of
business;

(j)    (i) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies or (ii) transfers of properties that
have been subject to a casualty event or act of god;

(k)    if immediately after giving effect to such Disposition, (i) no Event of
Default has occurred and is continuing, (ii) the consideration received for such
Disposition shall be in an amount at least equal to the fair market value
thereof as reasonably determined by the Borrower in good faith and (iii) at
least 75% of the consideration for such Dispositions undertaken pursuant to this
Section 7.05(k) shall be paid in cash or Cash Equivalents, provided that, for
purposes of this provision, each of the following shall be deemed to be cash:

(A)    any securities, notes, other obligations or assets received by the
Borrower or any Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents within
180 days of the receipt thereof, to the extent of the cash or Cash Equivalents
received in that conversion;

(B)    any liabilities of the Borrower or any Restricted Subsidiary (other than
contingent liabilities) that are assumed by the transferee of any such assets
and as a result of which the Borrower or such Restricted Subsidiary is released
from further liability; and

(C)    any Designated Non-Cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Disposition; provided that the quantity
equal to (1) the aggregate fair market value of such Designated Non-Cash
Consideration, as reasonably determined by the Borrower in good faith, taken
together with the fair market value at the time of receipt of all other
Designated Non-Cash Consideration received pursuant to this clause (B) minus (2)
the amount of Net Proceeds previously realized in cash from prior Designated
Non-Cash Consideration shall not exceed $25,000,000;

 

107



--------------------------------------------------------------------------------

(l)    any Investment permitted pursuant to Sections 7.02(l) or 7.02(m), which
constitutes a Disposition;

(m)    Dispositions that do not constitute Asset Sales;

(n)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any like kind exchange of property for use in a Similar
Business;

(o)    (i) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims in the
ordinary course of business or (ii) any settlement, discount, write off,
forgiveness, or cancellation of any Indebtedness owing by any present or former
directors, officers, or employees of the Borrower or` any Restricted Subsidiary
or any of their successors or assigns;

(p)    the unwinding or termination of any Hedging Obligations; and

(q)    the sale of assets by the Borrower and its Restricted Subsidiaries
consisting of Real Property solely to the extent that such Real Property is not
necessary for the normal conduct of operations of the Borrower and its
Restricted Subsidiaries.

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment except that:

(a)    each Subsidiary may make Restricted Payments to the Borrower, the
Subsidiaries and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made or as
otherwise required pursuant to its Organizational Documents;

(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other Equity
Interests of such Person or another Subsidiary;

(c)    the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of new shares of common stock or other Qualified Equity Interests of
the Borrower;

(d)    the Borrower or any of its Subsidiaries may purchase (i) Equity Interests
in any Loan Party or options with respect thereto held by directors, officers or
employees of the Borrower or any Restricted Subsidiary (or their estates or
authorized representatives) in connection with (A) the death, disability or
termination of employment of any such director, officer or employee or (B) any
benefit or incentive plans to provide funds for the payment of any Tax or other
amounts owing by such directors, officers or employees upon vesting of the
Equity Interests or options provided under such plans; and (ii) Equity Interests
in any Loan Party for future issuance under any employee stock plan; provided
that (a) no Event of Default has occurred and is continuing at the time of such
purchase and (b) for both clauses (i) and (ii), the aggregate cash consideration
paid therefor in any twelve-month period after the Closing Date shall not exceed
$5,000,000 in the aggregate;

 

108



--------------------------------------------------------------------------------

(e)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower and its Subsidiaries may make Restricted
Payments in an amount not to exceed (i) $50,000,000 plus (ii) the Cumulative
Amount; provided that, in the case of clause (ii), the Total Leverage Ratio
(calculated on a Pro Forma Basis) shall be less than or equal to 2.00:1.00 after
giving effect to such Restricted Payment;

(f)    the Borrower may make regularly scheduled payments of interest on any
Junior Lien Indebtedness;

(g)    the Borrower may make distributions, by dividend or otherwise, of shares
of Capital Stock or Convertible Securities to holders of the Convertible
Securities;

(h)    the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of unsecured Indebtedness, any Subordinated Indebtedness or
any Junior Lien Indebtedness (i) with the net cash proceeds of, or in exchange
for, Permitted Refinancing Indebtedness or (ii) in exchange for, or out of the
proceeds of, a substantially concurrent issue of new shares of common stock or
other Qualified Equity Interests of the Borrower;

(i)    the Borrower may make regularly scheduled payments of interest in respect
of any Subordinated Indebtedness in accordance with the terms thereof and only
to the extent required by and subject to the subordination provisions contained
therein;

(j)    cash payments in lieu of fractional shares upon exercise of options or
warrants or conversion or exchange of convertible securities, repurchases of
Equity Interests deemed to occur upon the exercise of options, warrants or other
convertible securities to the extent such securities represent a portion of the
exercise price of such options, warrants or other convertible securities and
repurchases of Equity Interests in connection with the withholding of a portion
of the Equity Interests granted or awarded to a director or an employee to pay
for the Taxes payable by such director or employee upon such grant or award;

(k)    any payments made in connection with the Transactions in accordance with
the Plan of Reorganization;

(l)    notwithstanding the foregoing, if the Borrower declares a dividend or
distribution in the foregoing clauses (a) through (k), the Borrower can pay any
such dividend or distribution within 60 days after the date of declaration
thereof; and

(m)    payments of dividends on the Borrower’s common stock or purchases by the
Borrower of its common stock in an aggregate amount in any calendar year not to
exceed $25,000,000, so long as, the Total Leverage Ratio would not exceed 1.25
to 1.00 on a Pro Forma Basis; provided that no such Restricted Payment shall be
made pursuant to this clause (m) until the calendar year commencing on
January 1, 2018.

7.07    Change in Nature of Business. Engage in any material line of business
other than a Similar Business.

 

109



--------------------------------------------------------------------------------

7.08    Transactions with Affiliates. Enter into, renew or extend any
transaction or arrangement, including, without limitation, any purchase, sale,
lease or exchange of property or assets or the rendering of any service, with
any Affiliate of the Borrower or any Restricted Subsidiary (a “Related Party
Transaction”) involving an aggregate consideration in excess of $25,000,000,
unless the Related Party Transaction is (a) not prohibited by this Agreement and
(b) on fair and reasonable terms that are not materially less favorable (as
reasonably determined by the Borrower) to the Borrower or any of the relevant
Restricted Subsidiaries than those that could be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate of the Borrower;
provided that (i) any Related Party Transaction or series of Related Party
Transactions with an aggregate value in excess of $50,000,000 must first be
approved by a majority of the board of directors of the Borrower who are
disinterested in the subject matter of the transaction pursuant to a resolution
by the board of directors of the Borrower and (ii) with respect to any Related
Party Transaction or series of Related Party Transactions with an aggregate
value in excess of $100,000,000, the Borrower must deliver to the Administrative
Agent an opinion from an accounting, appraisal, or investment banking firm of
national standing in the applicable jurisdiction (x) stating that its terms are
not materially less favorable to the Borrower or any of the relevant Restricted
Subsidiaries that would have been obtained in a comparable transaction with an
unrelated Person or (ii) as to the fairness to the Borrower or any of the
relevant Restricted Subsidiaries of such Related Party Transaction from a
financial point of view. Notwithstanding the foregoing, the foregoing
restrictions shall not apply to the following:

(A)    transactions between or among the Borrower and any of its Loan Parties or
between and among any Loan Parties;

(B)    the payment of reasonable and customary fees and reimbursement of
expenses payable to directors of the Borrower or any of its Restricted
Subsidiaries or to any Plan, Plan administrator or Plan trustee;

(C)    loans and advances to directors, officers and employees to the extent
permitted by Section 7.02;

(D)    the arrangements with respect to the procurement of services of
directors, officers, independent contractors, consultants or employees in the
ordinary course of business and the payment of customary compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and reasonable reimbursement arrangements in connection
therewith;

(E)    payments to directors and officers of the Borrower and its Restricted
Subsidiaries in respect of the indemnification of such Persons in such
respective capacities from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, as the case may be, pursuant to the Organizational Documents or
other corporate action of the Borrower or its Restricted Subsidiaries,
respectively, or pursuant to applicable law;

 

110



--------------------------------------------------------------------------------

(F)    intercompany Investments permitted pursuant to Section 7.02(k) and
intercompany Indebtedness and issuances of Disqualified Equity Interests, in
each case, permitted pursuant to Section 7.03(f);

(G)    Restricted Payments permitted by Section 7.06; and

(H)    transactions arising under any contract, agreement, instrument or other
arrangement in effect on the Closing Date and set forth on Schedule 7.08, as
amended, modified or replaced form time to time so long as the amended, modified
or new arrangements, taken as a whole at the time such arrangements are entered
into, are not materially less favorable to the Borrower and its Restricted
Subsidiaries than those in effect on the Closing Date.

7.09    [Reserved].

7.10    Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11    [Reserved].

7.12    Burdensome Agreements. Enter into any Contractual Obligation that
(x) limits the ability of the Borrower or any Guarantor to create, incur, assume
or suffer to exist any Lien upon any of its property to secure the Obligations
hereunder or (y) limits the ability of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor; provided, however, that the foregoing clause
shall not apply to Contractual Obligations which:

(a)    solely in the case of clause (y) of this Section 7.12, exist on the date
hereof and (to the extent not otherwise permitted by this Section 7.12) are
listed on Schedule 7.12;

(b)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;

(c)    arise in connection with any Lien permitted by Section 7.01(i) to the
extent such restrictions relate to the assets (and any proceeds in respect
thereof) which are the subject of such Lien;

(d)    represent Indebtedness permitted by Section 7.03 (other than secured
Indebtedness permitted by Section 7.03(k)); provided that such restrictions
(i) apply solely to Restricted Subsidiaries that are not Guarantors or (ii) are
no more restrictive than the limitations (taken as a whole) set forth in the
Loan Documents and do not materially impair the Borrower’s ability to grant the
security interests to the Collateral Trustee contemplated by the Loan Documents
or pay the Obligations under the Loan Documents as and when due (as reasonably
determined in good faith by the Borrower);

 

111



--------------------------------------------------------------------------------

(e)    [reserved];

(f)    arise in connection with any Disposition permitted by Section 7.05 solely
with respect to the assets that are the subject of such Disposition;

(g)    are customary provisions in joint venture agreements and other similar
agreements applicable solely to such joint venture or the Equity Interests
therein (but excluding any such agreement related to the Gibraltar Holdings or
any Specified Subsidiary);

(h)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(i)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;

(j)    are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;

(k)    are restrictions on cash or other deposits imposed under contracts
entered into in the ordinary course of business;

(l)    are customary provisions restricting assignment of any agreements;

(m)    are restrictions imposed by any agreement relating to any Permitted
Securitization Program to the extent that such restrictions relate to the assets
(and any proceeds in respect thereof) that are the subject of such Permitted
Securitization Program; or

(n)    are set forth in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the Contractual Obligations referred to in clauses (a) through
(m) above; provided, that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing is, in the good
faith judgment of the Borrower, not materially less favorable to the Loan Party
with respect to such limitations than those applicable pursuant to such
Contractual Obligations prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

7.13    Restrictions on Specified Subsidiaries. With respect to each Specified
Subsidiary, permit such Specified Subsidiary to: (a) retain any cash other than
cash necessary to continue to operate in the ordinary course and comply with any
Requirement of Law, as reasonably determined by it or the Borrower, (b) incur,
directly or indirectly, any Indebtedness (including intercompany Indebtedness)
or any other obligation or liability whatsoever other than the Indebtedness and
obligations under this Agreement and the other Loan Documents and, to the extent
otherwise permitted hereunder, the Priority Lien Notes Documents and the ABL
Credit Documents; (c) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired, leased or licensed by it other than the
Liens created under the Security

 

112



--------------------------------------------------------------------------------

Documents to which it is a party and, to the extent otherwise permitted
hereunder, the Priority Lien Notes Documents; (d) engage in any business or
activity or own any assets other than (i) holding 100% of the Equity Interests
of Gibraltar Holdings and Peabody Investments (Gibraltar) Limited, as
applicable, (ii) performing its obligations and activities incidental thereto
under the Loan Documents, the Priority Lien Notes Documents and the ABL Credit
Documents; and (iii) making Restricted Payments to a Guarantor or the Borrower;
(e) consolidate with or merge with or into, or convey, transfer, lease or
license any of its assets to, any Person; (f) sell or otherwise dispose of any
Equity Interests of any of its Subsidiaries; (g) create or acquire any
Subsidiary or make or own any Investment in any Person, in each case, after the
Closing Date; or (h) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

7.14    Maximum Capital Expenditures. Make or incur Capital Expenditures, in any
fiscal year indicated below, in an aggregate amount for Borrower and its
Restricted Subsidiaries in excess of (a) the sum of (i) the corresponding amount
set forth below opposite such fiscal year (the “Annual CapEx Amount”) plus
(ii) the difference between the Annual CapEx Amount for the immediately
preceding fiscal year and the amount of Capital Expenditures actually made in
such fiscal year (with the amount of any rollover from the prior fiscal year
being deemed to be used first), plus (iii) up to 50% of the Annual CapEx Amount
for the immediately succeeding fiscal year (any such amount, a “Carry Back
Amount”) and less (iv) the amount of any Capital Expenditures made in the
immediately preceding fiscal year in reliance on the Carry Back Amount:

 

Fiscal Year

   Capital Expenditures  

Fiscal year ending December 31, 2017

   $ 220,000,000  

Fiscal year ending December 31, 2018

   $ 220,000,000  

Fiscal year ending December 31, 2019

   $ 250,000,000  

Fiscal year ending December 31, 2020

   $ 250,000,000  

Fiscal year ending December 31, 2021 and each fiscal year ending thereafter

   $ 300,000,000  

, plus (b) so long as no Event of Default is continuing immediately prior to
making such Capital Expenditure or would result therefrom, an amount equal to
the Cumulative Amount. For purposes of this Section 7.14, Capital Expenditures
shall not include major component expenditures that are classified as such
subsequent to fresh start accounting.

7.15    Fiscal Year. Change its fiscal year-end from December 31.

7.16    Sale and Lease-Backs. Become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Borrower or such Restricted Subsidiary (a) has sold or transferred or is to sell
or to transfer to any other Person (other than the

 

113



--------------------------------------------------------------------------------

Borrower or any of its Restricted Subsidiaries), to the extent involving the
sale of assets with a fair market value in excess of $100,000,000 in the
aggregate and (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to any Person (other than the Borrower or any of its
Restricted Subsidiaries) in connection with such lease.

7.17    Amendments or Waivers of Organizational Documents. Agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Closing Date, in each case, to the
extent the same would reasonably be expected to be material and adverse to any
Secured Party (in the good faith determination of the Borrower), without
obtaining the prior written consent of Required Lenders to such amendment,
restatement, supplement or other modification or waiver.

7.18    Restructuring Transactions. Nothing in this Article VII shall prohibit
the Borrower and its Subsidiaries from consummating the Permitted Restructuring
Transactions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:

(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within five days after the same becomes due, any interest on any Loan, or
any fee due hereunder, any other amount payable hereunder or under any other
Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01(a), 6.01(b), 6.02(b),
6.03(a), 6.05, 6.11 or Article VII; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder) in each case having an aggregate principal
amount of more than the Threshold Amount, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee was created, (B) fails to observe or perform any other agreement or
condition

 

114



--------------------------------------------------------------------------------

relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable, or (C) fails to observe or perform any agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, as a result of which default or other event, the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) shall have caused, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable; or

(f)    Insolvency Proceedings, Etc. Subject to Section 8.03, any Loan Party or
any of its Restricted Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any substantial part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any substantial part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. Subject to Section 8.03, (i) the
Borrower or any Restricted Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any substantial part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or

(h)    Judgments. There is entered against the Borrower or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance), and such judgments or orders shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(i)    ERISA. The occurrence of any of the following events that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or

 

115



--------------------------------------------------------------------------------

(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or Payment In Full, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or any Security Document ceases to
create a valid Lien with the priority required thereby on the Collateral covered
thereby (other than as expressly permitted thereunder or solely as a result of
the acts or omissions of the Administrative Agent or Collateral Trustee
(including failure to maintain possession of any stock certificates, or other
instruments delivered to it under any Security Document)); or

(k)    Change of Control. There occurs any Change of Control; or

(l)    Subordinated Indebtedness. Any Subordinated Indebtedness or any Junior
Lien Indebtedness permitted hereunder or the guarantees thereof or, in the case
of Junior Lien Indebtedness, the Liens securing such Junior Lien Indebtedness,
shall cease, for any reason, to be validly subordinated to the Obligations of
the Loan Parties hereunder, as provided in the Collateral Trust Agreement or the
indenture governing such Subordinated Indebtedness or Junior Lien Indebtedness,
or any Loan Party, any Affiliate of any Loan Party, the trustee in respect of
the Subordinated Notes or Junior Lien Indebtedness or the holders of at least
25% in aggregate principal amount of the Subordinated Notes or Junior Lien
Indebtedness shall so assert.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (except with respect to an Event of Default
under Section 8.01(b) when such Event of Default does not exist with respect to
the Term Loans), take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    [reserved]; and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws of the
United States or any other Event of Default under Section 8.01(f) or (g) hereof,
the obligation of each Lender to make Loans shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

 

116



--------------------------------------------------------------------------------

8.03    Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of the Borrower most recently ended, have assets with a
value in excess of 5% of the Tangible Assets or 5% of consolidated total
revenues, in each case, of the Borrower and the Restricted Subsidiaries as of
such date; provided that if it is necessary to exclude more than one Restricted
Subsidiary from clause (f) or (g) of Section 8.01 pursuant to this Section 8.03
in order to avoid an Event of Default thereunder, all excluded Restricted
Subsidiaries shall be considered to be a single consolidated Restricted
Subsidiary for purposes of determining whether the condition specified above is
satisfied.

8.04    Application of Funds. Subject to the Collateral Trust Agreement, after
the exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Secured Obligations (including proceeds of Collateral) shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and to payment of the unpaid Secured Hedging Obligations,
ratably among the Hedge Banks to the Secured Hedging Agreements giving rise to
such Secured Hedging Obligations in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Goldman Sachs Bank USA to act on its behalf as the Administrative Agent
hereunder

 

117



--------------------------------------------------------------------------------

and under the other Loan Documents and irrevocably authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers, rights and
remedies as are delegated or granted to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except with respect to Section 9.06, Section 9.10 and
Section 9.12, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower, nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. In performing its functions and duties hereunder, the Administrative
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Borrower or any of its Subsidiaries.

9.02    Rights as a Lender. The agency hereby created shall in no way impair or
affect any of the rights and powers of, or impose any duties or obligations
upon, the Administrative Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, the Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder, and may accept fees and other considerations
from the Borrower for service in connection herewith and otherwise without any
duty to account therefor to the Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that, in its opinion or the opinion of its counsel, may
violate the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and

 

118



--------------------------------------------------------------------------------

(d)    shall not be responsible or have any liability for or in connection with,
or have any duty to ascertain, inquire into, monitor, maintain, update or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

Neither the Administrative Agent nor any of its officers, partners, directors,
employees or agents shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and 8.02) or (ii) in the absence of
its own bad faith, gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document or made
in any written or oral statements made in connection with the Loan Documents and
the transactions contemplated thereby, (ii) the contents of any financial or
other statements, instruments, certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, whether made by
the Administrative Agent to the Lenders or by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the Loan Documents and
the transactions contemplated thereby, (iii) the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, (iv) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the use
of proceeds of the Loans or the occurrence or possible occurrence of any Default
or Event of Default or to make any disclosures with respect to the foregoing,
(iv) the execution, validity, enforceability, effectiveness, genuineness,
collectability or sufficiency of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. Anything
contained herein to the contrary notwithstanding, the Administrative Agent shall
not have any liability arising from confirmation of the amount of outstanding
Loans or the component amounts thereof.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and

 

119



--------------------------------------------------------------------------------

believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent shall be entitled to rely on and may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory, indemnification and
other provisions of this Article and Section 10.04 shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Article shall apply to
any such sub agent and to the Related Parties of any such sub agent, and shall
apply to their respective activities as sub agent as if such sub agent and
Related Parties were named herein. Notwithstanding anything herein to the
contrary, with respect to each sub agent appointed by the Administrative Agent,
(i) such sub agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub agent, and (iii) such sub agent shall only have obligations to
Administrative Agent and not to any Loan Party, Lender or any other Person, and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub agent.

9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the approval of the Borrower unless an Event of Default under
Section 8.01(f) or (g) has occurred or is continuing (such approval not to be
unreasonably withheld), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying

 

120



--------------------------------------------------------------------------------

Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). Upon the acceptance of a successor’s appointment as the Administrative
Agent, hereunder, and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders.

(a)    Each Lender represents and warrants that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b)    The Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such analysis on behalf of the Lenders or to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times

 

121



--------------------------------------------------------------------------------

thereafter, and the Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
the Lenders. Each Lender, by delivering its signature page to this Agreement or
an Assignment and Assumption and funding its Term Loan on the Closing Date,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be approved by the
Administrative Agent, Required Lenders or Lenders, as applicable on the Closing
Date.

(c)    Each Lender acknowledges that Borrower and certain Affiliates of the Loan
Parties are Eligible Assignees hereunder and may purchase Term Loans hereunder
from Lenders from time to time, subject to the restrictions set forth in the
definition of “Eligible Assignee” and Sections 2.19 and 2.20.

9.08    No Other Duties, Etc. Except as expressly set forth herein, none of the
bookrunners, Arrangers or other titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. The Administrative Agent shall have
only those duties and responsibilities that are expressly specified herein and
the other Loan Documents. The Administrative Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. The Administrative Agent shall not have, by reason hereof or any of
the other Loan Documents, a fiduciary relationship in respect of any Lender or
any other Person; and nothing herein or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect hereof or any of the other
Loan Documents except as expressly set forth herein or therein.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

 

122



--------------------------------------------------------------------------------

(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and 10.04. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agents under Sections 2.09 and 10.04 out of the estate in any
such proceeding, shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Lenders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10    Guaranty and Collateral Matters.

(a)    Each Secured Party hereby authorizes Administrative Agent or Collateral
Trustee, as applicable, on behalf of and for the benefit of Secured Parties, to
be the agent for and representative of Secured Parties with respect to the
Guaranty, the Collateral and the Security Documents, as applicable; provided
that neither the Administrative Agent nor Collateral Trustee shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Secured Obligations with respect to any
Secured Hedging Agreement. Subject to Section 10.01, without further written
consent or authorization from any Secured Party, the Administrative Agent or
Collateral Trustee, as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Liens encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.01) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 10.21 or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.01)
have otherwise consented.

(b)    The Lenders irrevocably authorize the Administrative Agent to release any
Guarantor from its obligations under the Guaranty in accordance with the terms
of Section 10.21. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 

123



--------------------------------------------------------------------------------

(c)    The Lenders irrevocably authorize the Collateral Trustee, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Trustee under any Loan Document in accordance with the terms of
Section 10.21. Upon request by the Administrative Agent or the Collateral
Trustee at any time, the Required Lenders will confirm in writing the Collateral
Trustee’s authority to release its interest in particular types or items of
property in accordance with this Section.

9.11    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law. Without limiting the provisions of Section 3.01, each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payable in respect thereof within 30 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.11. The agreements in this Section 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, and the repayment, satisfaction or discharge of
all other obligations.

9.12    Intercreditor Agreements, Collateral Matters and Specified Amendments.

(a)    Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 10.06) hereby authorizes and directs the Administrative Agent and the
Collateral Trustee to enter into each of the Collateral Trust Agreement and any
ABL Intercreditor Agreement, as applicable, on behalf of such Lender needed to
effectuate the transactions permitted by this Agreement and agrees that the
Administrative Agent and the Collateral Trustee may take such actions on its
behalf as is contemplated by the terms of such applicable Intercreditor
Agreement. Without limiting the provisions of Sections 9.03 and 10.04, each
Lender hereby consents to (i) Goldman Sachs Bank USA and any successor serving
in the capacity of Administrative Agent and agrees not to assert any claim
(including as a result of any conflict of interest) against Goldman Sachs Bank
USA, or any such successor, arising from the role of the Administrative Agent or
other agent under the Security Documents or any such Intercreditor Agreement so
long as it is either acting in accordance with the terms of such documents or
otherwise has not engaged in bad faith, gross negligence or willful misconduct
and (ii) Wilmington Trust, National Association or any such successor, arising
from its role as the Collateral Trustee under the

 

124



--------------------------------------------------------------------------------

Security Documents or any such Intercreditor Agreement so long as it is either
acting in accordance with the terms of such documents or otherwise has not
engaged in bad faith, gross negligence or willful misconduct. In addition, each
of Goldman Sachs Bank USA and Wilmington Trust, National Association, or any
such successors, shall be authorized, without the consent of any Lender, to
execute or to enter into amendments of, and amendments and restatements of, the
Security Documents, any such Intercreditor Agreement and any additional and
replacement intercreditor agreements, in each case, in order to effect the
subordination of and to provide for certain additional rights, obligations and
limitations in respect of, any Liens required by the terms of this Agreement to
be Liens junior to, or pari passu with, the Secured Obligations, that are
incurred as permitted by this Agreement, and to establish certain relative
rights as between the holders of the Secured Obligations and the holders of the
Indebtedness secured by such Liens junior or pari passu with the Secured
Obligations, including as contemplated by Section 6.16(g) and Section 7.01.

(b)    The Lenders irrevocably authorize the Administrative Agent to enter into
any amendment contemplated by Sections 2.15(f), 2.16(e), 6.16(g), and 7.01(t)
and any writing which creates a deemed amendment in connection with a Permitted
Amendment.

ARTICLE X.

MISCELLANEOUS

10.01    Amendments, Etc. Except as set forth in Sections 2.15 and 2.16, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower, or any other Loan
Party therefrom, shall be effective unless in writing signed by (1) the Required
Lenders and the Borrower, or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (except, in each case, as set forth in
clauses (2), (3) and (4) below), (2) [reserved], (3) the Required Facility
Lenders and the Borrower and acknowledged by the Administrative Agent in the
case of clause (i) below and (4) the parties to the Fee Letters in the case of
the proviso after clause (i) below, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) (it being understood that the waiver of, or amendment to the terms
of, any mandatory prepayment shall not constitute such a postponement) or any
mandatory reduction of the Aggregate Commitments hereunder without the written
consent of each Lender directly affected thereby;

(c)    waive, reduce or postpone the principal of, or the stated rate of
interest specified herein on, any Loan, or (subject to clause (z) of the second
proviso to this Section 10.01) any fees or premiums or other amounts payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that, without limiting the effect of clauses (h) and (i)
below or the proviso directly below, only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the

 

125



--------------------------------------------------------------------------------

Borrower to pay interest at the Default Rate, (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder or (iii) to waive, reduce or postpone any scheduled
prepayment;

(d)    change Section 2.13 or Section 8.04 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender adversely affected thereby;

(e)    [reserved];

(f)    change any provision of this Section 10.01 or the definitions of
“Required Lenders” or “Applicable Percentage” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender under the
applicable Facility affected thereby; provided, with the consent of the Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of ‘Required Lenders” or “Applicable Percentage” on substantially
the same basis as the Commitments and the Term Loans are included on the Closing
Date;

(g)    other than as permitted by Section 9.10 and Section 10.21, release
(i) all or substantially all of the Guarantors from the Guaranty except as
expressly provided in the Loan Documents and except in connection with a “credit
bid” undertaken by the Administrative Agent or Collateral Trustee at the
direction of the Required Lenders pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other sale or
disposition of assets in connection with an enforcement action with respect to
the Collateral permitted pursuant to the Loan Documents (in which case only the
consent of the Required Lenders will be needed for such release) or (ii) all or
substantially all of the collateral covered by the Security Documents without
the written consent of each Lender;

(h)    consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Documents without the written consent of
each Lender adversely affected thereby; or

(i)    amend, waive or otherwise modify any term or provision of a particular
Facility in each case with only the consent of the Required Facility Lenders
under such Facility, so long as such amendment, waiver or modification does not
directly affect the Lenders under any other Facility;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (f), (g) and
(h);

and, provided further, that (x) no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall amend, modify or waive this Agreement or the
Security Agreement so as to alter the ratable treatment of Obligations and
Secured Hedging Obligations (including pursuant to Section 8.04) or the
definition of “Hedging Obligations,” “Hedging Agreement,” “Obligations,”
“Secured

 

126



--------------------------------------------------------------------------------

Hedging Agreement”, “Secured Hedging Obligations” or “Secured Obligations” (as
defined herein or in any applicable Security Documents) in each case in a manner
adverse to any Hedge Bank with Secured Hedging Obligations then outstanding
without the written consent of any such party; (y) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(z) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties to the applicable Fee Letter.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended
and (ii) the principal of any Loan owed to such Lender may not be reduced
without the consent of such Lender.

Notwithstanding the foregoing, the Borrower and the Administrative Agent may
amend this Agreement and the other Loan Documents (and may authorize the
Collateral Trustee to amend the Collateral Trust Agreement) without the consent
of any Lender (a) to cure any ambiguity, omission, mistake, error, defect or
inconsistency (as reasonably determined by the Administrative Agent), so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received at least five Business Days’
prior written notice thereof and the Administrative agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, (b) to add a Guarantor with respect to the Loans or
collateral to secure the Loans or (c) to make administrative changes that do not
adversely affect the rights of any Lender (including as contemplated by Section
2.15(d)(v), 2.16(d)(v) and the definition of Permitted Amendments). In addition,
the Administrative Agent, without the consent of any Lender, shall be permitted
to enter into (and direct the Collateral Trustee, as applicable, to enter into)
any amendments, waivers, modifications or supplements to any Intercreditor
Agreement, if the Administrative Agent would have been permitted hereunder to
enter into a new Intercreditor Agreement which contained the terms set forth in
such amendment, waiver, modification or supplement, at the time when such
amendment, waiver, modification or supplement is entered into.

In addition, notwithstanding the foregoing, in situations not otherwise governed
by Sections 2.15 and 2.16, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders; provided, however, that no such amendment shall permit the
Additional Extensions of Credit to share in preference to the Term Loans in the
application of any mandatory prepayments without the consent of Required Lenders
(without giving effect to such Extensions of Credit).

 

127



--------------------------------------------------------------------------------

The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers to all Lenders under the applicable Facility to
make one or more Permitted Amendments to such Facility pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (a) the terms and conditions of the
requested Permitted Amendments and (b) the date on which responses from the
applicable Lenders in respect of such Permitted Amendment are required to be
received (which shall not be less than three Business Days after the date of
such notice). Only those Lenders that consent to such Permitted Amendment (the
“Accepting Lenders”) will have the maturity of their applicable Loans and
Commitments extended and be entitled to the benefits provided thereby, which
shall have effect notwithstanding the pro rata sharing provisions of
Section 2.13. The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Permitted Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended, as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the terms and provisions of the Permitted Amendment with respect to the Loans
and Commitments of the Accepting Lenders (including any amendments necessary to
treat the Loans and Commitments of the Accepting Lenders in a manner consistent
with the other Loans and Commitments under this Agreement or as contemplated by
the Permitted Amendment).

The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.

Any such waiver and any such amendment or modification pursuant to this
Section 10.01 shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former positions and rights hereunder and under the other Loan
Documents, and any Default or Event of Default that is waived pursuant to this
Section 10.01 shall be deemed to be cured and not continuing during the period
of such waiver.

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopier (except for any notices sent to the Administrative Agent) as
follows or sent by electronic communication as provided in subsection (b) below,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

128



--------------------------------------------------------------------------------

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified on Schedule 10.02 or in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not received during normal business hours for the recipient, shall be deemed to
have been received at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Notwithstanding the foregoing, (a) no notice to the
Administrative Agent shall be effective until received by the Administrative
Agent and (b) any such notice or other communication shall at the request of the
Administrative Agent be provided to any sub agent appointed pursuant to Section
9.3(c) as designated by the Administrative Agent from time to time.

(b)    Electronic Communications. Notices and other communications to the
Administrative Agent or the Lenders may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to the Administrative Agent or the Borrower
hereunder by electronic communications pursuant to procedures approved by the
Administrative Agent or the Borrower, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY

 

129



--------------------------------------------------------------------------------

OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. Each Loan Party
understands that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses have resulted from
the gross negligence or willful misconduct of such Agent Party, as determined by
a final non-appealable judgment of a court of competent jurisdiction; provided,
however, that in no event shall the Borrower or any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages); provided that such waiver shall not limit any Loan Party’s
reimbursement or indemnification obligations under Sections 10.04(a) or 10.4(b),
respectively. Each Loan Party, each Lender, and the Administrative Agent agrees
that the Administrative Agent may, but shall not be obligated to, store any
electronic communication on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

(d)    Defaults. Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.

(e)    Change of Address, Etc. The Borrower and the Administrative Agent may
change its address, electronic mail address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(f)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower, even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

(g)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s

 

130



--------------------------------------------------------------------------------

compliance procedures and applicable law, including United States federal and
state securities laws, to make reference to information that is not made
available through the “Public-Side Information” portion of the Platform and that
may contain Private-Side Information. In the event that any Public Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither the Borrower
nor the Administrative Agent has any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Loan Documents.

10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall impair such right, remedy, power or privilege or be construed to be a
waiver of any default or acquiescence therein; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided and in the other Loan Documents are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket legal and other expenses incurred by the Agents and
their respective Affiliates and the Collateral Trustee (including the reasonable
and documented fees, charges and disbursements of a single counsel for the
Agents and the Arrangers, a single local counsel in each relevant jurisdiction
and any special counsel reasonably deemed necessary by the Administrative Agent
and a separate counsel for the Collateral Trustee), in connection with the
syndication of the credit facilities provided for herein, the preparation, due
diligence, negotiation, execution, delivery, administration and enforcement of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) [reserved] and
(iii) all reasonable and documented out-of-pocket legal and other expenses
(including the cost of any investigation or preparation) incurred by any Agent
or any Lender or Collateral Trustee (including the reasonable fees, charges and
disbursements of any counsel for any Agent or any Lender, limited to one firm of
counsel for all Indemnitees (as defined below), taken as a whole, and if
necessary, by a single firm of local counsel in each appropriate jurisdiction
for all such Indemnitees, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Party affected by such
conflict notifies the Borrower of the existence of such conflict, of another
firm of counsel for such affected Indemnitees and local counsel for the
conflicted party and a separate counsel for the Collateral Trustee), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

131



--------------------------------------------------------------------------------

(b)    Indemnification by the Borrower. The Borrower shall indemnify the Agents
(and any sub-agent thereof), the Arrangers and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities (including any Environmental Liability) and
related reasonable and documented out-of-pocket fees and expenses (including the
reasonable documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee (whether or not such investigation, litigation, claim or proceeding
is brought by the Borrower, the Borrower’s equity holders, affiliates or
creditors or an Indemnitee and whether or not any such Indemnitee is otherwise a
party thereto) or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration and
enforcement of this Agreement and the other Loan Documents, (ii) any Loan or the
use or proposed use of the proceeds therefrom and (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are found in a final,
non-appealable judgment by a court of competent jurisdiction to (x) have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee (or any of such Indemnitee’s controlled affiliates or any of its or
their respective officers, directors, employees, agents, controlling persons or
members of any of the foregoing), (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document or
(z) have arisen out of or in connection with any claim, litigation, loss or
proceeding not involving an act or omission of the Borrower or any of its
Related Parties and that is brought by an Indemnitee against another Indemnitee
(other than any claims against an Indemnitee in its capacity or in fulfilling
its role as an administrative agent or arranger or any similar role under this
Agreement or any claims arising out of any act or omission of the Borrower or
any of its Affiliates). The Borrower also agrees that no Indemnitee shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
the Borrower for or in connection with this Agreement or the other Loan
Documents, any transactions contemplated hereby or thereby or such Indemnitees’
role or services in connection herewith or therewith, except to the extent that
any liability for losses, claims, demands, damages, liabilities or expenses
incurred by the Borrower (i) resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or (ii) resulted from a material breach by
such Indemnitee (or any of such Indemnitee’s controlled affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons
or members of any of the foregoing) of the terms of this Agreement or the other
Loan Documents (in the case of clauses (i) and (ii), as determined by a court of
competent jurisdiction in a final, non-appealable judgment). This Section
10.04(b) shall not apply with respect to Taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

132



--------------------------------------------------------------------------------

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agents (or any sub-agent thereof), the
Arrangers or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agents (or any such sub-agent), the Arrangers or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agents (or any such sub-agent)
or the Arrangers, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or the Arrangers in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against the Borrower and its Affiliates or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that such waiver shall not limit
any Loan Party’s reimbursement or indemnification obligations under Sections
10.04(a) or 10.4(b), respectively. No Indemnitee referred to in subsection
(b) above or the Borrower and its Affiliates shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent such damages result from the gross negligence or willful misconduct of
such Indemnitee.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Agents and the Arrangers, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations and Secured Hedging Obligations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section 10.04
will be in addition to any liability which the Borrower may otherwise have, will
extend upon the same terms and conditions to any affiliate of any Indemnitee and
the partners, members, directors, agents, employees, and controlling persons (if
any), as the case may be, of any Indemnitee and any such affiliate, and will be
binding upon and inure to the benefit of any successors and assigns of the
Borrower, any Indemnitee, any such affiliate, and any such Person.

10.05    Marshalling; Payments Set Aside. Neither any Agent nor any Lender or
Collateral Trustee shall be under any obligation to marshal any assets in favor
of any Loan Party

 

133



--------------------------------------------------------------------------------

or any other Person or against or in payment of any or all of the Obligations.
To the extent that any payment by or on behalf of the Borrower is made to the
Agents, the Arrangers or any Lender, or the Agents, the Arrangers, any Lender or
the Collateral Trustee enforces any security interests or exercises its right of
setoff, and such payment or the proceeds of such enforcement or setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agents, the Arrangers or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment had not
been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive Payment in Full and the termination of this Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder,
except through a transaction permitted hereunder, without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Arrangers and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time sell, assign or
transfer to one or more Eligible Assignees, upon the giving of notice to the
Borrower and the Administrative Agent, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it or other Obligations); provided that:

(i)    except (a) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it, which
such amount is less than the applicable minimum transfer amount set forth below,
or (b) in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding

 

134



--------------------------------------------------------------------------------

balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000, unless each of the Administrative Agent and, so long as no
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within seven (7) Business Days after having
received notice thereof; provided, however, that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;

(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 (provided however, that (i) the
Administrative Agent may in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and (ii) the Administrative
Agent does hereby waive such processing and recordation fee in connection with
an assignment by or to Goldman Sachs Bank USA or any Affiliate thereof or in the
case of an assignee which is already a Lender or is an affiliate or Approved
Fund of a Lender or a Person under common management with a Lender) and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and such forms, certificate
or other evidence, if any, as the assignee under such Assignment and Assumption
may be required to deliver pursuant to Section 3.01; and

(iv)    pro rata assignments shall not be required and each assignment shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any applicable Loan and related Commitments.

Subject to acceptance and recording thereof in the Register by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the closing date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 3.01
(subject to the requirements and limitations therein, including the requirements
of Section 3.01(e)), 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the closing date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this

 

135



--------------------------------------------------------------------------------

Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
Assignment and Assumption shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Applicable
Percentage of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of such Assignment
and Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.06, the disposition of such Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Any assignment of any Loan, whether or not evidenced by a Note, shall
be effective only upon appropriate entries with respect thereto being made in
the Register (and each Note shall expressly so provide). The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a

 

136



--------------------------------------------------------------------------------

“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender, to the extent that it has a consent right hereunder,
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clauses (a), (b), (c), (g) and (h) of the
first proviso to Section 10.01 that affects such Participant (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof). Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment, provided, that in the case of Section 3.01,
such Participant shall have complied with the requirements of such section (it
being understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; such Participant agrees to be subject to Section 2.13 as though
it were a Lender.

Each Lender that sells a participation, acting for this purpose as a
non-fiduciary agent (solely for tax purposes) of the Borrower, shall maintain a
register for the recordation of the names and addresses of the Participants and
principal amount of (and stated interest on) each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that the relevant parties, acting reasonably and in
good faith, determine that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender and each Loan Party shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(e)    Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No

 

137



--------------------------------------------------------------------------------

Participant shall be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto; provided further, that in no event
shall the applicable Federal Reserve Bank, pledgee or trustee, be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.

(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

(h)    [Reserved].

(i)    Notwithstanding any other provision in the Loan Documents, any Lender
may, at any time, assign all or a portion of its rights and obligations with
respect to Term Loans, Incremental Term Loans and Refinancing Term Loans under
this Agreement to the Borrower through Dutch auctions in accordance with
Section 2.19 and open market purchases in accordance with Section 2.20.

10.07    Treatment of Certain Information; Confidentiality. Each of the Agents,
Arrangers and the Lenders agrees that it will treat as confidential (to the
extent clearly identified at the time of delivery as confidential) all
information provided to it hereunder or under any other Loan Document by or on
behalf of the Borrower or any of its Subsidiaries or Affiliates (collectively,
“Information”) in accordance with the Agents’, Arrangers’ and the Lenders’
applicable customary procedures for handling confidential information of such
nature, except to the extent such Information (a) is publicly available or
becomes publicly available other than by reason of disclosure by the Agents,
Arrangers or the Lenders, any of their respective affiliates or representatives
in violation of this Agreement or the other Loan Documents, (b) was received by
the Agents, Arrangers and the Lenders from a source (other than the Borrower or
any of its affiliates, advisors, members, directors, employees, agents or other
representatives) not known by the Agents, Arrangers and the Lenders to be
prohibited from disclosing such Information to such Person by a legal,
contractual or fiduciary obligation to the Borrower and (c) was already in the
Agents’, Arrangers’ and the Lenders’ possession from a source other than the
Borrower or any of its affiliates, advisors, members, directors, employees,
agents or other representatives or is independently developed by such Person
without the use of or reference to any such Information; provided, however, that
nothing herein will prevent the

 

138



--------------------------------------------------------------------------------

Agents, Arrangers and the Lenders from disclosing any such Information
(including Information regarding Disqualified Institutions) (a) pursuant to the
order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable Law or
compulsory legal process (in which case such Person agrees to inform the
Borrower promptly thereof to the extent not prohibited by law), (b) upon the
request or demand of any regulatory authority or any self-regulatory authority
having jurisdiction over such Person or any of its affiliates, (c) to such
Person’s affiliates and their respective officers, directors, partners, members,
employees, legal counsel, independent auditors and other experts or agents who
need to know such Information and on a confidential basis, (d) to potential and
prospective Lenders, assignees, participants and any direct or indirect
contractual counterparties to any Hedging Agreement relating to the Borrower or
its obligations under this Agreement (other than Disqualified Institutions), in
each case, subject to such recipient’s agreement (which agreement may be in
writing or by “click through” agreement or other affirmative action on the part
of the recipient to access such Information and acknowledge its confidentiality
obligations in respect thereof pursuant to customary syndication practice) to
keep such Information confidential on substantially the terms set forth in this
Section 10.07, (e) to ratings agencies who have agreed to keep such Information
confidential on terms no less restrictive than this Section 10.07 in any
material respect or otherwise on terms acceptable to the Borrower in connection
with obtaining ratings of the Term Loans, (f) for purposes of establishing a
“due diligence” defense, (g) on a confidential basis, to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Loans or (h) disclosures in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents in connection with the administration and
management of this Agreement and the other Loan Documents.

Each of the Agents, the Arrangers and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Laws, including
Federal and state securities laws.

10.08    Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default or at maturity each Lender is hereby
authorized by each Loan Party at any time or from time to time subject to the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Loan Party against and on account of the obligations and
liabilities of any Loan Party to such Lender hereunder, including all claims of
any nature or description

 

139



--------------------------------------------------------------------------------

arising out of or connected hereto, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Article II and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Sections 2.18
and 8.04 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof; provided
that the provisions contained in that certain Commitment Letter dated
January 11, 2017, by and among Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A., Credit Suisse Securities (USA) LLC,

 

140



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, Macquarie Capital (USA) Inc., Macquarie
Capital Funding LLC and Peabody Energy Corporation which by their terms survive
the execution and effectiveness of this Agreement and the other Loan Documents
shall survive and not be superseded by this Agreement and the other Loan
Documents. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and the funding of any Borrowing. Such representations, warranties and
agreements have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 3.01, 3.04, 3.05, 10.04(a),
10.04(b) and 10.08 and the agreements of Lenders set forth in Sections 2.13,
9.03 and 10.04(c) shall survive the payment of the Loans and the termination
hereof.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents or any obligation hereunder or under any other Loan Document is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions or obligations of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions or obligations with valid provisions or
obligations the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions or obligations. The invalidity
of a provision or obligation in a particular jurisdiction shall not invalidate
or render unenforceable such provision or obligation in any other jurisdiction.

10.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02 or (d) any Lender becomes a “Nonconsenting
Lender” (hereinafter defined), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interest, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)    the Administrative Agent shall have received the assignment fee specified
in Section 10.06(b) (provided however, that the Administrative Agent may in its
sole discretion elect to waive such processing and recordation fee in the case
of any assignment);

 

141



--------------------------------------------------------------------------------

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws, and

(e)    neither the Administrative Agent nor any Lender shall be obligated to be
or to find the assignee.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders or Required Facility Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any such Lender, who does not agree to such
consent, waiver or amendment and whose consent would otherwise be required for
such departure, waiver or amendment, shall be deemed a “Nonconsenting Lender.”
Any such replacement shall not be deemed a waiver of any rights that the
Borrower shall have against the replaced Lender.

Each Lender agrees that if the Borrower exercises its option hereunder to cause
an assignment by such Lender as a Nonconsenting Lender or otherwise pursuant to
this Section 10.13, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06. In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.06 on behalf of a Nonconsenting Lender or Lender replaced
pursuant to this Section 10.13, and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE

 

142



--------------------------------------------------------------------------------

SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

(b)    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.02; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT THE AGENTS, ARRANGERS, COLLATERAL TRUSTEE AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR AGAINST
ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS

 

143



--------------------------------------------------------------------------------

WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.15 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Loan Party that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Act.

10.17    Time of the Essence. Time is of the essence of the Loan Documents.

[Reserved].

10.19    No Advisory or Fiduciary Responsibility. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Agent, Arranger or Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Arrangers and the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Borrower and their Affiliates, on the one hand, and the Agents and
the Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent, each Arranger and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party, its management, stockholders,
creditors or any of its affiliates or any other

 

144



--------------------------------------------------------------------------------

Person with respect to the transactions contemplated hereby (or the exercise of
rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (B) neither any of the Agents nor any of the
Arrangers nor any Lender has any obligation to the Borrower or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that conflict with those of the Borrower and its respective
Affiliates, and neither any of the Agents nor any of the Arrangers has any
obligation to disclose any of such interests to the Borrower or its respective
Affiliates. Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the Agents and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.20    [Reserved]

10.21    Release of Liens and Release from Guaranty.

(a)    The Collateral Trust Agreement shall govern the release of security
interests in Collateral as security for the Secured Obligations (A) after
Payment in Full and the termination or expiration of all Secured Hedging
Agreements (other than obligations and liabilities under Secured Hedging
Agreements that have been cash collateralized or as to which other arrangements
reasonably satisfactory to the applicable counterparties shall have been made)
and payment of any obligations due and owing under all Secured Hedging
Agreements, (B) upon any sale or other transfer by any Loan Party of any
Collateral that is permitted under this Agreement (other than a sale or other
transfer to a Loan Party) or upon effectiveness of any written direction by the
consent to the release of the security interest created under any Security
Document in any Collateral pursuant to Section 10.01, (C) upon a designation of
a Restricted Subsidiary as an Unrestricted Subsidiary permitted hereunder, with
respect to the Collateral owned by such Unrestricted Subsidiary, (D) upon the
approval, authorization or ratification in writing by the Required Lenders (or
such other percentage of the Lenders whose consent is required by Section 10.01)
with respect to the release of such Collateral and (E) upon a Guarantor no
longer being a Guarantor by virtue of the definition thereof or a transaction
permitted hereunder, with respect to the Collateral owned by such Guarantor.
After either (v) Payment in Full and the termination or expiration of all
Secured Hedging Agreements (other than obligations and liabilities under Secured
Hedging Agreements that have been cash collateralized or as to which other
arrangements reasonably satisfactory to the applicable counterparties shall have
been made) and payment of any obligations due and owing under all Secured
Hedging Agreements, (w) upon any sale or other transfer of a Loan Parry that is
permitted under this Agreement (other than a sale or other transfer to a Loan
Party), (x) upon a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary permitted hereunder, (y) upon the approval, authorization or
ratification in writing by the Required Lenders (or such other percentage of the
Lenders whose consent is

 

145



--------------------------------------------------------------------------------

required by Section 10.01) with respect to the release of any Guarantor under
the terms of the Guaranty or (z) upon a Guarantor no longer being a Guarantor by
virtue of the definition thereof or a transaction permitted hereunder, each
applicable Guarantor (or, in the case of clause (w) above, the applicable
Guarantor so sold or transferred) shall automatically be released from the
Guaranty, all without delivery of any instrument or performance of any act by
any Person; provided that any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, in connection with any termination or release pursuant to this
Section 10.21, the Administrative Agent and/or Collateral Trustee shall be, and
are hereby irrevocably authorized by each Lender (without requirement of notice
to or consent of any Lender) to execute and deliver, and shall promptly execute
and deliver to the applicable Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including (1) UCC termination statements and (2) in the
case of a release of Mortgages, a partial release) and return to the Borrower,
the possessory Collateral that is in the possession of the Collateral Trustee
and is the subject of such release.

(c)    Any execution and delivery of documents, or the taking of any other
action, by the Administrative Agent and/or Collateral Trustee pursuant to this
Section 10.21 shall be without recourse to or warranty by the Administrative
Agent or Collateral Trustee.

10.22    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.23    Independent Nature of Lenders’ Rights. Nothing contained herein or in
any other Loan Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising out hereof
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.

10.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and

 

146



--------------------------------------------------------------------------------

conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.25    Original Issue Discount. THE TERM LOANS MAY BE TREATED AS ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE
PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF
THE LOANS MAY BE OBTAINED BY WRITING TO THE BORROWER AT ITS ADDRESS SPECIFIED
HEREIN.

[Signature pages follow]

 

147



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

PEABODY ENERGY CORPORATION, as Borrower By:  

/s/ Walter L. Hawkins, Jr.

  Name: Walter L. Hawkins, Jr.   Title: Senior Vice President, Finance

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as

Administrative Agent and a Lender

By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

[Signature Page to Credit Agreement]